


Exhibit 10.12(a)

 

 

 

PARTICIPATION AGREEMENT

 

Dated as of September 14, 1999

 

among

 

 

SABRE INC.,

as the Construction Agent and as the Lessee,

 

 

FIRST SECURITY BANK, NATIONAL ASSOCIATION,

not individually, except as expressly

stated herein, but solely as the Owner Trustee

under the TSG Trust 1999-1,

 

 

THE VARIOUS BANKS AND OTHER LENDING INSTITUTIONS WHICH ARE PARTIES HERETO FROM
TIME TO TIME,

as the Holders,

 

 

THE VARIOUS BANKS AND OTHER LENDING INSTITUTIONS WHICH ARE PARTIES HERETO FROM
TIME TO TIME,

as the Lenders,

 

and

 

BANK OF AMERICA, N.A.,

as the Agent for the Lenders

and respecting the Security Documents,

as the Agent for the Lenders and the Holders,

to the extent of their interests

 

 

 

 

BANC OF AMERICA SECURITIES LLC,

as Lead Arranger and Sole Book Manager

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.  THE LOANS.

SECTION 2.  HOLDER ADVANCES.

SECTION 3.  SUMMARY OF TRANSACTIONS.

3.1. Operative Agreements.

3.2. Property Purchase.

3.3. Construction of Improvements; Commencement of Basic Rent.

3.4. Ratable Interests of the Lenders.

SECTION 4.  THE CLOSINGS.

4.1. Initial Closing Date.

4.2. Initial Closing Date; Property Closing Dates; Acquisition Advances;
Construction Advances.

SECTION 5.  FUNDING OF ADVANCES; CONDITIONS PRECEDENT; REPORTING REQUIREMENTS ON
COMPLETION DATE;  THE LESSEE’S DELIVERY OF NOTICES; RESTRICTIONS ON LIENS.

5.1. General.

5.2. Procedures for Funding.

5.3. Conditions Precedent for  the Lessor, the Agent, the Lenders and the
Holders Relating to the Initial Closing Date and the Advance of Funds for the
Acquisition of a Property.

5.3A Conditions to the Obligations of the Lessee.

5.4. Conditions Precedent for the Lessor, the Agent, the Lenders and the Holders
Relating to the Advance of Funds after the Acquisition Advance.

5.5. Additional Reporting and Delivery Requirements on Completion Date and on
Construction Period Termination Date.

5.6. The Construction Agent Delivery of Construction Budget Modifications.

5.7. Restrictions on Liens.

5.8. Payments.

5.9. Unilateral Right to Increase the Holder Commitments and the Lender
Commitments.

5.10. Plans and Specifications.

5.11. Amounts Received in Regard to Collateral.

SECTION 6.  REPRESENTATIONS AND WARRANTIES.

6.1. Representations and Warranties of the Borrower.

6.2. Representations and Warranties of the Construction Agent and the Lessee.

6.3. Representations of each Lender and Holder.

SECTION 7. PAYMENT OF CERTAIN EXPENSES.

7.1. Transaction Expenses.

7.2. Brokers’ Fees.

7.3. Certain Fees and Expenses.

7.4. Unused Fee.

7.5. Engagement Letter Fees.

7.6. Upfront Fee.

SECTION 8.  OTHER COVENANTS AND AGREEMENTS.

8.1. Cooperation with the Construction Agent or the Lessee.

8.2. Covenants of the Owner Trustee.

8.2A. Covenants of the Holders.

8.3 The Lessee Covenants, Consent and Acknowledgment.

8.3A. Additional Affirmative Covenants of the Lessee.

8.3B. Additional Negative Covenants of the Lessee.

8.4. Sharing of Certain Payments.

8.5. Grant of Easements, etc.

8.6. Appointment by the Agent, the Lenders, the Holders and the Owner Trustee.

8.7. Collection and Allocation of Payments and Other Amounts.

8.8. Release of Properties, etc.

SECTION 9.  CREDIT AGREEMENT AND TRUST AGREEMENT.

9.1. The Construction Agent’s and the Lessee’s Credit Agreement Rights.

9.2. The Construction Agent’s and the Lessee’s Trust Agreement Rights.

 

i

--------------------------------------------------------------------------------


 

SECTION 10.  TRANSFER OF INTEREST.

10.1. Restrictions on Transfer.

10.2. Effect of Transfer.

10.3 Replacement of Lenders and Holders Which Do Not Consent to Renewal Terms.

SECTION 11.  INDEMNIFICATION.

11.1. General Indemnity.

11.2. General Tax Indemnity.

11.3. Increased Costs, Illegality, etc.

11.4. Funding/Contribution Indemnity.

11.5. EXPRESS INDEMNIFICATION FOR ORDINARY NEGLIGENCE,  STRICT LIABILITY, ETC.

11.6. Additional Provisions Regarding Environmental Indemnification.

11.7. Additional Provisions Regarding Indemnification.

11.8. Indemnifications Provided by the Owner Trustee in Favor of the Other
Indemnified Persons.

SECTION 12.  MISCELLANEOUS.

12.1. Survival of Agreements.

12.2. Notices.

12.3. Counterparts.

12.4. Terminations, Amendments, Waivers, Etc.; Unanimous Vote Matters.

12.5. Headings, etc.

12.6. Parties in Interest.

12.7. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL; VENUE.

12.8. Severability.

12.9. Liability Limited.

12.10. Rights of the Lessee.

12.11. Further Assurances.

12.12. Calculations Under Operative Agreements.

12.13. Confidentiality.

12.14. Financial Reporting/Tax Characterization.

12.15. Set-off.

12.16. Delivery of Documentation.

12.17. Reliance by Agent.

12.18. Usury Savings Provision.

12.19. ENTIRE AGREEMENT.

 

SCHEDULES

 

Schedule 12.2 - Notices

 

EXHIBITS

 

A - Form of Requisition - Sections 4.2, 5.2, 5.3 and 5.4

 

B - Form of Outside Counsel Opinion for the Lessee - Section 5.3(j)

 

C - Form of Officer’s Certificate - Section 5.3(z)

 

D- Form of Secretary’s Certificate - Section 5.3(aa)

 

E - Form of Officer’s Certificate - Section 5.3(bb)

 

F - Form of Secretary’s Certificate - Section 5.3(cc)

 

G - Form of Outside Counsel Opinion for the Owner Trustee - Section 5.3(dd)

 

H - Form of Outside Counsel Opinion for the Lessee - Section 5.3(ee)

 

ii

--------------------------------------------------------------------------------


 

I - Form of Officer’s Certificate - Section 5.5

 

J - Description of Material Litigation - Section 6.2(d)

 

K - Form of Officer’s Compliance Certificate - Section 8.3A(a)(iii)

 

Appendix A - Rules of Usage and Definitions

 

iii

--------------------------------------------------------------------------------


 

PARTICIPATION AGREEMENT

 

THIS PARTICIPATION AGREEMENT dated as of September 14, 1999 (as amended,
modified, extended, supplemented, restated and/or replaced from time to time,
this “Agreement”) is by and among SABRE INC., a Delaware corporation (the
“Lessee” or the “Construction Agent”); FIRST SECURITY BANK, NATIONAL
ASSOCIATION, a national banking association, not individually (in its individual
capacity, the “Trust Company”), except as expressly stated herein, but solely as
the Owner Trustee under the TSG Trust 1999-1 (the “Owner Trustee”, the
“Borrower” or the “Lessor”); the various banks and other lending institutions
which are parties hereto from time to time as holders of certificates issued
with respect to the TSG Trust 1999-1 (subject to the definition of Holders in
Appendix A hereto, individually, a “Holder” and collectively, the “Holders”);
the various banks and other lending institutions which are parties hereto from
time to time as lenders (subject to the definition of Lenders in Appendix A
hereto, individually, a “Lender” and collectively, the “Lenders”); and BANK OF
AMERICA, N.A., a national banking association, as the agent for the Lenders and
respecting the Security Documents, as the agent for the Lenders and the Holders,
to the extent of their interests (in such capacity, the “Agent”).  Capitalized
terms used but not otherwise defined in this Agreement shall have the meanings
set forth in Appendix A hereto.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

 


SECTION 1.  THE LOANS.

 

Subject to the terms and conditions of this Agreement and the other Operative
Agreements and in reliance on the representations and warranties of each of the
parties hereto contained herein or made pursuant hereto, the Lenders have agreed
to make Loans to the Lessor from time to time in an aggregate principal amount
of up to the aggregate amount of the Commitments of the Lenders in order for the
Lessor to acquire the Properties and certain Improvements, to develop and
construct certain Improvements in accordance with the Agency Agreement and the
terms and provisions hereof and for the other purposes described herein, and in
consideration of the receipt of proceeds of the Loans, the Lessor will issue the
Notes.  The Loans shall be made and the Notes shall be issued pursuant to the
Credit Agreement.  Pursuant to Section 5 of this Agreement and Section 2 of the
Credit Agreement, the Loans will be made to the Lessor from time to time at the
request of the Construction Agent in consideration for the Construction Agent
agreeing for the benefit of the Lessor, pursuant to the Agency Agreement, to
acquire the Properties, to acquire the Equipment, to construct certain
Improvements and to cause the Lessee to lease the Properties, each in accordance
with the Agency Agreement and the other Operative Agreements.  The Loans and the
obligations of the Lessor under the Credit Agreement shall be secured by the
Collateral.

 


SECTION 2.  HOLDER ADVANCES.

 

Subject to the terms and conditions of this Agreement and the other Operative
Agreements and in reliance on the representations and warranties of each of the
parties hereto contained herein or made pursuant hereto, on each date Advances
are requested to be made in accordance with Section 5 hereof, each Holder shall
make a Holder Advance on a pro rata basis to the Lessor with respect to the TSG
Trust 1999-1 based on its Holder Commitment in an amount in immediately
available funds such that the aggregate of all Holder Advances on such date
shall be three and three tenths percent (3.3%) of the amount of the Requested
Funds on such date; provided, that no Holder shall be obligated for any Holder
Advance in excess of its pro rata share of the Available Holder Commitment.  The
aggregate amount of Holder Advances shall not exceed the aggregate amount of the
Holder Commitments.  No prepayment or any other payment with respect to any
Advance shall be permitted such that the Holder Advance with respect to such
Advance is less than three and three tenths percent (3.3%) of the outstanding
amount of such Advance, except in connection with termination or expiration of
the Term or in connection with the exercise of remedies relating to the
occurrence of a Lease Event of Default.  The representations, warranties,
covenants and agreements of the Holders herein and in the other Operative
Agreements are several, and not joint or joint and several.

 

--------------------------------------------------------------------------------


 


SECTION 3.  SUMMARY OF TRANSACTIONS.

 


3.1.                            OPERATIVE AGREEMENTS.

 

On the date hereof, each of the respective parties hereto and thereto shall
execute and deliver this Agreement, the Lease, the Agency Agreement, the Credit
Agreement, the Notes, the Trust Agreement, the Certificates, the Security
Agreement, each applicable Mortgage Instrument and such other documents,
instruments, certificates and opinions of counsel as agreed to by the parties
hereto.

 


3.2.                            PROPERTY PURCHASE.

 

On each Property Closing Date and subject to the terms and conditions of this
Agreement (a) the Holders will each make a Holder Advance in accordance with
Sections 2 and 5 of this Agreement and the terms and provisions of the Trust
Agreement, (b) the Lenders will each make Loans in accordance with Sections 1
and 5 of this Agreement and the terms and provisions of the Credit Agreement,
(c) the Lessor will purchase and acquire good and indefeasible title to the
applicable Property, each to be within an Approved State, identified by the
Construction Agent, in each case pursuant to a Deed and Bill of Sale, as the
case may be, and grant the Agent a lien on such Property by execution of the
required Security Documents, (d) the Agent, the Lessee and the Lessor shall
execute and deliver a Lease Supplement relating to such Property and (e) the
Basic Term shall commence with respect to such Property.


 


3.3.                            CONSTRUCTION OF IMPROVEMENTS; COMMENCEMENT OF
BASIC RENT.

 

Construction Advances from the Lenders and Holders to the Lessor at the request
of the Construction Agent pursuant to Section 5 hereof will be made with respect
to particular Improvements to be constructed and with respect to ongoing Work
regarding the Equipment and construction of particular Improvements, in each
case, pursuant to the terms and conditions of this Agreement and the Agency
Agreement.  The Construction Agent will act as a construction agent on behalf of
the Lessor respecting the Work regarding the Equipment, the construction of such
Improvements and the expenditures of the Construction Advances related to the
foregoing.  The Construction Agent shall promptly notify the Lessor upon
Completion of the Improvements and the Lessee shall commence to pay Basic Rent
as of the Rent Commencement Date.

 


3.4.                            RATABLE INTERESTS OF THE LENDERS.

 

Each Lender agrees at all times (a) to hold and maintain (either for itself or
through an Affiliate of such entity) its respective ratable portion of the
aggregate Lender Commitment for Tranche A Loans and the aggregate Lender
Commitment for Tranche B Loans and (b) to make advances consistent with such
committed amounts referenced in Section 3.4(a) in accordance with the
requirements of the Operative Agreements.

 


SECTION 4.  THE CLOSINGS.

 


4.1.                            INITIAL CLOSING DATE.

 

All documents and instruments required to be delivered on the Initial Closing
Date shall be delivered at the offices of Moore & Van Allen, PLLC, Charlotte,
North Carolina, or at such other location as may be determined by the Lessor,
the Agent and the Lessee.

 


4.2.                            INITIAL CLOSING DATE; PROPERTY CLOSING DATES;
ACQUISITION ADVANCES; CONSTRUCTION ADVANCES.

 

The Construction Agent shall deliver to the Agent a requisition (a
“Requisition”), in substantially the form attached hereto as Exhibit A or in
such other form as is reasonably satisfactory to the Agent in connection with
(a) the Transaction Expenses and other fees, expenses and disbursements payable,
pursuant to Sections 7.1 and 7.2, by the Lessor and (b) each Acquisition Advance
pursuant to

 

2

--------------------------------------------------------------------------------


 

Section 5.3 and (c) each Construction Advance pursuant to Section 5.4.  No
Requisition shall be required for the Lenders and the Holders to make Advances
pursuant to or in connection with Sections 7.1(a), 7.1(b), 7.2 and 11.8.

 


SECTION 5.  FUNDING OF ADVANCES; CONDITIONS PRECEDENT;
REPORTING REQUIREMENTS ON COMPLETION DATE;
THE LESSEE’S DELIVERY OF NOTICES; RESTRICTIONS ON LIENS.

 


5.1.                            GENERAL.

 

(a)           To the extent funds have been advanced to the Lessor as Loans by
the Lenders and to the Lessor as Holder Advances by the Holders, the Lessor will
use such funds from time to time in accordance with the terms and conditions of
this Agreement and the other Operative Agreements (i) at the direction of the
Construction Agent to acquire the Properties in accordance with the terms of
this Agreement, the Agency Agreement and the other Operative Agreements, (ii) to
make Advances to the Construction Agent to permit the acquisition, testing,
engineering, installation, development, construction, modification, design, and
renovation, as applicable, of the Properties (or components thereof) in
accordance with the terms of the Agency Agreement and the other Operative
Agreements, and (iii) to pay Transaction Expenses, fees, expenses and other
disbursements payable by the Lessor under Sections 7.1(a), 7.1(b), 7.2 and 11.8.

 

(b)           In lieu of the payment of interest on the Loans and Holder Yield
on the Holder Advances on any Scheduled Interest Payment Date with respect to
any Property during the period prior to the Rent Commencement Date with respect
to such Property and subject to Section 5.9, (i) each Lender’s Loan shall
automatically be increased by the amount of interest accrued and unpaid on such
Loan for such period (except to the extent that at any time such increase would
cause such Lender’s Loan to exceed such Lender’s Available Commitment, in which
case the Lessee shall pay such excess amount to such Lender in immediately
available funds on the date such Lender’s Available Commitment was exceeded),
and (ii) each Holder’s Holder Advance shall automatically be increased by the
amount of Holder Yield accrued and unpaid on such Holder Advance for such period
(except to the extent that at any time such increase would cause the Holder
Advance of such Holder to exceed such Holder’s Available Holder Commitment, in
which case the Lessee shall pay such excess amount to such Holder in immediately
available funds on the date the Available Holder Commitment of such Holder was
exceeded).  Such increases in a Lender’s Loan and a Holder’s Holder Advance
shall occur without any disbursement of funds by any Person.

 


5.2.                            PROCEDURES FOR FUNDING.

 

(a)           The Construction Agent shall designate the date for Advances
hereunder in accordance with the terms and provisions hereof; except that it is
understood and agreed that no more than two (2) Advances (excluding any
conversion and/or continuation of any Loan or Holder Advance) may be requested
during any calendar month and no such designation from the Construction Agent is
required for funding of Transaction Expenses, fees, expenses and other
disbursements payable by the Lessor pursuant to or in connection with Sections
7.1(a), 7.1(b), 7.2 and 11.8.  Not less than (i) three (3) Business Days prior
to the date that the first Advance is requested hereunder and (ii) three (3)
Business Days prior to the date on which any subsequent Acquisition Advance or
Construction Advance is to be made, the Construction Agent shall deliver to the
Agent a Requisition as described in Section 4.2 hereof.

 

(b)           Each Requisition shall:  (i) be irrevocable, (ii) request funds in
an amount that is not in excess of the total aggregate of the Available
Commitments plus the Available Holder Commitments at such time, (iii) request
that the Holders make Holder Advances and that the Lenders make Loans to the
Lessor for the payment of Transaction Expenses, Property Acquisition Costs (in
the case of an Acquisition Advance) or other Property Costs (in the case of a
Construction Advance) that have previously been incurred or are to be incurred
on the date of such Advance to the extent such were not subject to a prior
Requisition, in each case as specified in the Requisition and (iv) shall
constitute a restatement of the representations made by Lessee in the
certificate provided pursuant to Section 5.3(z) as of the date of such
Requisition.

 

3

--------------------------------------------------------------------------------


 

(c)           Subject to the satisfaction of the conditions precedent set forth
in Sections 5.3 or 5.4, as applicable, on each Property Closing Date or the date
on which the Construction Advance is to be made, as applicable, (i) the Lenders
shall make Loans based on their respective Lender Commitments to the Lessor in
an aggregate amount equal to ninety-six and seven tenths percent (96.7%) of the
Requested Funds specified in any Requisition plus any additional amount of
Transaction Expenses as referenced in Sections 7.1(a), 7.1(b) and 7.2 and any
additional amount respecting any indemnity payment as referenced in Section
11.8, unless any such funding of Transaction Expenses or any indemnity payment
is declined in writing by each Lender and each Holder (such decision to be in
the reasonable discretion of each Lender and each Holder) ratably between the
Tranche A Lenders and the Tranche B Lenders with the Tranche A Lenders funding
eighty-four percent (84%) of the Requested Funds and the Tranche B Lenders
funding twelve and seven tenths percent (12.7%) of the Requested Funds), up to
an aggregate principal amount equal to the aggregate of the Available
Commitments, (ii) the Holders shall make Holder Advances based on their
respective Holder Commitments in an aggregate amount equal to three and three
tenths percent (3.3%) of the balance of the Requested Funds specified in such
Requisition plus any additional amount of Transaction Expenses as referenced in
Sections 7.1(a), 7.1(b) and 7.2 and any additional amount respecting any
indemnity payment as referenced in Section 11.8, unless any such funding of
Transaction Expenses or any indemnity payment is declined in writing by each
Lender and each Holder (such decision to be in the reasonable discretion of each
Lender and each Holder), up to the aggregate advanced amount equal to the
aggregate of the Available Holder Commitments; and (iii) the total amount of
such Loans and Holder Advances made on such date shall (x) be used by the Lessor
to pay Property Costs including Transaction Expenses within three (3) Business
Days of the receipt by the Lessor of such Advance or (y) be advanced by the
Lessor on the date of such Advance to the Construction Agent or the Lessee to
pay Property Costs, as applicable.  Notwithstanding that the Operative
Agreements state that Advances shall be directed to the Lessor, each Advance
shall in fact be directed to the Construction Agent (for the benefit of the
Lessor) and applied by the Construction Agent (for the benefit of the Lessor)
pursuant to the requirements imposed on the Lessor under the Operative
Agreements.

 

(d)           With respect to an Advance obtained by the Lessor to pay for
Property Costs and/or Transaction Expenses or other costs payable under Sections
7.1(a), 7.1(b), 7.2 or 11.8 hereof and not expended by the Lessor for such
purpose on the date of such Advance, such amounts shall be held by the Lessor
(or the Agent on behalf of the Lessor) until the applicable closing date or
payment date or, if such closing date or payment date does not occur within
three (3) Business Days of the date of the Lessor’s receipt of such Advance,
shall be applied regarding the applicable Advance to repay the Lenders and the
Holders and, subject to the terms hereof, and of the Credit Agreement and the
Trust Agreement, shall remain available for future Advances, shall not count as
an Advance for purposes of the two Advance limit per month provided for in
Section 5.2(a), and shall not reduce the Lender Commitments or the Holder
Commitments.  Any such amounts held by the Lessor (or the Agent on behalf of the
Lessor) shall be subject to the lien of the Security Agreement.

 

(e)           All Operative Agreements which are to be delivered to the Lessor,
the Agent, the Lenders or the Holders shall be delivered to the Agent, on behalf
of the Lessor, the Agent, the Lenders or the Holders, and such items (except for
Notes, Certificates, Bills of Sale and chattel paper originals, with respect to
which in each case there shall be only one original) shall be delivered with
originals sufficient for the Lessor, the Agent, each Lender and each Holder. 
All other items which are to be delivered to the Lessor, the Agent, the Lenders
or the Holders shall be delivered to the Agent, on behalf of the Lessor, the
Agent, the Lenders or the Holders, and such other items shall be held by the
Agent.  To the extent any such other items are requested in writing from time to
time by the Lessor, any Lender or any Holder, the Agent shall provide a copy of
such item to the party requesting it.

 

(f)            [Intentionally Omitted.]

 

4

--------------------------------------------------------------------------------


 


5.3.                            CONDITIONS PRECEDENT FOR  THE LESSOR, THE AGENT,
THE LENDERS AND THE HOLDERS RELATING TO THE INITIAL CLOSING DATE AND THE ADVANCE
OF FUNDS FOR THE ACQUISITION OF A PROPERTY.

 

The obligations (i) on the Initial Closing Date of the Lessor, the Agent, the
Lenders and the Holders to enter into the transactions contemplated by this
Agreement, including without limitation the obligation to execute and deliver
the applicable Operative Agreements to which each is a party on the Initial
Closing Date, (ii) on the Initial Closing Date of the Holders to make Holder
Advances, and of the Lenders to make Loans in order to pay Transaction Expenses,
fees, expenses and other disbursements payable by the Lessor under Sections
7.1(a) and 7.2 of this Agreement and (iii) on a Property Closing Date for the
purpose of providing funds to the Lessor necessary to pay the Transaction
Expenses, fees, expenses and other disbursements payable by the Lessor under
Sections 7.1(b) and 7.2 of this Agreement and to acquire a Property (an
“Acquisition Advance”), in each case (with regard to the foregoing Sections
5.3(i), (ii) and (iii)) are subject to the satisfaction or waiver of the
following conditions precedent on or prior to the Initial Closing Date or the
applicable Property Closing Date, as the case may be (to the extent such
conditions precedent require the delivery of any agreement, certificate,
instrument, memorandum, legal or other opinion, appraisal, commitment, title
insurance commitment, lien report or any other document of any kind or type,
such shall be in form and substance satisfactory to the Agent and the Majority
Secured Parties, in their reasonable discretion; notwithstanding the foregoing,
the obligations of each party shall not be subject to any conditions contained
in this Section 5.3 which are required to be performed by such party):

 

(a)           the correctness of the representations and warranties of the
parties to this Agreement contained herein, in each of the other Operative
Agreements and each certificate delivered pursuant to any Operative Agreement on
each such date;

 

(b)           the performance by the parties to this Agreement of their
respective agreements contained herein and in the other Operative Agreements to
be performed by them on or prior to each such date;

 

(c)           the Agent shall have received a fully executed counterpart copy of
the Requisition, appropriately completed;

 

(d)           [Intentionally Omitted];

 

(e)           the Construction Agent shall have delivered to the Agent a good
standing certificate for the Construction Agent in the state where each such
Property is located, the Deed with respect to the Land and existing Improvements
(if any), and a copy of the Bill of Sale with respect to the Equipment (if any),
respecting such of the foregoing as are being acquired on each such date with
the proceeds of the Loans and Holder Advances or which have been previously
acquired  with the proceeds of the Loans and Holder Advances and such Land,
existing Improvements (if any) and Equipment (if any) shall be located in an
Approved State;

 

(f)            there shall not have occurred and be continuing any Default or
Event of Default under any of the Operative Agreements and no Default or Event
of Default under any of the Operative Agreements will have occurred after giving
effect to the Advance requested by each such Requisition;

 

(g)           the Construction Agent shall have delivered to the Agent title
insurance commitments to issue policies respecting each such Property, with such
endorsements as are available that the Agent deems necessary, in favor of the
Lessor and the Agent from a title insurance company acceptable to the Agent in
its reasonable discretion, but only with such title exceptions thereto as are
acceptable to the Agent in its reasonable discretion,;

 

(h)           the Construction Agent shall have delivered to the Agent an
environmental site assessment respecting each such Property prepared (no earlier
than six months prior to the date presented to the Agent) by an independent
recognized professional acceptable to the Agent in its reasonable discretion,
and evidencing no pre-existing environmental condition with respect to which
there is more than a remote risk of loss;

 

5

--------------------------------------------------------------------------------


 

(i)            the Construction Agent shall have delivered to the Agent a survey
(with a flood hazard certification) respecting each such Property prepared (i)
by an independent recognized professional acceptable to the Agent in its
reasonable discretion, and (ii) in a manner and including such information as is
reasonably required by the Agent;

 

(j)            unless such an opinion has previously been delivered with respect
to a particular state, the Construction Agent shall have caused to be delivered
to the Agent a legal opinion substantially in the form attached hereto as
Exhibit B or in such other form as is reasonably acceptable to the Agent with
respect to local law real property issues respecting the state in which each
such Property is located addressed to the Lessor, the Agent, the Lenders and the
Holders, from counsel located in the state where each such Property is located,
prepared by counsel reasonably acceptable to the Agent;

 

(k)           the Agent shall be satisfied that the acquisition and/or holding
of each such Property and the execution of the Mortgage Instrument and the other
Security Documents will not materially and adversely affect the rights of the
Lessor, the Agent, the Holders or the Lenders under or with respect to the
Operative Agreements;

 

(l)            the Construction Agent shall have delivered to the Agent invoices
from the Lessee, Construction Agent, Agent, Owner Trustee or others, as the case
may be, for, or other reasonably satisfactory evidence to support payment of,
the various Transaction Expenses and other fees, expenses and disbursements
referenced in Sections 7.1(a), 7.1(b) or 7.2 of this Agreement, as appropriate
(and as agreed between the Construction Agent and the Agent regarding the
initial Requisition);

 

(m)          the Construction Agent and the Owner Trustee shall have caused to
be delivered to the Agent a Mortgage Instrument (in such form as is acceptable
to the Agent, with revisions as necessary to conform to applicable state law),
Lessor Financing Statements and Lender Financing Statements respecting each such
Property, all fully executed and in recordable form;

 

(n)           the Lessee and the Lessor shall have delivered to the Agent with
respect to each such Property a Lease Supplement and a memorandum (or short form
lease) regarding the Lease and such Lease Supplement (such memorandum or short
form lease to be in substantially the form attached to the Lease as Exhibit B or
in such other form as is reasonably acceptable to the Agent, with modifications
as necessary to conform to applicable state law, and in form suitable for
recording);

 

(o)           with respect to each Acquisition Advance, the sum of the Available
Commitment plus the Available Holder Commitment (after deducting the Unfunded
Amount, if any, and after giving effect to the Acquisition Advance) will be
sufficient to pay all amounts payable therefrom;

 

(p)           [Intentionally Omitted];

 

(q)           [Intentionally Omitted];

 

(r)            the Construction Agent shall have delivered to the Agent a
preliminary Construction Budget for each such Property, if applicable;

 

(s)           the Construction Agent shall have provided evidence to the Agent
of insurance with respect to each such Property as provided in the Lease;

 

(t)            the Construction Agent shall have caused an appraisal regarding
each such Property evidencing an appraised amount equal to at least ninety
percent (90%) of (i) the Property Cost to be funded by the Lenders and the
Holders on the Property Closing Date for the Property located in or near
Southlake, Texas, including without limitation approximately 25 acres of land
and the existing office building of approximately 400,000 square feet and
parking garage located thereon (collectively, the “Constructed Property”), and
(ii) the anticipated Property Cost for the other Property located in or near
Southlake, Texas, including the Land, Improvements and Equipment on or about
such Property, or to be constructed and/or

 

6

--------------------------------------------------------------------------------


 

obtained in connection therewith, including without limitation approximately 156
acres of Land and the to-be-constructed office building of approximately 500,000
square feet to be located thereon (collectively, the “Undeveloped Property”).

 

(u)           the Construction Agent shall cause (i) Uniform Commercial Code
lien searches, tax lien searches and judgment lien searches regarding the Lessee
to be conducted (and copies thereof to be delivered to the Agent) in such
jurisdictions as reasonably determined by the Agent by a nationally recognized
search company reasonably acceptable to the Agent and (ii) the liens referenced
in such lien searches which are not permitted pursuant to the terms of the
Operative Agreements and which are objectionable to the Agent to be either
removed or otherwise handled in a manner reasonably satisfactory to the Agent;

 

(v)           all taxes, fees and other charges in connection with the
execution, delivery, recording, filing and registration of the Operative
Agreements and/or documents related thereto shall have been paid or provisions
for such payment shall have been made to the reasonable satisfaction of the
Agent;

 

(w)          in the reasonable opinion of the Agent and its counsel, the
transactions contemplated by the Operative Agreements do not and will not
subject the Lessor, the Lenders, the Agent or the Holders to any adverse
regulatory prohibitions, constraints, penalties or fines;

 

(x)            each of the Operative Agreements to be entered into on such date
shall have been duly authorized, executed and delivered by the parties thereto,
and shall be in full force and effect, and the Agent shall have received a fully
executed copy of each of the Operative Agreements;

 

(y)           since the date of the most recent audited consolidated financial
statements (as delivered pursuant to the requirements of this Agreement) of the
Parent and its Consolidated Subsidiaries, there shall not have occurred any
event, condition or state of facts which shall have or could reasonably be
expected to have a Material Adverse Effect, other than as specifically
contemplated by the Operative Agreements;

 

(z)            as of the Initial Closing Date only, the Agent shall have
received an Officer’s Certificate, dated as of the Initial Closing Date, of the
Lessee in substantially the form attached hereto as Exhibit C or in such other
form as is reasonably acceptable to the Agent stating that (i) each and every
representation and warranty of the Lessee contained in the Operative Agreements
to which it is a party is true and correct on and as of the Initial Closing
Date; (ii) no Default or Event of Default with respect to the Lessee has
occurred and is continuing under any Operative Agreement; (iii) each Operative
Agreement to which the Lessee is a party is in full force and effect with
respect to it; and (iv) the Lessee has duly performed and complied with all
covenants, agreements and conditions contained herein or in any other Operative
Agreement to which it is a party required to be performed or complied with by it
on or prior to the Initial Closing Date;

 

(aa)         as of the Initial Closing Date only, the Agent shall have received
(i) a certificate of the Secretary or an Assistant Secretary of the Lessee,
dated as of the Initial Closing Date, in substantially the form attached hereto
as Exhibit D or in such other form as is reasonably acceptable to the Agent
attaching and certifying as to (A) the resolutions of its Board of Directors
duly authorizing the execution, delivery and performance by the Lessee of each
of the Operative Agreements to which it is or will be a party, (B) its
certificate of incorporation certified as of a recent date by the Secretary of
State of its state of incorporation, (C) its by-laws and (D) the incumbency and
signature of persons authorized to execute and deliver on its behalf the
Operative Agreements to which it is or will be a party and (ii) a good standing
certificate (or local equivalent) from the appropriate office of the respective
states where the Lessee is incorporated and where the principal place of
business of the Lessee is located as to its good standing in each such state;

 

(bb)         as of the Initial Closing Date only, the Agent shall have received
an Officer’s Certificate of the Lessor dated as of the Initial Closing Date in
substantially the form attached hereto as Exhibit E or in such other form as is
reasonably acceptable to the Agent, stating that (i) each and every
representation and warranty of the Lessor contained in the Operative Agreements
to which it is a party is true and correct on

 

7

--------------------------------------------------------------------------------


 

and as of the Initial Closing Date, (ii) each Operative Agreement to which the
Lessor is a party is in full force and effect with respect to it, and (iii) the
Lessor has duly performed and complied with all covenants, agreements and
conditions contained herein or in any other Operative Agreement to which it is a
party required to be performed or complied with by it on or prior to the Initial
Closing Date;

 

(cc)         as of the Initial Closing Date only, the Agent shall have received
(i) a certificate of the Secretary, an Assistant Secretary, Trust Officer or
Vice President of the Trust Company in substantially the form attached hereto as
Exhibit F or in such other form as is acceptable to the Agent, attaching and
certifying as to (A) the signing resolutions duly authorizing the execution,
delivery and performance by the Lessor of each of the Operative Agreements to
which it is or will be a party, (B) its articles of association or other
equivalent charter documents, (C) its by-laws, as the case may be, certified as
of a recent date by an appropriate officer of the Trust Company and (D) the
incumbency and signature of persons authorized to execute and deliver on its
behalf the Operative Agreements to which it is a party and (ii) a good standing
certificate from the Office of the Comptroller of the Currency;

 

(dd)         as of the Initial Closing Date only, counsel for the Lessor
reasonably acceptable to the Agent shall have issued to the Lessee, the Holders,
the Lenders and the Agent its opinion in substantially the form attached hereto
as Exhibit G or in such other form as is reasonably acceptable to the Agent; and

 

(ee)         as of the Initial Closing Date only, the Construction Agent shall
have caused to be delivered to the Agent a legal opinion in substantially the
form attached hereto as Exhibit H or in such other form as is reasonably
acceptable to the Agent, addressed to the Lessor, the Agent, the Lenders and the
Holders, from counsel reasonably acceptable to the Agent.

 


5.3A                      CONDITIONS TO THE OBLIGATIONS OF THE LESSEE.

 

The obligations of the Lessee to lease from the Lessor are subject to the
fulfillment on the Closing Date to the satisfaction of, or waiver by, the
Lessee, of the following conditions precedent:

 

(a)           General Conditions.  The conditions set forth in Section 5.3 that
require fulfillment by the Lessor, the Holders, the Agent or the Lenders shall
have been satisfied.

 

(b)           Legality.  The transactions contemplated by the Operative
Agreements shall not violate any Law applicable to the Lessee, and no change
shall have occurred or been proposed in Law that would make it illegal for the
Lessee to participate in any of the transactions contemplated by the Operative
Agreement.

 


5.4.                            CONDITIONS PRECEDENT FOR THE LESSOR, THE AGENT,
THE LENDERS AND THE HOLDERS RELATING TO THE ADVANCE OF FUNDS AFTER THE
ACQUISITION ADVANCE.

 

The obligations of the Holders to make Holder Advances, and the Lenders to make
Loans in connection with all requests for Advances subsequent to the acquisition
of a Property (and to pay the Transaction Expenses, fees, expenses and other
disbursements payable by the Lessor under Sections 7.1 and 7.2 of this Agreement
in connection therewith) are subject to the satisfaction or waiver of the
following conditions precedent (to the extent such conditions precedent require
the delivery of any agreement, certificate, instrument, memorandum, legal or
other opinion, appraisal, commitment, title insurance commitment, lien report or
any other document of any kind or type, such shall be in form and substance
satisfactory to the Agent and the Majority Secured Parties in their reasonable
discretion; notwithstanding the foregoing, the obligations of each party shall
not be subject to any conditions contained in this Section 5.4 which are
required to be performed by such party):

 

(a)           the correctness on such date of the representations and warranties
of the parties to this Agreement contained herein, in each of the other
Operative Agreements and in each certificate delivered pursuant to any Operative
Agreement;

 

8

--------------------------------------------------------------------------------


 

(b)           the performance by the parties to this Agreement of their
respective agreements contained herein and in the other Operative Agreements to
be performed by them on or prior to each such date;

 

(c)           the Agent shall have received a fully executed counterpart of the
Requisition, appropriately completed;

 

(d)           based upon the applicable Construction Budget which shall satisfy
the requirements of this Agreement, the Available Commitments and the Available
Holder Commitment (after deducting the Unfunded Amount) will be sufficient to
complete the Improvements;

 

(e)           there shall not have occurred and be continuing any Default or
Event of Default under any of the Operative Agreements and no Default or Event
of Default under any of the Operative Agreements will have occurred after giving
effect to the Construction Advance requested by the applicable Requisition;

 

(f)            the title commitment delivered in connection with the
requirements of Section 5.3(g) shall provide for (or shall be endorsed to
provide for) insurance in an amount at least equal to the maximum total Property
Cost indicated by the Construction Budget referred to in subparagraph (d) above
and there shall be no title change or exception objectionable to the Agent in
its reasonable discretion; provided, not in limitation of the forgoing
provisions of this Section 5.4(f), down date title insurance endorsements shall
be provided at each such date evidencing that there are no additional Liens of
record objectionable to the Agent in its reasonable discretion.

 

(g)           [Intentionally Omitted];

 

(h)           the Construction Agent shall have delivered to the Agent invoices
from the Lessee, Construction Agent, Agent, Owner Trustee or others, as the case
may be, for, or other reasonably satisfactory evidence to support payment of,
any Transaction Expenses and other fees, expenses and disbursements referenced
in Sections 7.1(b) and 7.2 that are to be paid with the Advance;

 

(i)            the Construction Agent shall have delivered, or caused to be
delivered to the Agent, invoices, Bills of Sale or other documents reasonably
acceptable to the Agent, in each case with regard to any Equipment or other
components of such Property then being acquired with the proceeds of the Loans
and Holder Advances and naming the Lessor as purchaser and transferee;

 

(j)            all taxes, fees and other charges in connection with the
execution, delivery, recording, filing and registration of the Operative
Agreements shall have been paid or provisions for such payment shall have been
made to the reasonable satisfaction of the Agent;

 

(k)           since the date of the most recent audited financial statements (as
delivered pursuant to the requirements of this Agreement) of the Parent and its
Consolidated Subsidiaries, there shall not have occurred any event, condition or
state of facts which shall have or could reasonably be expected to have a
Material Adverse Effect, other than as specifically contemplated by the
Operative Agreements; and

 

(l)            in the reasonable opinion of the Agent and its counsel, the
transactions contemplated by the Operative Agreements do not and will not
subject the Lessor, the Lenders, the Agent or the Holders to any adverse
regulatory prohibitions, constraints, penalties or fines.

 


5.5.                            ADDITIONAL REPORTING AND DELIVERY REQUIREMENTS
ON COMPLETION DATE AND ON CONSTRUCTION PERIOD TERMINATION DATE.

 

On or prior to the Completion Date for each Property, the Construction Agent
shall deliver to the Agent, in sufficient copies for each Financing Party, an
Officer’s Certificate substantially in the form attached hereto as Exhibit I or
in such other form as is acceptable to the Agent specifying (a) the address for
such Property, (b) the Completion Date for such Property, (c) the aggregate
Property Cost for such Property, (d) reasonably detailed, itemized documentation
supporting the asserted Property Cost figures and (e) that all representations
and warranties

 

9

--------------------------------------------------------------------------------


 

of the Construction Agent and Lessee in each of the Operative Agreements and
each certificate delivered pursuant thereto are true and correct as of the
Completion Date.  The Agent shall have the right to contest the information
contained in such Officer’s Certificate within ninety (90) days of receipt of
such Officer’s Certificate by the Agent pursuant to a written notice from the
Agent to the Construction Agent identifying in reasonable detail the objections
of the Agent.  Furthermore, on or prior to the Completion Date for each
Property, the Construction Agent shall deliver or cause to be delivered to the
Agent (unless previously delivered to the Agent) originals of the following,
each of which shall be in form and substance reasonably acceptable to the Agent:
(w) a title insurance endorsement regarding the title insurance policy delivered
in connection with the requirements of Section 5.3(g), but only to the extent
such endorsement is necessary to provide for insurance in an amount at least
equal to the maximum total Property Cost indicated by the Construction Budget
referred to in Section 5.4(d) and, if endorsed, the endorsement shall not
include a title change or exception reasonably objectionable to the Agent; (x)
an as-built survey for such Property, (y) insurance certificates respecting such
Property as required hereunder and under the Lease Agreement, and (z) if
reasonably requested by the Agent, amendments to the Lessor Financing Statements
executed by the appropriate parties.  In addition, on the Completion Date for
such Property the Construction Agent covenants and agrees that the recording
fees, documentary stamp taxes or similar amounts required to be paid in
connection with the related Mortgage Instrument shall be paid in an amount
required by applicable law, subject, however, to the obligations of the Lenders
and the Holders to fund such costs to the extent required pursuant to Section
7.1.

 


5.6.                            THE CONSTRUCTION AGENT DELIVERY OF CONSTRUCTION
BUDGET MODIFICATIONS.

 

The Construction Agent covenants and agrees to deliver to the Agent on the first
Business Day of each month during the Construction Period notification of any
modification to any Construction Budget regarding any Property if such
modification increases the cost to construct such Property unless any such
modification increases the cost of construction in excess of $1,000,000, in
which event such notification shall be provided to Agent within five (5)
Business Days of such modification to the Construction Budget; except that no
Construction Budget may be increased unless (a) the title insurance policies
referenced in Section 5.3(g) are also modified or endorsed, if necessary, to
provide for insurance in an amount that satisfies the requirements of Section
5.4(f) of this Agreement and (b) after giving effect to any such amendment, the
Construction Budget remains in compliance with the requirements of Section
5.4(d) of this Agreement.

 


5.7.                            RESTRICTIONS ON LIENS.

 

On each Property Closing Date, the Construction Agent shall cause each Property
acquired by the Lessor on such date to be free and clear of all Liens except
those referenced in Sections 6.2(r)(i) and 6.2(r)(ii).  On each date a Property
is either sold to a third party in accordance with the terms of the Operative
Agreements or, pursuant to Section 22.1(a) of the Lease Agreement, retained by
the Lessor, the Lessee shall cause such Property to be free and clear of all
Liens (other than Lessor Liens, Liens in favor of the Agent and such other Liens
that are expressly set forth as title exceptions on the title commitment issued
under Section 5.3(g) with respect to such Property, to the extent such title
commitment has been approved by the Agent in its reasonable discretion).

 


5.8.                            PAYMENTS.

 

All payments of principal, interest, Holder Advances, Holder Yield and other
amounts to be made by the Construction Agent or the Lessee under this Agreement
or any other Operative Agreements (excluding Excepted Payments which shall be
paid directly to the party to whom such payments are owed) shall be made to the
Agent at the office designated by the Agent from time to time in Dollars and in
immediately available funds, without setoff, deduction, or counterclaim. 
Subject to the definition of “Interest Period” in Appendix A attached hereto,
whenever any payment under this Agreement or any other Operative Agreements
shall be stated to be due on a day that is not a Business Day, such payment may
be made on the next succeeding Business Day, and such extension of time in such
case shall be included in the computation of interest, Holder Yield and fees
payable pursuant to the Operative Agreements, as applicable and as the case may
be.

 

10

--------------------------------------------------------------------------------


 


5.9.                            UNILATERAL RIGHT TO INCREASE THE HOLDER
COMMITMENTS AND THE LENDER COMMITMENTS.

 

Notwithstanding any other provision of any Operative Agreement or any objection
by any Person (including without limitation any objection by the Lessee), (a)
the Holders, upon the agreement of all Holders and Lenders, may elect to
increase their respective Holder Commitment (based on their then current Holder
Commitment percentage) in order to fund amounts due and owing pursuant to
Sections 7.1(a), 7.1(b), 7.2 and/or 11.8 and (b) the Lenders, upon the agreement
of all Lenders and all Holders, may elect to increase their respective Lender
Commitments ratably (based on their then current Commitment percentage) in order
to fund amounts due and owing pursuant to Sections 7.1(a), 7.1(b), 7.2 and/or
11.8.

 


5.10.                     PLANS AND SPECIFICATIONS.

 

The Construction Agent shall have delivered to the Agent copies of the Plans and
Specifications for the Improvements regarding each Property within sixty (60)
days after the Acquisition Advance for such Property (and in any event prior to
the Initial Construction Advance for such Property).

 


5.11.                     AMOUNTS RECEIVED IN REGARD TO COLLATERAL.

 

All payments and amounts realized by any Financing Party with respect to any
Collateral (including without limitation pursuant to the right of set-off) shall
be held in trust for the benefit of the Lenders and the Holders and shall be
promptly paid over to the Agent for distribution in accordance with Section 8.7.

 


SECTION 6.  REPRESENTATIONS AND WARRANTIES.

 


6.1.                            REPRESENTATIONS AND WARRANTIES OF THE BORROWER.

 

Effective as of the Initial Closing Date and the date of each Advance, the Trust
Company in its individual capacity and as the Borrower, as indicated, represents
and warrants to each of the other parties hereto as follows, except that the
representations in the following paragraphs (h), (j) and (k) are made solely in
its capacity as the Borrower:

 

(a)           It is a national banking association and is duly organized and
validly existing and in good standing under the laws of the United States of
America and has the power and authority to enter into and perform its
obligations under the Trust Agreement and (assuming due authorization, execution
and delivery of the Trust Agreement by the Holders) has the corporate and trust
power and authority to act as the Owner Trustee and to enter into and perform
the obligations under each of the other Operative Agreements to which the Trust
Company or the Owner Trustee, as the case may be, is or will be a party;

 

(b)           The execution, delivery and performance of each Operative
Agreement to which it is or will be a party, either in its individual capacity
or (assuming due authorization, execution and delivery of the Trust Agreement by
the Holders) as the Owner Trustee, as the case may be, has been duly authorized
by all necessary action on its part and neither the execution and delivery
thereof, nor the consummation of the transactions contemplated thereby, nor
compliance by it with any of the terms and provisions thereof (i) does or will
require any approval or consent of any trustee or holders of any of its
indebtedness or obligations, (ii) does or will contravene any Legal Requirement
relating to its banking or trust powers, (iii) does or will contravene or result
in any breach of or constitute any default under, or result in the creation of
any Lien upon any of its property under, (A) its charter or by-laws, or (B) any
indenture, mortgage, chattel mortgage, deed of trust, conditional sales
contract, bank loan or credit agreement or other agreement or instrument to
which it is a party or by which it or its properties may be bound or affected,
which contravention, breach, default or Lien under clause (B) would materially
and adversely affect its ability, in its individual capacity or as the Owner
Trustee, to perform its obligations under the Operative Agreements to which it
is a party or (iv) does or will require any Governmental Action by any
Governmental Authority regulating its banking or trust powers;

 

(c)           The Trust Agreement and, assuming the Trust Agreement is the
legal, valid and binding obligation of the Holders, each other Operative
Agreement to which the Trust Company or the Owner

 

11

--------------------------------------------------------------------------------


 

Trustee, as the case may be, is or will be a party have been, or on or before
such Closing Date will be, duly executed and delivered by the Trust Company or
the Owner Trustee, as the case may be, and the Trust Agreement and each such
other Operative Agreement to which the Trust Company or the Owner Trustee, as
the case may be, is a party constitutes, or upon execution and delivery will
constitute, a legal, valid and binding obligation enforceable against the Trust
Company or the Owner Trustee, as the case may be, in accordance with the terms
thereof;

 

(d)           There is no action or proceeding pending or, to its knowledge,
threatened to which it is or will be a party, either in its individual capacity
or as the Owner Trustee, before any Governmental Authority that, if adversely
determined, would materially and adversely affect its ability, in its individual
capacity or as the Owner Trustee, to perform its obligations under the Operative
Agreements to which it is a party or would question the validity or
enforceability of any of the Operative Agreements to which it is or will become
a party;

 

(e)           It, either in its individual capacity or as the Owner Trustee, has
not assigned or transferred any of its right, title or interest in or under the
Lease, the Agency Agreement or its interest in any Property or any portion
thereof, except in accordance with the Operative Agreements;

 

(f)            No Default or Event of Default under the Operative Agreements
attributable to it has occurred and is continuing;

 

(g)           Except as otherwise contemplated in the Operative Agreements, the
proceeds of the Loans and Holder Advances shall not be applied by the Owner
Trustee, either in its individual capacity or as the Owner Trustee, for any
purpose other than the purchase of the Properties, the acquisition, installation
and testing of the Equipment, the construction of Improvements and the payment
of Transaction Expenses and the fees, expenses and other disbursements
referenced in Sections 7.1(a), 7.1(b) and 7.2 of this Agreement, in each case
which accrue prior to the Rent Commencement Date with respect to a particular
Property;

 

(h)           Neither the Owner Trustee nor any Person authorized by the Owner
Trustee to act on its behalf has offered or sold any interest in the Trust
Estate or the Notes, or in any similar security relating to a Property, or in
any security the offering of which for the purposes of the Securities Act would
be deemed to be part of the same offering as the offering of the aforementioned
securities to, or solicited any offer to acquire any of the same from, any
Person other than, in the case of the Notes, the Agent, and neither the Owner
Trustee nor any Person authorized by the Owner Trustee to act on its behalf will
take any action which would subject, as a direct result of such action alone,
the issuance or sale of any interest in the Trust Estate or the Notes to the
provisions of Section 5 of the Securities Act or require the qualification of
any Operative Agreement under the Trust Indenture Act of 1939, as amended;

 

(i)            The Owner Trustee’s principal place of business, chief executive
office and office where the documents, accounts and records relating to the
transactions contemplated by this Agreement and each other Operative Agreement
are kept are located at 79 South Main Street, Salt Lake City, Utah 84111;

 

(j)            The Owner Trustee is not engaged principally in, and does not
have as one (1) of its important activities, the business of extending credit
for the purpose of purchasing or carrying any margin stock (within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System of the
United States), and no part of the proceeds of the Loans or the Holder Advances
will be used by it to purchase or carry any margin stock or to extend credit to
others for the purpose of purchasing or carrying any such margin stock or for
any purpose that violates, or is inconsistent with, the provisions of
Regulations T, U, or X of the Board of Governors of the Federal Reserve System
of the United States;

 

(k)           The Owner Trustee is not an “investment company” or a company
controlled by an “investment company” within the meaning of the Investment
Company Act;

 

12

--------------------------------------------------------------------------------


 

(l)            Each Property is free and clear of all Lessor Liens attributable
to the Owner Trustee, either in its individual capacity or as the Owner Trustee;

 

(m)          The Owner Trustee, in its trust capacity, is not a party to any
documents, instruments or agreements other than the Operative Agreements
executed by the Owner Trustee, in its trust capacity; and

 

(n)           The Owner Trustee has filed the requisite documents with the
Secretary of State of the State of Texas pursuant to Section 105A of the Texas
Probate Code and, as an out-of-state bank, is authorized to act as a fiduciary
in the State of Texas; in connection with such filing with the Secretary of
State of the State of Texas, the Owner Trustee has represented that the State of
Utah has a reciprocal statute or law that permits an out-of-state bank or trust
company to serve as a fiduciary in the State of Utah; and the Owner Trustee has
no office, branch offices or employees located in the State of Texas.


 


6.2.                            REPRESENTATIONS AND WARRANTIES OF THE
CONSTRUCTION AGENT AND THE LESSEE.

 

Effective as of the Initial Closing Date, the date of each Advance and the Rent
Commencement Date, the Construction Agent and the Lessee represent and warrant
to each of the other parties hereto that:

 

(a)           [Intentionally Omitted];

 

(b)           The execution and delivery by each of the Construction Agent and
the Lessee of this Agreement and the other applicable Operative Agreements to
which it is or will be a party as of such date and the performance by each of
the Construction Agent and the Lessee of its respective obligations under this
Agreement and the other applicable Operative Agreements to which it is or will
be a party are within the corporate powers of each of the Construction Agent and
the Lessee, have been duly authorized by all necessary corporate action on the
part of each of the Construction Agent and the Lessee (including without
limitation any necessary shareholder action), have been duly executed and
delivered, have received all necessary governmental approval, and do not and
will not (i) violate any Legal Requirement which is binding on the Construction
Agent, the Lessee or any of its Subsidiaries, (ii) contravene or conflict with,
or result in a breach of, any provision of the Certificate of Incorporation,
By-Laws or other organizational documents of any of the Construction Agent, the
Lessee or any of its Subsidiaries or of any agreement, indenture, instrument or
other document which is binding on any of the Construction Agent, the Lessee or
any of its Subsidiaries or (iii) result in, or require, the creation or
imposition of any Lien on any asset of any of the Construction Agent, the Lessee
or any of its Subsidiaries, except to the extent any of the foregoing Liens
referenced in this subsection (iii) are permitted pursuant to the Operative
Agreements;

 

(c)           This Agreement and the other applicable Operative Agreements to
which the Construction Agent or the Lessee are parties, executed prior to and as
of such date, constitute the legal, valid and binding obligation of the
Construction Agent or the Lessee, as applicable, enforceable against the
Construction Agent or the Lessee, as applicable, in accordance with their terms,
subject to bankruptcy, insolvency, liquidation, reorganization, fraudulent
conveyance and similar laws affecting creditors’ rights generally, and general
principles of equity;

 

(d)           Other than as described in Exhibit J hereto, there are no material
actions, suits or proceedings pending or, to its knowledge, threatened against
either the Construction Agent or the Lessee in any court or before any
Governmental Authority (nor shall any order, judgment or decree have been issued
or proposed to be issued by any Governmental Authority to set aside, restrain,
enjoin or prevent the full performance of any Operative Agreement or any
transaction contemplated thereby) that (i) concern any Property or the Lessee’s
interest therein, (ii) question the validity or enforceability of any Operative
Agreement or any transaction described in the Operative Agreements or
(iii) shall have or could reasonably be expected to have a Material Adverse
Effect;

 

(e)           No Governmental Action by any Governmental Authority or other
authorization, registration, consent, approval, waiver, notice or other action
by, to or of any other Person pursuant to any Legal Requirement, contract,
indenture, instrument or agreement or for any other reason is required to

 

13

--------------------------------------------------------------------------------


 

authorize or is required in connection with (i) the execution, delivery or
performance by either of the Construction Agent or the Lessee of any Operative
Agreement to which it is a party, (ii) the legality, validity, binding effect or
enforceability of any Operative Agreement to which it is a party, (iii) the
acquisition, ownership, construction, completion, occupancy, operation, leasing
or subleasing of any Property or (iv) any Advance, in each case, except those
which have been obtained and are in full force and effect, those the failure to
obtain would not reasonably be expected to have a Material Adverse Effect and
those the failure to obtain do not violate any other provision of the Operative
Agreements;

 

(f)            Upon the execution and delivery of each Lease Supplement to the
Lease, (i) the Lessee will have unconditionally accepted the Property subject to
the Lease Supplement, subject only to the Permitted Liens, and (ii) no offset
will exist with respect to any Rent or other sums payable by Lessee under the
Lease;

 

(g)           Except as otherwise contemplated by the Operative Agreements, the
Construction Agent shall not use the proceeds of any Holder Advance or Loan for
any purpose other than the purchase and/or lease of the Properties, the
acquisition, installation and testing of the Equipment, the construction of
Improvements and the payment of Transaction Expenses and the fees, expenses and
other disbursements referenced in Sections 7.1(a), 7.1(b) and 7.2 of this
Agreement, in each case which accrue prior to the Rent Commencement Date with
respect to a particular Property;

 

(h)           All information heretofore or contemporaneously herewith furnished
by either the Construction Agent or the Lessee or any of their Subsidiaries to
the Agent, the Owner Trustee, any Lender or any Holder for purposes of or in
connection with this Agreement and the transactions contemplated hereby is, and
all information hereafter furnished by or on behalf of the Construction Agent,
the Lessee or any of their Subsidiaries to the Agent, the Owner Trustee, any
Lender or any Holder pursuant hereto or in connection herewith will be, true and
accurate in every material respect on the date as of which such information is
dated or certified, and such information, taken as a whole, does not and will
not omit to state any material fact necessary to make such information, taken as
a whole, not misleading;

 

(i)            The principal place of business, chief executive office and
office of the Construction Agent and the Lessee where the documents, accounts
and records relating to the transactions contemplated by this Agreement and each
other Operative Agreement are kept are located at 4255 Amon Carter Boulevard,
Fort Worth, Texas 76155;

 

(j)            The representations and warranties of the Construction Agent and
the Lessee set forth in any of the Operative Agreements are true and correct in
all material respects on and as of each such date as if made on and as of such
date (except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct on and as of such date).  The Construction
Agent and the Lessee are in all material respects in compliance with their
respective obligations under the Operative Agreements and there exists no
Default or Event of Default with respect to it under any of the Operative
Agreements which is continuing and which has not been cured within any cure
period expressly granted under the terms of the applicable Operative Agreement
or otherwise waived in accordance with the applicable Operative Agreement.  No
Default or Event of Default will occur under any of the Operative Agreements as
a result of, or after giving effect to, the Advance requested by the Requisition
on the date of each Advance;

 

(k)           As of each Property Closing Date, the date of each subsequent
Advance and the Rent Commencement Date only, each Property then being financed
consists of (i) unimproved Land or (ii) Land and existing Improvements thereon
which Improvements are either suitable for occupancy at the time of acquisition
or will be renovated and/or modified in accordance with the terms of this
Agreement.  Each Property then being financed is located at the location set
forth on the applicable Requisition, each of which is in one (1) of the Approved
States;

 

(l)            As of each Property Closing Date, the date of each subsequent
Advance and the Rent Commencement Date only, the Lessor has good and
indefeasible fee simple title to each Property, subject

 

14

--------------------------------------------------------------------------------


 

only to (i) such Liens referenced in Sections 6.2(r)(i) and 6.2(r)(ii) on the
applicable Property Closing Date and (ii) subject to Section 5.7, Permitted
Liens and Lessor Liens after the applicable Property Closing Date;

 

(m)          As of each Property Closing Date, the date of each subsequent
Advance and the Rent Commencement Date only, no portion of any Property is
located in an area identified as a special flood hazard area by the Federal
Emergency Management Agency or other applicable agency, or if any such Property
is located in an area identified as a special flood hazard area by the Federal
Emergency Management Agency or other applicable agency, then flood insurance has
been obtained for such Property in accordance with Section 14.2(b) of the Lease
and in accordance with the National Flood Insurance Act of 1968, as amended;

 

(n)           As of each Property Closing Date, the date of each subsequent
Advance and the Rent Commencement Date only, each Property complies in all
material respects with all Insurance Requirements and all standards of the
Lessee with respect to similar properties owned by the Lessee;

 

(o)           As of each Property Closing Date, the date of each subsequent
Advance and the Rent Commencement Date only, each Property complies with all
Legal Requirements as of such date (including without limitation all zoning and
land use laws and Environmental Laws), except to the extent that failure to
comply therewith, individually or in the aggregate, shall not have and could not
reasonably be expected to have a Material Adverse Effect;

 

(p)           As of each Property Closing Date, the date of each subsequent
Advance and the Rent Commencement Date only, all material utility services and
facilities necessary for the construction and operation of the Improvements and
the installation and operation of the Equipment regarding each Property
(including without limitation gas, electrical, water and sewage services and
facilities) are available at the applicable Land or will be constructed prior to
the Completion Date for such Property;

 

(q)           As of each Property Closing Date, the date of each subsequent
Advance and the Rent Commencement Date only, installation and testing of the
Equipment (if any) and construction of the Improvements (if any) to such date
shall have been performed in a good and workmanlike manner, substantially in
accordance with the applicable Plans and Specifications;

 

(r)            (i)            Assuming that the representations and warranties
contained in Section 6.1 are true, the Security Documents, except the Lease
Agreement which is the subject of Section 6.2(r)(ii), create, as security for
the Obligations, valid and enforceable security interests in, and Liens on, all
of the Collateral, in favor of the Agent, for the ratable benefit of the Lenders
and the Holders, as their respective interests appear in the Operative
Agreements, and such security interests and Liens are subject to no other Liens
other than Liens that are expressly set forth as title exceptions on the title
commitment issued under Section 5.3(g) with respect to the applicable Property,
to the extent such title commitment has been approved by the Agent in its
reasonable discretion.  Assuming that the representations and warranties
contained in Section 6.1 are true, upon recordation of the Mortgage Instrument
in the real estate recording office in the applicable Approved State identified
by the Construction Agent or the Lessee, the Lien created by the Mortgage
Instrument in the real property described therein shall be a perfected first
priority mortgage Lien on such real property in favor of the Agent, for the
ratable benefit of the Lenders and the Holders, as their respective interests
appear in the Operative Agreements, subject to no other Liens other than Liens
that are expressly set forth as title exceptions on the title commitment issued
under Section 5.3(g) with respect to the applicable Property, to the extent such
title commitment has been approved by the Agent in its reasonable discretion. 
Assuming that the representations and warranties contained in Section 6.1 are
true, to the extent that the security interests in the portion of the Collateral
comprised of personal property can be perfected by filing in the filing offices
in the applicable Approved States or elsewhere identified by the Construction
Agent or the Lessee, upon filing of the Lender Financing Statements in such
filing offices, the security interests created by the Security Agreement shall
be perfected first priority security interests in such personal property in
favor of the Agent, for the ratable benefit of the Lenders and

 

15

--------------------------------------------------------------------------------


 

the Holders, as their respective interests appear in the Operative Agreements,
subject to no other Liens other than Permitted Liens arising after the Property
Closing Date and Lessor Liens;

 

(ii)           To the extent the Lease Agreement would be construed by a court
of competent jurisdiction as a security instrument, the Lease Agreement creates,
as security for the obligations of the Lessee under the Lease Agreement, valid
and enforceable security interests in, and Liens on, each Property leased
thereunder, in favor of the Lessor, and such security interests and Liens are
subject to no other Liens other than Liens that are expressly set forth as title
exceptions on the title commitment issued under Section 5.3(g) with respect to
the applicable Property, to the extent such title commitment has been approved
by the Agent in its reasonable discretion.  Upon recordation of the memorandum
of the Lease Agreement (or a short form lease) in the real estate recording
office in the applicable Approved State identified by the Construction Agent or
the Lessee, the Lien created by the Lease Agreement in the real property
described therein shall be a perfected first priority mortgage Lien on such real
property in favor of the Agent, for the ratable benefit of the Lenders and the
Holders, as their respective interests appear in the Operative Agreements,
subject to no other Liens other than Liens that are expressly set forth as title
exceptions on the title commitment issued under Section 5.3(g) with respect to
the applicable Property, to the extent such title commitment has been approved
by the Agent in its reasonable discretion.  To the extent that the security
interests in the portion of any Property comprised of personal property can be
perfected by the filing in the filing offices in the applicable Approved State
or elsewhere identified by the Lessee upon filing of the Lessor Financing
Statements in such filing offices, a security interest created by the Lease
Agreement shall be perfected first priority security interests in such personal
property in favor of the Lessor, which rights pursuant to the Lessor Financing
Statements are assigned to the Agent, for the ratable benefit of the Lenders and
the Holders, as their respective interests appear in the Operative Agreements,
subject to no other Liens other than Permitted Liens arising after the Property
Closing Date and Lessor Liens;

 

(s)           The Plans and Specifications for each Property will be prepared
prior to the commencement of construction in accordance with all applicable
Legal Requirements, except to the extent the failure to comply therewith,
individually or in the aggregate, shall not have and could not reasonably be
expected to have a Material Adverse Effect.  Upon completion of the Improvements
for each Property in accordance with the applicable Plans and Specifications,
such Improvements will be within any building restriction lines and will not
encroach in any manner onto any adjoining land (except as permitted by express
written easements, which have been approved by the Agent in its reasonable
discretion);

 

(t)            As of the Rent Commencement Date only, each Property shall be
improved substantially in accordance with the applicable Plans and
Specifications in a good and workmanlike manner and shall be operational;

 

(u)           As of each Property Closing Date only, each Property has been
acquired at a price that is not substantially in excess of fair market value, as
the case may be;

 

(v)           The Lessee has (i) initiated a review and assessment of all areas
within its and each of its Subsidiaries’ business and operations that could be
materially and adversely affected by the Year 2000 Problem, (ii) developed a
plan and timeline for addressing the Year 2000 Problem on a timely basis and
(iii) to date, implemented that plan substantially in accordance with that
timetable.  Based on the foregoing, the Lessee believes that all its computer
applications that are material to its or any of its Subsidiaries’ business and
operations are reasonably expected on a timely basis to be able to perform
properly date-sensitive functions for all dates before and after January 1, 2000
(that is, be “Year 2000 Compliant”), except to the extent that a failure to do
so shall not have and could not reasonably be expected to have a Material
Adverse Effect;

 

(w)          No Default or Event of Default with respect to the Lessee or the
Construction Agent has occurred and is continuing;

 

16

--------------------------------------------------------------------------------


 

(x)            Except as would not reasonably be expected to have a Material
Adverse Effect:

 

(i)            During the five-year period prior to the date on which this
representation is made or deemed made:  (A) no ERISA Event has occurred, and, to
the best knowledge of Lessee, no event or condition has occurred or exists as a
result of which any ERISA Event could reasonably be expected to occur, with
respect to any Pension Plan; (B) no “accumulated funding deficiency,” as such
term is defined in Section 302 of ERISA and Section 412 of the Code, whether or
not waived, has occurred with respect to any Pension Plan; (C) each Pension Plan
has been maintained, operated, and funded in compliance with its own terms and
in material compliance with the provisions of ERISA, the Code, and any other
applicable federal or state laws; and (D) no lien in favor of the PBGC or a
Pension Plan has arisen or is reasonably likely to arise on account of any Plan;

 

(ii)           Neither Lessee nor any Subsidiary of Lessee has incurred, or, to
the best knowledge of Lessee, could be reasonably expected to incur, any
withdrawal liability under ERISA to any Multiemployer Plan or Multiple Employer
Plan, and no ERISA Affiliate has incurred or, to the best knowledge of Lessee,
could reasonably be expected to incur, such withdrawal liability that could
result in liability to Lessee or any Subsidiary of Lessee.  Neither Lessee nor
any Subsidiary of Lessee has received, nor to Lessee’s best knowledge has any
ERISA Affiliate received, any notification that any Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA), is insolvent
(within the meaning of Section 4245 of ERISA), or has been terminated (within
the meaning of Title IV of ERISA), and no Multiemployer Plan is, to the actual
knowledge of Lessee, reasonably expected to be in reorganization, insolvent, or
terminated;

 

(iii)          No prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility has
occurred with respect to a Plan which has subjected or may subject Lessee or any
Subsidiary of Lessee to any liability under Sections 406, 409, 502(i), or 502(l)
of ERISA or Section 4975 of the Code, or under any agreement or other instrument
pursuant to which Lessee or any Subsidiary of Lessee has agreed or is required
to indemnify any person against any such liability;

 

(iv)          Each Plan which is a welfare plan (as defined in Section 3(1) of
ERISA) to which Sections 601-609 of ERISA and Section 4980B of the Code apply
has been administered in compliance in all material respects of such sections;

 

(y)           Except as would not reasonably be expected to have a Material
Adverse Effect and except as disclosed in any environmental report delivered to
the Agent prior to the Initial Closing Date:

 

(i)            Each of the facilities and properties owned, leased or operated
by Lessee or any Consolidated Subsidiary (the “Subject Properties”) and all
operations at the Subject Properties are in compliance with all applicable
Environmental Laws, and there is no violation of any Environmental Law with
respect to the Subject Properties or the businesses operated thereon by Lessee
and the Consolidated Subsidiaries (the “Businesses”), and there are no
conditions relating to the Businesses or Subject Properties that could give rise
to liability under any applicable Environmental Laws;

 

(ii)           To the knowledge of Lessee, none of the Subject Properties
contains, or has previously contained, any Hazardous Substances at, on or under
the Subject Properties in amounts or concentrations that constitute or
constituted a violation of, or could give rise to liability under, Environmental
Laws;

 

(iii)          Neither Lessee nor any Consolidated Subsidiary has received any
written or verbal notice of, or inquiry from any Governmental Authority
regarding, any Environmental Claims with regard to any of the Subject Properties
or the Businesses, nor does Lessee or any Consolidated Subsidiary have knowledge
or reason to believe that any such notice will be received or is being
threatened;

 

17

--------------------------------------------------------------------------------


 

(iv)          Hazardous Substances have not been transported or disposed of from
the Subject Properties, or generated, treated, stored or disposed of at, on or
under any of the Subject Properties or any other location, in each case by or on
behalf of Lessee or any Consolidated Subsidiary in violation of, or in a manner
that would be reasonably likely to give rise to liability under, any applicable
Environmental Law;

 

(v)           To the knowledge of Lessee, no Environmental Claim is pending or
threatened to which Lessee or any Consolidated Subsidiary is or will be named as
a party, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to Lessee or
any Consolidated Subsidiary, the Subject Properties or the Businesses; and

 

(vi)          To the knowledge of Lessee, there has been no release or, threat
of release of Hazardous Substances at or from the Subject Properties, or arising
from or related to the operations (including, without limitation, disposal) of
Lessee or any Consolidated Subsidiary in connection with the Subject Properties
or otherwise in connection with the Businesses, in violation of or in amounts or
in a manner that could give rise to liability under Environmental Laws;

 

(z)            No broker’s fees are payable to any third party in connection
with the transactions contemplated by this Agreement other than fees payable to
The Staubach Company in an amount equal to One Million One Hundred Twenty
Thousand dollars ($1,120,000);

 

(aa)         Each of the Construction Agent and the Lessee is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware; and

 

(bb)         The consolidated balance sheet and income statement of Parent and
its Consolidated Subsidiaries as of December 31, 1998, together with related
consolidated statements of operations and retained earnings and of cash flows as
of December 31, 1998 and the consolidated balance sheet and income statement of
Parent and its Consolidated Subsidiaries as of June 30, 1999, together with
related consolidated statements of operations and retained earnings and of cash
flows as of June 30, 1999, fairly present in all material respects the
consolidated financial condition of the Parent and its Consolidated Subsidiaries
as at such dates and the consolidated results of the operations of the Parent 
and its Consolidated Subsidiaries for the periods ended on such dates, all in
accordance with GAAP, subject with respect to the June 30, 1999 financial
statements, to changes resulting from audit and normal year-end audit
adjustments.

 


6.3.                            REPRESENTATIONS OF EACH LENDER AND HOLDER.

 

Effective as of the Initial Closing Date and as of the date of each Advance,
each Lender and Holder represents and warrants to the Lessor and to the Lessee
and the Construction Agent as follows:

 

(a)           Securities Act.  The interest being acquired or to be acquired by
such Lender or Holder in the Loans and Advances is being acquired for its own
account, without any view to the distribution thereof or any interest therein,
except that such Lender and Holder shall be entitled to assign, convey or
transfer its interest in accordance with Sections 9.7 and 9.8 of the Credit
Agreement.  Such Lender or Holder is an accredited investor as that term is
defined in Rule 501(a) under the Securities Act.

 

(b)           Employment Benefit Plans.  Such Lender or Holder is not and will
not be making its investment hereunder, and is not performing its obligations
under the Operative Agreements, with the assets of an “employee benefit plan”
(as defined in Section 3(3) of ERISA) which is subject to Title I of ERISA, or
“plan” (as defined in Section 4975(e)(1) of the Code).

 

18

--------------------------------------------------------------------------------


 


SECTION 7. PAYMENT OF CERTAIN EXPENSES.

 


7.1.                            TRANSACTION EXPENSES.

 

(a)           The Lessor agrees on the Initial Closing Date, to pay, or cause to
be paid, all Transaction Expenses arising from the Initial Closing Date,
including without limitation all Attorney Costs for the Lessor and the Agent in
connection with the transactions contemplated by the Operative Agreements and
incurred in connection with such Initial Closing Date, the initial fees and
reasonable out-of-pocket expenses of the Owner Trustee due and payable on such
Initial Closing Date, all fees, taxes and expenses for the recording,
registration and filing of documents and all other reasonable fees, expenses and
disbursements incurred in connection with such Initial Closing Date; provided,
however, the Lessor shall pay such amounts described in this Section 7.1(a) only
if  funds are made available by the Lenders and the Holders in an amount
sufficient to allow such payment and without regard to whether such amounts are
referenced in any Requisition, provided invoices have been submitted that
support payment of such amount.  On the Initial Closing Date after satisfaction
of the conditions precedent for such date (excluding the requirement that a
Requisition be delivered, provided invoices have been submitted that support
payment of such amount), the Holders shall make Holder Advances and the Lenders
shall make Loans to the Lessor to pay for the Transaction Expenses, fees,
expenses and other disbursements referenced in this Section 7.1(a).

 

(b)           Assuming no Default or Event of Default shall have occurred and be
continuing and only for the period prior to the Rent Commencement Date, the
Lessor agrees on each Property Closing Date, on the date of any Construction
Advance and on the Completion Date to pay, or cause to be paid, all Transaction
Expenses including without limitation all Attorney Costs for the Lessor and the
Agent in connection with the transactions contemplated by the Operative
Agreements and billed in connection with such Advance or such Completion Date,
all amounts described in Sections 7.1(a) and 7.2 of this Agreement which have
not been previously paid, the annual fees and reasonable out-of-pocket expenses
of the Owner Trustee, all reasonable fees, expenses and disbursements incurred
with respect to the various items referenced in Sections 5.3, 5.4 and/or 5.5
(including without limitation any premiums for title insurance policies and
charges for any updates to such policies) and all other reasonable fees,
expenses and disbursements in connection with such Advance or such Completion
Date including without limitation all reasonable expenses relating to and all
fees, taxes and expenses for the recording, registration and filing of documents
and during the Commitment Period, all fees, expenses and costs referenced in
Sections 7.3(a), 7.3(b), 7.3(d) and 7.4; provided, however, the Lessor shall pay
such amounts described in this Section 7.1(b) only if funds are made available
by the Lenders and the Holders in an amount sufficient to allow such payment and
without regard to whether such amounts are referenced in any Requisition,
provided invoices have been submitted that support payment of such amounts.  On
each Property Closing Date, on the date of any Construction Advance or any
Completion Date, after satisfaction of the conditions precedent for such date
(excluding the requirement that a Requisition be delivered, provided invoices
have been submitted that support payment of such amounts), the Holders shall
make a Holder Advance and the Lenders shall make Loans to the Lessor to pay for
the Transaction Expenses, fees, expenses and other disbursements referenced in
this Section 7.1(b).

 

(c)           All fees payable pursuant to the Operative Agreements shall be
calculated on the basis of a year of three hundred sixty (360) days for the
actual days elapsed.

 


7.2.                            BROKERS’ FEES.

 

The Lessor agrees to pay, or cause to be paid, any and all brokers’ fees, if
any, including without limitation any interest and penalties thereon, which are
payable in connection with the transactions contemplated by this Agreement and
the other Operative Agreements.

 


7.3.                            CERTAIN FEES AND EXPENSES.

 

The Lessee agrees to pay or cause to be paid (a) the initial and annual Owner
Trustee’s fee and all reasonable out-of-pocket expenses of the Owner Trustee and
any co-trustees (including without limitation Attorney

 

19

--------------------------------------------------------------------------------


 

Costs) or any successor owner trustee and/or co-trustee, for acting as the owner
trustee under the Trust Agreement, (b) all reasonable out-of-pocket costs and
expenses incurred by the Construction Agent, the Lessee, the Agent, the Lenders,
the Holders or the Lessor in entering into any Lease Supplement and any future
amendments, modifications, supplements, restatements and/or replacements with
respect to any of the Operative Agreements, whether or not such Lease
Supplement, amendments, modifications, supplements, restatements and/or
replacements are ultimately entered into, or giving or withholding of waivers of
consents hereto or thereto, which have been requested by the Construction Agent,
the Lessee, the Agent, the Lenders, the Holders or the Lessor, (c) all
out-of-pocket costs and expenses (including without limitation all outside
attorneys’ fees and expenses) and the fees and expenses of in-house legal
counsel incurred by the Construction Agent, the Lessee, the Agent, the Lenders,
the Holders or the Lessor in connection with any exercise of remedies under any
Operative Agreement and (d) all reasonable out-of-pocket costs and expenses
incurred by the Construction Agent, the Lessee, the Agent, the Lenders, the
Holders or the Lessor in connection with any purchase, transfer or conveyance of
any Property, whether or not such purchase, transfer or conveyance is ultimately
accomplished.

 


7.4.                            UNUSED FEE.

 

During the Commitment Period, the Lessee shall cause the Lessor to pay to the
Agent for the account of (a) the Lenders, respectively, an unused fee on the
unused Lender Commitments (the “Lender Unused Fee”) equal to the product of the
then current average daily Available Commitment of each Lender during the
preceding quarter multiplied by a rate per annum equal to the percentage shown
in the appropriate table in the definition of Applicable Percentage which
corresponds to the appropriate Pricing Level and (b) the Holders, respectively,
an unused fee on the unused Holder Commitments (the “Holder Unused Fee”) equal
to the product of the then current average daily Available Holder Commitment of
each Holder during the preceding quarter multiplied by a rate per annum equal to
the percentage shown on the appropriate table in the definition of Applicable
Percentage which corresponds to the appropriate Pricing Level.  Such Unused Fees
shall be payable quarterly in arrears on each Unused Fee Payment Date and shall
be pro rated for any partial quarters.  If all or a portion of any such Unused
Fee shall not be paid when due, such overdue amount shall bear interest, payable
by the Lessee on demand, at a rate per annum equal to (x) in the case of the
Lender Unused Fee, the ABR plus two percent (2%) from the date of such
non-payment until such amount is paid in full (as well as before judgment), (y)
in the case of the Holder Unused Fee, the ABR plus two and seventy-five
hundredths percent (2.75%) from the date of each non-payment until such amount
is paid in full (as well as before judgment).

 


7.5.                            ENGAGEMENT LETTER FEES.

 

The Lessee shall pay or cause to be paid to the Agent all fees set forth in the
engagement letter dated June 23, 1999 addressed to Jeffery M. Jackson, Senior
Vice President and Chief Financial Officer of The Sabre Group, Inc., now known
as Sabre Inc., from Grant M. Moyer, Vice President, Banc of America Securities
LLC on the terms and conditions set forth therein.

 


7.6.                            UPFRONT FEE.

 

The Lessee, at its option, either (a) shall cause the Lessor to pay or (b) to
the extent such amounts are not otherwise paid by the Lessor, the Lessee shall
timely pay, in either case on the Initial Closing Date an upfront fee payable to
each Lender and Holder (for the respective individual accounts of each such
entity) as agreed by each Lender and Holder (with respect to the upfront fee
payable to such Lender or Holder), the Lessee and the Agent.

 


SECTION 8.  OTHER COVENANTS AND AGREEMENTS.

 


8.1.                            COOPERATION WITH THE CONSTRUCTION AGENT OR THE
LESSEE.

 

The Holders, the Lenders, the Lessor (at the direction of the Majority Secured
Parties) and the Agent shall, at the expense of and to the extent reasonably
requested by the Construction Agent or the Lessee (but without assuming
additional liabilities on account thereof and only to the extent such is
acceptable to the Holders, the Lenders, the Lessor (at the direction of the
Majority Secured Parties) and the Agent in their reasonable discretion),
cooperate with the Construction Agent or the Lessee in connection with the
Construction Agent or the Lessee

 

20

--------------------------------------------------------------------------------


 

satisfying its covenant obligations contained in the Operative Agreements
including without limitation at any time and from time to time, promptly and
duly executing and delivering any and all such further instruments, documents
and financing statements (and continuation statements related thereto).

 


8.2.                            COVENANTS OF THE OWNER TRUSTEE.

 

The Owner Trustee hereby agrees that so long as this Agreement is in effect:

 

(a)           The Owner Trustee (in its trust capacity or in its individual
capacity) will not create or permit to exist at any time, and it will, at its
own cost and expense, promptly take such action as may be necessary duly to
discharge, or to cause to be discharged, all Lessor Liens on the Properties
attributable to it; except that the Owner Trustee shall not be required to so
discharge any such Lessor Lien while the same is being contested in good faith
by appropriate proceedings diligently prosecuted, so long as such proceedings do
not materially and adversely affect the rights of the Lessee under the Lease and
the other Operative Agreements or involve any material danger of impairment of
the Liens of the Security Documents or of the sale, forfeiture or loss of, and
do not interfere with the use or disposition of, any Property or title thereto
or any interest therein or the payment of Rent;

 

(b)           Without prejudice to any right under the Trust Agreement of the
Owner Trustee to resign (subject to the requirement set forth in the Trust
Agreement that such resignation shall not be effective until a successor shall
have agreed to accept such appointment), or the Holders’ rights under the Trust
Agreement to remove the institution acting as the Owner Trustee (after consent
to such removal by the Agent as provided in the Trust Agreement), the Owner
Trustee hereby agrees with the Lessee and the Agent (i) not to terminate or
revoke the trust created by the Trust Agreement except as permitted by Article
VIII of the Trust Agreement, (ii) not to amend, supplement, terminate or revoke
or otherwise modify any provision of the Trust Agreement in such a manner as to
adversely affect the rights of any such party without the prior written consent
of such party and (iii) to comply with all of the terms of the Trust Agreement,
the nonperformance of which would adversely affect such party;

 

(c)           The Owner Trustee or any successor may resign or be removed by the
Holders as the Owner Trustee, a successor Owner Trustee may be appointed and a
corporation may become the Owner Trustee under the Trust Agreement, only in
accordance with the provisions of Article IX of the Trust Agreement and, with
respect to such appointment, with the consent of the Lessee (so long as there
shall be no Lease Event of Default that shall have occurred and be continuing),
which consent shall not be unreasonably withheld or delayed;

 

(d)           The Owner Trustee, in its capacity as the Owner Trustee under the
Trust Agreement, and not in its individual capacity, shall not contract for,
create, incur or assume any Indebtedness, or enter into any business or other
activity or enter into any contracts or agreements, other than pursuant to or
under the Operative Agreements;

 

(e)           [Intentionally Omitted.]

 

(f)            The Owner Trustee shall not (i) commence any case, proceeding or
other action with respect to the Owner Trustee under any existing or future law
of any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, arrangement, winding-up, liquidation, dissolution, composition
or other relief with respect to it or its debts, or (ii) seek appointment of a
receiver, trustee, custodian or other similar official with respect to the Owner
Trustee or for all or any substantial benefit of the creditors of the Owner
Trustee; and the Owner Trustee shall not take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in this paragraph;

 

(g)           The Owner Trustee shall give prompt notice to the Lessee, the
Holders and the Agent if the Owner Trustee’s principal place of business or
chief executive office, or the office where the records concerning the accounts
or contract rights relating to any Property are kept, shall cease to be located
at 79 South Main Street, Salt Lake City, Utah 84111, or if it shall change its
name;

 

21

--------------------------------------------------------------------------------


 

(h)           The Owner Trustee shall take or refrain from taking such actions
and grant or refrain from granting such approvals with respect to the Operative
Agreements and/or relating to any Property in each case as directed in writing
by the Agent (until such time as the Loans are paid in full, and then by the
Majority Holders) or, in connection with Sections 8.5 and 9.2 hereof, the
Lessee; provided, however, that notwithstanding the foregoing provisions of this
subparagraph (g) the Owner Trustee, the Agent, the Lenders and the Holders each
acknowledge, covenant and agree that neither the Owner Trustee nor the Agent
shall act or refrain from acting, regarding each Unanimous Vote Matter, until
such party has received the approval of each Lender and each Holder affected by
such matter;

 

(i)            The proceeds of the Loans and Advances received from the Lenders
and the Holders will be used by the Owner Trustee solely to purchase the
Properties and to pay the Construction Loan Property Costs.  No portion of the
proceeds of the Loans or Advances will be used by the Owner Trustee (i) in
connection with, whether directly or indirectly, any tender offer for, or other
acquisition of, stock of any corporation with a view towards obtaining control
of such other corporation, (ii) directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of purchasing or carrying any margin stock,
(iii) for any purpose in violation of any applicable Law or (iv) in violation of
the Operative Agreements;

 

(j)            The Owner Trustee shall not (i) consent to or suffer any Lien
which is not permitted or contemplated by the Operative Agreements or (ii) sell
or otherwise dispose of any Property, other than as expressly contemplated
pursuant to the Operative Agreements;

 

(k)           The Owner Trustee shall comply with all Laws the non-compliance
with which would reasonably be expected to have a material adverse effect upon
the ability of the Owner Trustee to perform its obligations under the Operative
Agreements to which is a party or the validity or enforceability against the
Owner Trustee of any of the Operative Agreements to which it is a party;

 

(l)            The Owner Trustee shall notify the Agent and the Lessee of the
institution of any litigation against it which would reasonably be expected to
have a material adverse effect upon the ability of the Owner Trustee to perform
its obligations under the Operative Agreements to which it is a party or the
validity or enforceability against the Owner Trustee of any of the Operative
Agreements to which it is a party;

 

(m)          The Owner Trustee shall maintain its legal existence as a national
banking association and good standing under the laws of the United States of
America with authorization to conduct a trust business; and

 

(n)           The Owner Trustee shall pay any and all Taxes owed by it prior to
such Taxes becoming delinquent (other than on the Properties which shall be the
responsibility of Lessee as provided for herein and in the other Operative
Agreements), unless it is contesting such Taxes in good faith by appropriate
proceedings and maintaining reserves with respect thereto in accordance with
GAAP.

 


8.2A.                   COVENANTS OF THE HOLDERS.

 

The Holders hereby agrees that so long as this Agreement is in effect:

 

(a)           No Holder will create or permit to exist at any time, and each of
them will, at its own cost and expense, promptly take such action as may be
necessary duly to discharge, or to cause to be discharged, all Lessor Liens on
the Properties attributable to it; except that the Holders shall not be required
to so discharge any such Lessor Lien while the same is being contested in good
faith by appropriate proceedings diligently prosecuted, so long as such
proceedings do not materially and adversely affect the rights of the Lessee
under the Lease and the other Operative Agreements or involve any material
danger of impairment of the Liens of the Security Documents or of the sale,
forfeiture or loss of, and do not interfere with the use or disposition of, any
Property or title thereto or any interest therein or the payment of Rent;

 

22

--------------------------------------------------------------------------------


 

(b)           Without prejudice to any right under the Trust Agreement of the
Owner Trustee to resign (subject to the requirement set forth in the Trust
Agreement that such resignation shall not be effective until a successor shall
have agreed to accept such appointment), or the Holders’ rights under the Trust
Agreement to remove the institution acting as the Owner Trustee (after consent
to such removal by the Agent as provided in the Trust Agreement), each of the
Holders hereby agrees with the Lessee and the Agent (i) not to terminate or
revoke the trust created by the Trust Agreement except as permitted by Article
VIII of the Trust Agreement, (ii) not to amend, supplement, terminate or revoke
or otherwise modify any provision of the Trust Agreement in such a manner as to
adversely affect the rights of any such party without the prior written consent
of such party and (iii) to comply with all of the terms of the Trust Agreement,
the nonperformance of which would adversely affect such party;

 

(c)           The Owner Trustee or any successor may resign or be removed by the
Holders as the Owner Trustee, a successor Owner Trustee may be appointed and a
corporation may become the Owner Trustee under the Trust Agreement, only in
accordance with the provisions of Article IX of the Trust Agreement and, with
respect to such appointment, with the consent of the Lessee (so long as there
shall be no Lease Event of Default that shall have occurred and be continuing),
which consent shall not be unreasonably withheld or delayed;

 

(d)           The Holders will not instruct the Owner Trustee to take any action
in violation of the terms of any Operative Agreement;

 

(e)           No Holder shall (i) commence any case, proceeding or other action
with respect to the Owner Trustee under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, arrangement, winding-up, liquidation, dissolution, composition
or other relief with respect to it or its debts, or (ii) seek appointment of a
receiver, trustee, custodian or other similar official with respect to the Owner
Trustee or for all or any substantial benefit of the creditors of the Owner
Trustee; and no Holder shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
this paragraph; and

 

(f)            The proceeds of the Loans and Advances received from the Lenders
and the Holders will be used by the Owner Trustee solely to purchase the
Properties and to pay the Construction Loan Property Costs.  No portion of the
proceeds of the Loans or Advances will be used by the Owner Trustee (i) in
connection with, whether directly or indirectly, any tender offer for, or other
acquisition of, stock of any corporation with a view towards obtaining control
of such other corporation, (ii) directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of purchasing or carrying any margin stock,
(iii) for any purpose in violation of any applicable Law or (iv) in violation of
the Operative Agreements.

 


8.3                               THE LESSEE COVENANTS, CONSENT AND
ACKNOWLEDGMENT.

 

(a)           The Lessee acknowledges and agrees that the Owner Trustee,
pursuant to the terms and conditions of the Security Agreement and the Mortgage
Instruments, shall create Liens respecting the various personal property,
fixtures and real property described therein in favor of the Agent.  The Lessee
hereby irrevocably consents to the creation, perfection and maintenance of such
Liens.  Each of the Construction Agent and the Lessee shall, to the extent
reasonably requested by any of the other parties hereto, cooperate with the
other parties in connection with their covenants herein or in the other
Operative Agreements and shall from time to time duly execute and deliver any
and all such future instruments, documents and financing statements (and
continuation statements related thereto) as any other party hereto may
reasonably request.

 

(b)           The Lessor hereby instructs the Lessee, and the Lessee hereby
acknowledges and agrees, that until such time as the Loans and the Holder
Advances are paid in full and the Liens evidenced by the Security Agreement and
the Mortgage Instruments have been released (i) any and all Rent (excluding
Excepted Payments which shall be payable directly to each Holder or other Person
as appropriate) and any and all other amounts of any kind or type under any of
the Operative Agreements due and owing or payable to any Person shall instead be
paid directly to the Agent or as the Agent may direct from time to time for

 

23

--------------------------------------------------------------------------------


 

allocation and distribution in accordance with the procedures set forth in
Section 8.7 hereof, (ii) all rights of the Lessor under the Lease shall be
exercised by the Agent and (iii) the Lessee shall cause all notices,
certificates, financial statements, communications and other information which
are delivered, or are required to be delivered, to the Lessor, to also be
delivered at the same time to the Agent.

 

(c)           The Lessee shall not consent to or permit any amendment,
supplement or other modification of the terms or provisions of any Operative
Agreement except in accordance with Section 12.4 of this Agreement.

 

(d)           The Lessee hereby covenants and agrees to cause a reappraisal (in
form and substance reasonably satisfactory to the Agent and the Majority Secured
Parties and from an appraiser reasonably selected by the Agent) to be issued
respecting any Property as requested by the Agent from time to time in its
reasonable discretion (i) at each and every time as such reappraisal shall be
required to satisfy any regulatory requirements imposed on the Agent, the
Lessor, the Trust Company, any Lender and/or any Holder, (ii) upon the
occurrence and continuance of an Event of Default and (iii) as requested by the
Agent pursuant to Section 20.1 of the Lease.

 

(e)           The Lessee hereby covenants and agrees that (except for amounts
payable as Basic Rent, payments of Supplemental Rent to the extent such payments
have been previously paid in full by the Lessee in accordance with the
provisions of the Operative Agreements, principal, interest and yield due and
owing under the Notes and Holders Certificates, respectively, amounts expressly
excluded from indemnification pursuant to Sections 11.1 and 11.2 of this
Agreement, amounts due and owing as a result of any voluntary sale of an
assignment or participation interest by any Lender or Holder under the Operative
Agreements and any interest calculated at a rate equal to the daily average
Federal Funds Effective Rate payable by any Lender to the Agent pursuant to
Section 2.10(b) of the Credit Agreement) any and all payment obligations owing
from time to time under the Operative Agreements by any Person to the Agent, any
Lender, any Holder or any other Person shall (without further action) be deemed
to be Supplemental Rent obligations payable by the Lessee.  Without limitation,
such obligations of the Lessee shall include the Supplemental Rent obligations
pursuant to this Section 8.3(e), Section 3.3 of the Lease, arrangement fees,
administrative fees, participation fees, commitment fees, Lender Unused Fees,
Holder Unused Fees, prepayment penalties, breakage costs, indemnities, trustee
fees and transaction expenses incurred by the parties hereto in connection with
the transactions contemplated by, and as expressly provided for pursuant to the
terms of, the Operative Agreements.

 

(f)            At any time the Lessor or the Agent is entitled under the
Operative Agreements to possession of a Property or any component thereof, each
of the Construction Agent and the Lessee hereby covenants and agrees, at its own
cost and expense, to assemble and make the same available to the Agent (on
behalf of the Lessor).

 

(g)           The Lessee hereby covenants and agrees that, respecting each
Property, Non-Integral Equipment financed under the Operative Agreements may
constitute up to, but shall not exceed, fifteen percent (15%) of the aggregate
Advances extended at or prior to such time with respect to such Property.

 

(h)           The Lessee hereby covenants and agrees that the Constructed
Property and Undeveloped Property shall be the only Properties subject at any
time to the Operative Agreements.

 

(i)            The Lessee hereby covenants and agrees that it shall give prompt
notice to the Agent and the other Financing Parties if the Lessee’s principal
place of business or chief executive office, or the office where the records
concerning the accounts or contract rights relating to any Property are kept,
shall cease to be located at 4255 Amon Carter Boulevard, Fort Worth, Texas 76155
or if it shall change its name.

 

(j)            [Intentionally Omitted.]

 

(k)           [Intentionally Omitted.]

 

24

--------------------------------------------------------------------------------


 

(l)            The Lessee hereby covenants and agrees that the rights of the
Lessee under this Agreement and the Lease shall not impair or in any way
diminish the obligations of the Construction Agent and/or the rights of the
Lessor under the Agency Agreement.

 

(m)          The Lessee shall promptly notify the Agent, or cause the Agent to
be promptly notified, upon the Lessee gaining knowledge of the occurrence of any
Default or Event of Default which is continuing at such time.  In any event,
such notice shall be provided to the Agent within ten (10) days of when the
Lessee gains such knowledge.

 

(n)           Until all of the obligations under the Operative Agreements have
been finally and indefeasibly paid and satisfied in full and the Commitments and
the Holder Commitments terminated unless consent has been obtained from the
Majority Secured Parties, the Lessee will:

 

(i)            and will cause each of its Subsidiaries to, except as permitted
by the express provisions of this Agreement, preserve and maintain its separate
legal existence and all rights, franchises, licenses and privileges necessary to
the conduct of its business, and qualify and remain qualified as a foreign
corporation (or partnership, limited liability company or other such similar
entity, as the case may be) and authorized to do business in each jurisdiction,
except to the extent failure to do any of the foregoing would not reasonably be
expected to have a Material Adverse Effect;

 

(ii)           and will cause each of its Subsidiaries to, pay and perform all
its obligations under the Operative Agreements and pay, discharge and perform
(A) all taxes, assessments and other governmental charges or levies that may be
imposed or assessed upon it or upon its income or profits, or upon any of its
property before they shall become delinquent, (B) all lawful claims (including
claims for labor, materials and supplies which, if unpaid might give rise to a
Lien upon any of its properties), (C) all other indebtedness, obligations and
liabilities in accordance with customary trade practices, except to the extent
failure to do any of the foregoing would not reasonably be expected to have a
Material Adverse Effect, except that the Lessee and its Subsidiaries may contest
any item described in this Section 8.3(n)(ii) in good faith so long as adequate
reserves are maintained with respect thereto in accordance with GAAP unless the
failure to make such payment would not be reasonably expected to have a Material
Adverse Effect;

 

(iii)          to the extent failure to do so would have a Material Adverse
Effect, observe and remain in compliance with all applicable Laws and maintain
in full force and effect all Governmental Actions, in each case applicable to
the conduct of its Businesses; keep in full force and effect all licenses,
certifications or accreditations necessary for any Permitted Facility to carry
on its Businesses; and not permit the termination of any insurance reimbursement
program available to any Permitted Facility; and

 

(iv)          and will cause each of its Subsidiaries to, provided that the
Agent, the Lenders and the Holders use reasonable efforts to minimize disruption
to the Businesses of the Lessee and its Subsidiaries, permit representatives of
the Agent or any Lender or Holder, from time to time, to visit and inspect the
Properties and its books and records and to make photocopies or photographs
thereof and to write down and record any information such representative obtains
and Lessee and its Subsidiaries shall permit the Agent or its representatives to
investigate and verify the accuracy of information provided to the Agent, the
Lenders or the Holders, and to discuss all such matters with the officers,
employees and representatives of such Person, except that all intellectual
property of the Lessee and its Subsidiaries are excluded from any such
inspection or investigation.  Unless a Default or an Event of Default shall have
occurred and be continuing, all such visitations and inspections shall be at the
expense of the Secured Parties and shall be conducted during normal business
hours unless otherwise agreed by Lessee and the Agent; provided, however, that
all such visitations and inspections conducted after the occurrence and during
the continuance of any Default or Event of Default shall be at Lessee’s sole
cost and expense and shall be conducted without limitation as to normal business
hours.

 

25

--------------------------------------------------------------------------------


 

(o)           [Intentionally Omitted.]

 

(p)           Promptly after obtaining any required architectural approvals by
any business park or any other applicable entity with oversight responsibility
for the applicable Improvements, the Construction Agent shall deliver to the
Agent copies of the same.

 

(q)           The Lessee will promptly notify the Agent in the event the Lessee
discovers or determines that any of its computer applications that is material
to its or any of its Subsidiaries’ business and operations will not be Year 2000
Compliant, except to the extent that such failure shall not have and could not
reasonably be expected to have a Material Adverse Effect.

 

(r)            Upon the occurrence of any Event of Default, the Lessee shall
reimburse Lessor and/or the Agent for the cost of all appropriate and reasonable
environmental testing and remediation (if any) of the Properties.

 

(s)           The Lessee will cause all outstanding punch list items with
respect to each Property to be promptly completed following the Completion Date
therefor.

 


8.3A.                   ADDITIONAL AFFIRMATIVE COVENANTS OF THE LESSEE.


 

Lessee hereby covenants and agrees that, so long as any Operative Agreement is
in effect or any amounts payable under any Operative Agreement shall remain
outstanding, and until all of the Commitments and Holder Commitments shall have
terminated:

 

(a)           Lessee will furnish, or cause to be furnished, to the Agent, in
sufficient copies for the Lenders and the Holders, in form and substance
reasonably satisfactory to the Agent and the Majority Secured Parties:

 

(i)            As soon as available, and in any event within 105 days after the
close of each fiscal year of Parent and its Consolidated Subsidiaries, a
consolidated balance sheet and income statement of Parent and its Consolidated
Subsidiaries as of the end of such fiscal year, together with related
consolidated statements of operations and retained earnings and of cash flows
for such fiscal year, in each case setting forth in comparative form
consolidated figures for the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and certified by
independent certified public accountants of recognized national standing
reasonably acceptable to the Agent (provided that Ernst & Young LLP and any
other nationally recognized accounting firm shall be deemed acceptable to the
Agent), and whose opinion shall be to the effect that such financial statements
have been prepared in accordance with GAAP (except for changes with which such
accountants concur) and shall not be limited as to the scope of the audit or
qualified as to the status of Parent, Lessee and the Consolidated Subsidiaries
of the Parent as a going concern.

 

(ii)           As soon as available, and in any event within 60 days after the
close of each of the first three fiscal quarters of Parent and its Consolidated
Subsidiaries a consolidated balance sheet and income statement of Parent and its
Consolidated Subsidiaries as of the end of such fiscal quarter, together with
related consolidated statements of operations and retained earnings and of cash
flows for such fiscal quarter, in each case setting forth in comparative form
consolidated figures for the corresponding period of the preceding fiscal year,
all such financial information described above to be in reasonable form and
detail and reasonably acceptable to the Agent and the Majority Secured Parties,
and accompanied by a certificate of a Responsible Officer of Lessee to the
effect that such quarterly financial statements fairly present in all material
respects the financial condition of Parent and its Consolidated Subsidiaries and
have been prepared in accordance with GAAP, subject to changes resulting from
audit and normal year-end audit adjustments.

 

26

--------------------------------------------------------------------------------


 

(iii)          At the time of delivery of the financial statements provided for
in Sections 8.3A(a)(i) and 8.3A(a)(ii) above, a certificate of a Responsible
Officer of Lessee substantially in the form of Exhibit K, (i) demonstrating
compliance with the financial covenants contained in Section 8.3A(j) by
calculation thereof as of the end of each such fiscal period and (ii) stating
that no Default or Event of Default with respect to the Lessee exists, or if any
Default or Event of Default with respect to the Lessee does exist, specifying
the nature and extent thereof and what action Lessee proposes to take with
respect thereto.

 

(iv)          Promptly upon transmission or receipt thereof, copies of any
filings and registrations with, and public reports to or from, the Securities
and Exchange Commission, or any successor agency (excluding preliminary filings
or reports for which confidential treatment is sought), and copies of all
financial statements, proxy statements, notices and reports as Parent or any
Consolidated Subsidiary shall send to its public shareholders (excluding AMR
Corporation) or to a holder of any Indebtedness owed by Parent or any
Consolidated Subsidiary in its capacity as such a holder.

 

(v)           Upon any Responsible Officer of Lessee obtaining knowledge
thereof, Lessee will give written notice to the Agent immediately of (i) the
occurrence of an event or condition consisting of a Default or Event of Default,
specifying the nature and existence thereof and what action, if any, Lessee
proposes to take with respect thereto, and (ii) the occurrence of any of the
following with respect to Parent or any Consolidated Subsidiary (A) the pendency
or commencement of any litigation, arbitral or governmental proceeding against
such Person or the Properties which if adversely determined is likely to have a
Material Adverse Effect or (B) the institution of any proceedings against such
Person with respect to, or the receipt of notice by such Person of potential
liability or responsibility for violation, or alleged violation of any federal,
state or local law, rule or regulation, including but not limited to,
Environmental Laws, the violation of which could have a Material Adverse Effect.

 

(vi)          With reasonable promptness upon any such request, such other
information regarding the Businesses, Properties or financial condition of
Lessee and its Consolidated Subsidiaries as the Agent or any Secured Party may
reasonably request.

 

(b)           [Intentionally Omitted.]

 

(c)           Lessee will, and will cause each of its Subsidiaries to, keep
complete and accurate books and records of its transactions in accordance with
GAAP (including the establishment and maintenance of appropriate reserves).

 

(d)           Lessee will, and will cause each of its Subsidiaries to, comply
with all laws, rules, regulations and orders, and all applicable restrictions
imposed by all Governmental Authorities, applicable to it and its property
(whether real, personal or mixed, or tangible or intangible) if noncompliance
with any such law, rule, regulation, order or restriction could have a Material
Adverse Effect.

 

(e)           [Intentionally Omitted.]

 

(f)            Lessee will, and will cause each of its Subsidiaries to, at all
times maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance, casualty insurance and business
interruption insurance) in such amounts, covering such risks and liabilities and
with such deductibles or self-insurance retentions as are in accordance with
normal industry practice  for companies engaged in similar activities in similar
geographic areas as the Lessee (or as otherwise required by the Operative
Agreements).

 

(g)           Lessee will, and will cause each of its Subsidiaries to, maintain
and preserve its properties and equipment material to the conduct of its
Businesses in good repair, working order and condition, normal wear and tear and
casualty and condemnation excepted, and will make, or cause to be made, in such
properties

 

27

--------------------------------------------------------------------------------


 

and equipment from time to time all repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto as may be needed or proper, to
the extent and in the manner customary for companies in similar businesses,
unless the failure to do any of the foregoing would not have a Material Adverse
Effect.

 

(h)           Lessee will, and will cause each of its Subsidiaries to, perform
in all material respects all of its obligations under the terms of all material
agreements, indentures, mortgages, security agreements or other debt instruments
to which it is a party or by which it is bound.

 

(i)            To the extent the Parent at any time has one or more Subsidiaries
direct or indirect (other than Lessee) which individually or on an aggregate
basis with all other such Subsidiaries has or have either (i) assets (determined
in accordance with GAAP) for such Subsidiaries (other than Lessee) in excess of
ten percent (10%) of the then current aggregate tangible assets (determined in
accordance with GAAP) of the Parent and its Consolidated Subsidiaries or (ii)
“consolidated ebitda” (determined using the same methodology used in determining
Consolidated EBITDA) for such Subsidiaries (other than Lessee) in excess of ten
percent (10%) of the then current Consolidated EBITDA, then, in either such
case, Lessee shall promptly (and in any event within five (5) Business Days of
either such occurrence) give written notice to the Agent of the election by
Lessee either to: (x) amend the Operative Agreements to provide for
(1) financial reporting pursuant to Section 8.3A(a) regarding Lessee and its
Consolidated Subsidiaries and not with respect to the Parent and its
Consolidated Subsidiaries, (2) calculation of the financial covenants referenced
in Sections 8.3A(j)(i) and 8.3A(j)(ii) with respect to Lessee and its
Consolidated Subsidiaries and not with respect to the Parent and its
Consolidated Subsidiaries, (3) calculation of the Applicable Percentage with
respect to Lessee and its Consolidated Subsidiaries and not with respect to the
Parent and its Consolidated Subsidiaries, (4) modification of the definition of
“Funded Debt” to exclude Indebtedness owing by Lessee or any of its Subsidiaries
to the Parent (but only to the extent that such Indebtedness is expressly and
totally subordinated to the obligations owing to the Financing Parties from time
to time pursuant to the Operative Agreements), (5) modification of the
definition of Consolidated Tangible Net Worth to exclude Indebtedness owing and
dividends payable to the Parent from the Lessee or any of its Subsidiaries,
(6) modification of the definition of “Material Adverse Effect” to refer to
Lessee and its Consolidated Subsidiaries instead of referring to the Parent and
its Consolidated Subsidiaries, (7) modification of Section 8.3B(a) such that
Consolidated Gross Revenue is calculated for Lessee and its Consolidated
Subsidiaries only and (8) modification of the other provisions of the Operative
Agreements, as shall be reasonably agreed by Lessee and the Agent, to refer to
Lessee instead of referring to the Parent or (y) cause the Parent to guaranty
all payment and performance obligations of Lessee pursuant to the Operative
Agreements.  To the extent the Parent at any time has a parent entity, the
Operative Agreements shall be amended as referenced in the foregoing subsection
(x).  In connection with any amendments to the Operative Agreements referenced
in the foregoing subsection (x), Lessee shall also deliver to the Agent a
detailed reconciliation of the calculations and figures associated therewith. 
All such amendments to the Operative Agreements referenced in the foregoing
subsections (x) or (y) shall be pursuant to terms and conditions reasonably
satisfactory to the Majority Secured Parties, the Agent and Lessee.  To the
extent such amendments to the Operative Agreements referenced in the foregoing
subsections (x) or (y) are not effectuated to the satisfaction of the Majority
Secured Parties, the Agent and Lessee within thirty (30) days of the occurrence
of either the events described in Sections 8.3A(i)(i) or 8.3A(i)(ii), then
Lessee shall purchase all, but not less than all, the Properties for the
Termination Value on a date specified therefor by the Agent and otherwise
substantially on such terms and conditions that are specified for the Purchase
Option in the Lease.

 

(j)            Comply with the following financial covenants:

 

(i)            The Consolidated Leverage Ratio, as of the last day of each
fiscal quarter of Parent and its Consolidated Subsidiaries, shall be less than
or equal to 3.0:1.0.

 

(ii)           At all times the Consolidated Tangible Net Worth shall be greater
than or equal to the sum of $589,000,000, plus on a cumulative basis as of the
end of each fiscal quarter of Parent and its Consolidated Subsidiaries,
commencing with the fiscal quarter ending September 30, 1999, an amount equal to
fifty percent (50%) of Consolidated Net Income (to the extent positive) for the
fiscal quarter then ended, plus fifty percent (50%) of the net proceeds from
Equity Issuances occurring after the Initial Closing Date, minus amounts used to
repurchase or redeem capital stock of the

 

28

--------------------------------------------------------------------------------


 

Parent during the fiscal quarter then ended, minus dividends paid to
shareholders of the Parent in connection with any Spin-Off Transaction to the
extent, but only to the extent, (A) such dividends are paid solely and expressly
with respect to such Spin-Off Transaction, (B) such dividends are paid within
the period of twelve (12) consecutive calendar months following the effective
date of such Spin-Off Transaction, (C) such reduction in Consolidated Tangible
Net Worth for dividends shall be made one and only one time in connection with
the first such payment of dividends and (D) such reduction in Consolidated
Tangible Net Worth for dividends shall not exceed $500,000,000 notwithstanding
that the actual amount of dividends paid at such time may exceed $500,000,000.

 


8.3B.                   ADDITIONAL NEGATIVE COVENANTS OF THE LESSEE.


 

Lessee hereby covenants and agrees that, so long as any Operative Agreement is
in effect or any amounts payable under any Operative Agreement shall remain
outstanding, and until all of the Commitments and Holder Commitments shall have
terminated:

 

(a)           Lessee will not permit any of its Subsidiaries to contract,
create, incur, assume or permit to exist any Indebtedness in the aggregate in
excess of ten percent (10%) of the Consolidated Gross Revenue of Parent and its
Consolidated Subsidiaries for the immediately preceding twelve month period
based on GAAP, and to the extent such aggregate Indebtedness exceeds such
amount, such excess amount of Indebtedness shall be subordinated (on terms and
conditions reasonably satisfactory to the Majority Secured Parties) to the
obligations of Lessee under the Operative Agreements evidencing this
transaction.

 

(b)           Lessee will not, and will not permit any Subsidiary to, contract,
create, incur, assume or permit to exist any Lien with respect to any of its
property or assets (excluding Properties which shall be subject to the
restrictions on incurrence of Liens pursuant to Article XII of the Lease, but
including stock or other securities of any Person, including any Subsidiary),
whether now owned or after acquired, except:

 

(i)            Liens incurred and pledges and deposits made in the ordinary
course of business in connection with workmen’s compensation, unemployment
insurance, old-age pensions and other social security laws or regulations;

 

(ii)           Liens securing the performance of bids, tenders, leases,
contracts (other than for the repayment of borrowed money), statutory
obligations, surety, customs and appeal bonds and other obligations of like
nature, incurred as an incident to and in the ordinary course of business;

 

(iii)          Liens imposed by law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s and vendors’ liens, incurred in good faith in the
ordinary course of business and securing obligations which are not yet due or
which are being contested in compliance with Section 8.3(n)(ii);

 

(iv)          Liens for taxes not yet due or which are being contested in
compliance with Section 8.3(n)(ii);

 

(v)           zoning restriction, easements, licenses, reservations, provisions,
covenants, conditions, waivers, restrictions on the use of property or minor
irregularities of title (and with respect to leasehold interests, mortgages,
obligations, liens and other encumbrances incurred, created, assumed or
permitted to exist and arising by, through or under or asserted by a landlord or
owner of the leased property, with or without consent of the lessee), none of
which materially impairs the use of any parcel of property material to the
operation of the business of Lessee or any Subsidiary or the value of such
property for the purpose of such business;

 

(vi)          Liens upon any property acquired, constructed or improved by
Lessee or any Subsidiary which are created or incurred contemporaneously with or
within 90 days after such acquisition, construction or improvement to secure or
provide for the payment of any part of the

 

29

--------------------------------------------------------------------------------


 

purchase price of such property or the cost of such construction or improvement
(but no other amounts); provided that any such Lien or security interest shall
not apply to any other property of Lessee or any Subsidiary;

 

(vii)         Liens on property existing at the time such property is acquired
by Lessee or any Subsidiary; provided, in each case, that such liens were not
created in contemplation of the acquisition by Lessee or any Subsidiary of such
property;

 

(viii)        Liens existing on the date of this Agreement and disclosed in the
financial statements referred to in Section 8.3A(a) or the notes thereto or the
searches referred to in Section 5.3(u) (to the extent the Liens in such searches
were not objected to by the Agent);

 

(ix)           other Liens on assets other than inventory or accounts receivable
created, incurred, assumed or permitted to exist in the ordinary course of its
business or customary in its industry;

 

(x)            extensions, renewals and replacements of Liens referred to in
paragraphs (i) through (ix) of this Section 8.3B(b); provided, that any such
extension, renewal or replacement Lien shall be limited to the property or
assets covered by the Lien extended, renewed or replaced and that the
obligations secured by any such extension, renewal or replacement Lien shall be
in an amount not greater than the amount of the obligations secured by the Lien
extended, renewed or replaced;

 

(xi)           Liens created or deemed to exist in connection with a Permitted
Securitization Transaction (including any related filings of any financing
statements), but only to the extent that any such Lien relates to the applicable
receivables and related property actually sold, contributed or otherwise
conveyed pursuant to such transaction; and

 

(xii)          Liens created in order to cash collateralize obligations of the
Lessee and its Consolidated Subsidiaries not to exceed $15,000,000 in the
aggregate from time to time outstanding.

 

(c)           [Intentionally Omitted.]

 

(d)           Lessee will not, and will not permit any Subsidiary of Lessee to,
merge with or into or consolidate or combine with any other Person; except
that:  (i) any Subsidiary (direct or indirect) of Sabre Inc. may merge with or
into or consolidate or combine with Sabre Inc. or any other Subsidiary (direct
or indirect) of Sabre Inc. (whether in one transaction or a series of
transactions); (ii) any Subsidiary (direct or indirect) of Sabre Inc. may merge,
consolidate or combine with any Person if the surviving Person is a Subsidiary
(direct or indirect) of Sabre Inc.; (iii) if no Default or Event of Default
shall have occurred at the time of or immediately after giving effect to such
transaction and be continuing, Sabre Inc. may merge, consolidate or combine with
any Person if the surviving corporation is Sabre Inc.; and (iv) any Subsidiary
(direct or indirect) of Sabre Inc. may merge, consolidate or combine with any
other Person as part of a transaction in which the surviving Person is not a
Subsidiary (direct or indirect) of Sabre Inc., to the extent that the sum of (A)
the aggregate net book value of such Subsidiary, plus (B) the aggregate net book
value of all other Subsidiaries (direct or indirect) of Sabre Inc. previously or
contemporaneously merged, consolidated or combined pursuant to this Section
8.3B(d)(iv), plus (C) the previous or contemporaneous Asset Dispositions
pursuant to Section 8.3B(e)(v), does not exceed twenty-five percent (25%) of the
Parent’s total consolidated assets as shown on its consolidated balance sheet
for its most recent prior fiscal quarter.

 

(e)           Lessee will not, and will not permit any Subsidiary of Lessee to,
make any Asset Disposition (including, without limitation, any sale/leaseback
transaction); except that Lessee and its Subsidiaries (direct or indirect) may
make: (i) Asset Dispositions of inventory, or used, worn-out or surplus
equipment, all in the ordinary course of business; (ii) Asset Dispositions on
reasonable commercial terms and for fair value or which would not have a
Material Adverse Effect (except that dispositions of any of the capital stock or
all or substantially all of the assets of any Subsidiary shall not be permitted
under this clause (ii)); (iii) Asset Dispositions to other Subsidiaries; (iv)
Asset Dispositions to any Person that becomes a

 

30

--------------------------------------------------------------------------------


 

Subsidiary (direct or indirect) of Lessee as part of a transaction or series of
transactions that includes the Asset Disposition; and (v) Asset Dispositions to
any Person where the sum of (A) the aggregate net book value of the transferred
assets, plus (B) the aggregate net book value of all transactions pursuant to
Section 8.3B(d)(iv), plus (C) the aggregate net book value of the transferred
assets in all previous or contemporaneous Asset Dispositions pursuant to this
Section 8.3B(e)(v), does not exceed twenty-five percent (25%) of the Parent’s
total consolidated assets as shown on its consolidated balance sheet for its
most recent prior fiscal quarter.

 

(f)            Lessee will not, and will not permit any Subsidiary to, enter
into or permit to exist any transaction or series of transactions with any
officer, director, shareholder, Subsidiary or Affiliate of such Person other
than transactions which are entered into on terms and conditions substantially
as favorable to such Person as would be obtainable by it in a comparable
arms-length transaction with a Person other than an officer, director,
shareholder, Subsidiary or Affiliate.

 

(g)           Lessee will not, and will not permit any Subsidiary to, enter into
or permit to exist any Securitization Transaction that is not a Permitted
Securitization Transaction.

 


8.4.                            SHARING OF CERTAIN PAYMENTS.

 

Except for Excepted Payments, the parties hereto acknowledge and agree that all
payments due and owing by the Lessee to the Lessor under the Lease or any of the
other Operative Agreements shall be made by the Lessee directly to the Agent as
more particularly provided in Section 8.3(b) hereof.  The Lessor, the Holders,
the Agent, the Lenders and the Lessee acknowledge the terms of Section 8.7 of
this Agreement regarding the allocation of payments and other amounts made or
received from time to time under the Operative Agreements and agree, that all
such payments and amounts are to be allocated as provided in Section 8.7 of this
Agreement.

 


8.5.                            GRANT OF EASEMENTS, ETC.

 

The Agent, the Lenders and the Holders hereby agree that, so long as no Event of
Default shall have occurred and be continuing, the Owner Trustee shall, from
time to time at the request of the Lessee (and with the prior consent of the
Agent, which consent shall not be unreasonably withheld or delayed), in
connection with the transactions contemplated by the Agency Agreement, the Lease
or the other Operative Agreements, (i) grant easements and other rights in the
nature of easements with respect to any Property, (ii) release existing
easements or other rights in the nature of easements which are for the benefit
of any Property, (iii) execute and deliver to any Person any instrument
appropriate to confirm or effect such grants or releases, and (iv) execute and
deliver to any Person such other documents or materials in connection with the
acquisition, development, construction, testing or operation of any Property,
including without limitation reciprocal easement agreements, construction
contracts, operating agreements, development agreements, plats, replats or
subdivision documents; provided, that each of the agreements referred to in this
Section 8.5 shall be of the type normally executed by similarly situated
companies in the ordinary course of such company’s business and shall be on
commercially reasonable terms so as not to diminish the value of any Property in
any material respect.

 


8.6.                            APPOINTMENT BY THE AGENT, THE LENDERS, THE
HOLDERS AND THE OWNER TRUSTEE.

 

The Holders hereby appoint the Agent to act as collateral agent for the Holders
in connection with the Lien granted by the Security Documents to secure the
Holder Amount.  The Lenders and the Holders acknowledge and agree and direct
that the rights and remedies of the beneficiaries of the Lien of the Security
Documents shall be exercised by the Agent on behalf of the Lenders and the
Holders as directed from time to time by the Majority Secured Parties or,
pursuant to Sections 8.2(h) and 12.4, all of the Lenders and the Holders, as the
case may be; provided, in all cases, the Agent shall allocate payments and other
amounts received in accordance with Section 8.7.  The Agent is further appointed
to provide notices under the Operative Agreements on behalf of the Owner Trustee
(as determined by the Agent, in its reasonable discretion), to receive notices
under the Operative Agreements on behalf of the Owner Trustee and (subject to
Sections 8.5 and 9.2) to take such other action under the Operative Agreements
on behalf of the Owner Trustee as the Agent shall determine in its reasonable
discretion from time to time.  The Agent hereby accepts such appointments.  For
purposes hereof, the provisions of Section 7 of the Credit

 

31

--------------------------------------------------------------------------------


 

Agreement, together with such other terms and provisions of the Credit Agreement
and the other Operative Agreements as required for the full interpretation and
operation of Section 7 of the Credit Agreement are hereby incorporated by
reference as if restated herein for the mutual benefit of the Agent and each
Holder as if each Holder were a Lender thereunder.  Further, the Agent shall be
entitled to take such action on behalf of the Owner Trustee as is delegated to
the Agent under any Operative Agreement (whether express or implied) as may be
reasonably incidental thereto.  The parties hereto hereby agree to the
provisions contained in this Section 8.6.  Any appointment of a successor agent
under Section 7.9 of the Credit Agreement shall also be effective as an
appointment of a successor agent for purposes of this Section 8.6.

 


8.7.                            COLLECTION AND ALLOCATION OF PAYMENTS AND OTHER
AMOUNTS.

 

(a)           The Lessee and the Construction Agent have agreed pursuant to
Section 5.8 and otherwise in accordance with the terms of this Agreement to pay
to (i) the Agent any and all Rent (excluding Excepted Payments) and any and all
other amounts (excluding Excepted Payments) of any kind or type under any of the
Operative Agreements due and owing or payable to any Person and (ii) each Person
as appropriate the Excepted Payments.  Promptly after receipt, the Agent shall
apply and allocate, in accordance with the terms of this Section 8.7, such
amounts received from the Lessee or the Construction Agent and all other
payments, receipts and other consideration of any kind whatsoever received by
the Agent pursuant to the Security Agreement or otherwise received by the Agent,
the Holders or any of the Lenders in connection with the Collateral, the
Security Documents or any of the other Operative Agreements.  Ratable
distributions among the Lenders and the Holders under this Section 8.7 shall be
made based on (in the case of the Lenders) the ratio of the outstanding Loans to
the aggregate Property Cost and (in the case of the Holders) the ratio of the
outstanding Holder Advances to the aggregate Property Cost.  Ratable
distributions among the Tranche A Lenders under this Section 8.7 shall be made
based on the ratio of the individual Tranche A Lender’s Commitment for Tranche A
Loans to the aggregate of all the Tranche A Lenders’ Commitments for Tranche A
Loans. Ratable distributions among the Tranche B Lenders under this Section 8.7
shall be made based on the ratio of the individual Tranche B Lender’s Commitment
for Tranche B Loans to the aggregate of all the Tranche B Lenders’ Commitments
for Tranche B Loans.  Ratable distributions among the Lenders (in situations
where the Tranche A Lenders are not differentiated from the Tranche B Lenders)
shall be made based on the ratio of the individual Lender’s Commitment to the
aggregate of all the Lenders’ Commitments.  Ratable distributions among the
Holders under this Section 8.7 shall be based on the ratio of the individual
Holder’s Holder Commitment to the aggregate of all the Holders’ Holder
Commitments.

 

(b)           Payments and other amounts received by the Agent from time to time
in accordance with the terms of subparagraph (a) shall be applied and allocated
as follows (subject in all cases to Section 8.7(c)):

 

(i)            Any such payment or amount identified as or deemed to be Basic
Rent shall be applied and allocated by the Agent first, ratably to the Lenders
and the Holders for application and allocation to the payment of interest on the
Loans and thereafter the principal of the Loans which is due and payable on such
date and thereafter to the payment of accrued Holder Yield with respect to the
Holder Advances and thereafter the portion of the Holder Advances which is due
on such date; and second, if no Default or Event of Default has occurred and is
continuing, any excess shall be paid to such Person or Persons as the Lessee may
designate; provided, that if a Default or Event of Default has occurred and is
continuing, such excess (if any) shall instead be held by the Agent until the
earlier of (A) the first date thereafter on which no Default or Event of Default
shall be continuing (in which case such payments or returns shall then be made
to such other Person or Persons as the Lessee may designate) and (B) the
Expiration Date (or, if earlier, the date of any Acceleration), in which case
such amounts shall be applied and allocated in the manner contemplated by
Section 8.7(b)(iv).

 

(ii)           If on any date the Agent or the Lessor shall receive any amount
in respect of (A) any Casualty or Condemnation pursuant to Sections 15.1(a) or
15.1(g) of the Lease (excluding any payments in respect thereof which are
payable to the Lessee in accordance with the Lease), or (B)

 

32

--------------------------------------------------------------------------------


 

the Termination Value in connection with the delivery of a Termination Notice
pursuant to Article XVI of the Lease, or (C) the Termination Value in connection
with the exercise of the Purchase Option under Section 20.1 of the Lease or the
exercise of the option of the Lessor to transfer the Properties to the Lessee
pursuant to Section 20.3 of the Lease, or (D) any payment required to be made or
elected to be made by the Construction Agent to the Lessor pursuant to the terms
of the Agency Agreement, subject to the provisions of Section 8.7(b)(iv) or (E)
any Out Parcel Allocable Amount, then in each case, the Lessor shall be required
to pay such amount received (1) if no Acceleration has occurred, to prepay the
principal balance of the Loans and the Holder Advances, on a pro rata basis in
accordance with Section 8.7(a), a portion of such amount to be distributed to
the Lenders and the Holders or (2) if an Acceleration has occurred, to apply and
allocate the proceeds respecting Sections 8.7(b)(ii)(A) through 8.7(b)(ii)(D) in
accordance with Section 8.7(b)(iii) hereof.

 

(iii)          An amount equal to any payment identified as proceeds of the sale
or other disposition (or lease upon the exercise of remedies) of the Properties
or any portion thereof, whether pursuant to Article XXII of the Lease or the
exercise of remedies under the Security Documents or otherwise, the execution of
remedies set forth in the Lease and any payment in respect of excess wear and
tear pursuant to Section 22.3 of the Lease (whether such payment relates to a
period before or after the Construction Period Termination Date) shall be
applied and allocated by the Agent first, ratably to the payment of the
principal and interest of the Tranche B Loans then outstanding, second, ratably
to the payment to the Holders of the outstanding principal balance of all Holder
Advances plus all outstanding Holder Yield with respect to such outstanding
Holder Advances, third, to the extent such amount exceeds the maximum amount to
be returned pursuant to the foregoing provisions of this paragraph (iii),
ratably to the payment of the principal and interest of the Tranche A Loans then
outstanding, fourth, to any and all other amounts owing under the Operative
Agreements to the Lenders under the Tranche B Loans, fifth, to any and all other
amounts owing under the Operative Agreements to the Holders, sixth, to any and
all other amounts owing under the Operative Agreements to the Lenders under the
Tranche A Loans, and seventh, to the extent moneys remain after application and
allocation pursuant to clauses first through sixth above, to the Owner Trustee
for application and allocation to any and all other amounts owing to the Holders
or the Owner Trustee and as the Holders shall determine; provided, where no
Event of Default shall exist and be continuing and a prepayment is made for any
reason with respect to less than the full amount of the outstanding principal
amount of the Loans and the outstanding Holder Advances, the proceeds shall be
applied and allocated ratably to the Lenders and to the Holders.

 

(iv)          An amount equal to (A) any such payment identified as a payment of
the Maximum Amount or any payment pursuant to Section 22.1(b) of the Lease (or
otherwise) of the Maximum Residual Guarantee Amount (and any such lesser amount
as may be required by Section 22.1(b) of the Lease) in respect of the Properties
and (B) any other amount payable upon any exercise of remedies after the
occurrence of an Event of Default not covered by Sections 8.7(b)(i) or
8.7(b)(iii) above (including without limitation any amount received in
connection with an Acceleration which does not represent proceeds from the sale
or liquidation of the Properties), shall be applied and allocated by the Agent
first, ratably, to the payment of the principal and interest balance of Tranche
A Loans then outstanding, second, ratably to the payment of the principal and
interest balance of the Tranche B Loans then outstanding, third, ratably to the
payment of the principal balance of all Holder Advances plus all outstanding
Holder Yield with respect to such outstanding Holder Advances, fourth, to the
payment of any other amounts owing to the Lenders hereunder or under any of the
other Operative Agreement, and fifth, to the extent moneys remain after
application and allocation pursuant to clauses first through fourth above, to
the Owner Trustee for any other amounts owing to the Holders or the Owner
Trustee as the Holders shall determine.

 

(v)           An amount equal to any such payment identified as Supplemental
Rent shall be applied and allocated by the Agent to the payment of any amounts
then owing to the Agent, the

 

33

--------------------------------------------------------------------------------


 

Lenders, the Holders and the other parties to the Operative Agreements (or any
of them) (other than any such amounts payable pursuant to the preceding
provisions of this Section 8.7(b)) as shall be determined by the Agent in its
reasonable discretion; provided, however, that Supplemental Rent received upon
the exercise of remedies after the occurrence and continuance of an Event of
Default in lieu of or in substitution of the Maximum Residual Guarantee Amount
or as a partial payment thereon shall be applied and allocated as set forth in
Section 8.7(b)(iv).

 

(vi)          The Agent in its reasonable judgment shall identify the nature of
each payment or amount received by the Agent and apply and allocate each such
amount in the manner specified above.

 

(c)           Upon the payment in full of the Loans, the Holder Advances and all
other amounts then due and owing by the Owner Trustee hereunder or under any
Credit Document and the payment in full of all other amounts then due and owing
to the Lenders, the Holders, the Agent, the Owner Trustee and the other
Financing Parties pursuant to the Operative Agreements, any moneys remaining
with the Agent shall be returned to the Lessee.  In the event of an Acceleration
it is agreed that, prior to the application and allocation of amounts received
by the Agent in the order described in Section 8.7(b) above or any distribution
of money to the Lessee, any such amounts shall first be applied and allocated to
the payment of (i) any and all sums advanced by the Agent in order to preserve
the Collateral or to preserve its Lien thereon, (ii) the expenses of retaking,
holding, preparing for sale or lease, selling or otherwise disposing or
realizing on the Collateral, or of any exercise by the Agent of its rights under
the Security Documents, together with reasonable attorneys’ fees and expenses
and court costs and (iii) any and all other amounts reasonably owed to the Agent
under or in connection with the transactions contemplated by the Operative
Agreements (including without limitation any accrued and unpaid administration
fees).

 


8.8.                            RELEASE OF PROPERTIES, ETC.

 

If the Lessee shall at any time purchase any Property pursuant to the Lease, or
the Construction Agent shall purchase any Property pursuant to the Agency
Agreement, or if any Property shall be sold in accordance with Article XXII of
the Lease, then, upon satisfaction by the Owner Trustee of its obligation to
prepay the Loans, Holder Advances and all other amounts owing to the Lenders and
the Holders under the Operative Agreements, the Agent is hereby authorized and
directed by the Lenders, Holders, Borrower and Owner Trustee to release, and
will release, such Properties from the Liens created by the Security Documents
and the Lease shall be released to the extent of its interest therein.  In
addition, upon the termination of the Commitments and the Holder Commitments and
the payment in full of the Loans, the Holder Advances and all other amounts
owing by the Owner Trustee and the Lessee hereunder or under any other Operative
Agreement, the Agent is hereby authorized and directed by the Lenders, Holders,
Borrower and Owner Trustee to release, and will release, all of the Properties
from the Liens created on such Properties by the Security Documents and the
Lease shall be released.  Upon request of the Owner Trustee following any such
release, the Agent shall, at the sole cost and expense of the Lessee, execute
and deliver to the Owner Trustee and the Lessee such documents as the Owner
Trustee or the Lessee shall reasonably request to evidence such release.

 


SECTION 9.  CREDIT AGREEMENT AND TRUST AGREEMENT.

 


9.1.                            THE CONSTRUCTION AGENT’S AND THE LESSEE’S CREDIT
AGREEMENT RIGHTS.

 

Notwithstanding anything to the contrary contained in the Credit Agreement, the
Agent, the Lenders, the Holders, the Construction Agent, the Lessee and the
Owner Trustee hereby agree that, prior to the occurrence and continuation of any
Default or Event of Default, the Construction Agent or the Lessee, as the case
may be, shall have the following rights:

 

(a)           the right to designate the Type of Loans to be made and accounts
to which amounts funded under the Operative Agreements shall be credited
pursuant to Section 2.3(a) of the Credit Agreement;

 

34

--------------------------------------------------------------------------------


 

(b)           the right to terminate or reduce the Commitments pursuant to
Section 2.5(a) of the Credit Agreement;

 

(c)           the right to provide or receive any notice and/or any certificate,
in each case issued pursuant to Sections 2.6(a), 2.9 or 2.11(a) of the Credit
Agreement;

 

(d)           the right to exercise the conversion and continuation options
pursuant to Section 2.7 of the Credit Agreement;

 

(e)           the right to exercise the rights in Section 2.11(b) of the Credit
Agreement;

 

(f)            the right to approve any successor agent pursuant to Section 7.9
of the Credit Agreement; and

 

(g)           the right to consent to any assignment by a Lender to which the
Lessor has the right to consent pursuant to Section 9.8 of the Credit Agreement.

 


9.2.                            THE CONSTRUCTION AGENT’S AND THE LESSEE’S TRUST
AGREEMENT RIGHTS.

 

Notwithstanding anything to the contrary contained in the Trust Agreement, the
Construction Agent, the Lessee, the Owner Trustee and the Holders hereby agree
that, prior to the occurrence and continuation of any Default or Event of
Default, the Construction Agent or the Lessee, as the case may be, shall have
the following rights:

 

(a)           the right to designate the Type of Advances to be made under
Section 3.1 of the Trust Agreement;

 

(b)           the right to exercise the conversion and continuation options
pursuant to Section 3.8 of the Trust Agreement;

 

(c)           the right to receive any notice and any certificate, in each case
issued pursuant to Section 3.4(a) or 3.9(a) of the Trust Agreement;

 

(d)           the right to replace any Holder pursuant to Section 3.9(b) of the
Trust Agreement; and

 

(e)           the right to exercise the removal options contained in Section 9.1
of the Trust Agreement; provided, however, that no removal of the Owner Trustee
and appointment of a successor Owner Trustee by the Holders pursuant to Section
9.1 of the Trust Agreement shall be made without the prior written consent (not
to be unreasonably withheld or delayed) of the Lessee.

 


SECTION 10.  TRANSFER OF INTEREST.

 


10.1.                     RESTRICTIONS ON TRANSFER.

 

Each Lender may participate, assign or transfer all or a portion of its interest
hereunder and under the other Operative Agreements in accordance with Sections
9.7 and 9.8 of the Credit Agreement; provided, each participant, assignee or
transferee must obtain the same ratable interest in Tranche A Loans, Tranche A
Commitments, Tranche B Loans and Tranche B Commitments (and to the extent the
selling Lender is also a Holder (or an Affiliate of a Holder), each such
participant, assignor or transferee must also obtain the same ratable interest
in and to the Holder Advances, Holder Commitments and the Trust Estate);
provided further, that each Lender that participates, assigns or transfers all
or a portion of its interest hereunder and under the other Operative Agreements
shall deliver to the Agent a copy of each Assignment and Acceptance (as
referenced in Section 9.8 of the Credit Agreement) for purposes of maintaining
the Register.  The Holders may, directly or indirectly, assign, convey or
otherwise transfer any of their right, title or interest in or to the Trust
Estate or the Trust Agreement with the prior written consent of the Agent and
the Lessee (which consent shall not be unreasonably withheld or delayed) and in
accordance with the terms of Section 11.8(b) of the Trust Agreement; provided,
to the extent the selling Holder is also a Lender (or an

 

35

--------------------------------------------------------------------------------


 

Affiliate of a Lender), each such assignee, receiver of a conveyance or other
transferee must also obtain the same ratable interest in and to the Tranche A
Loans, Tranche A Commitments, Tranche B Loans and Tranche B Commitments.  The
Owner Trustee may, subject to the rights of the Lessee under the Lease and the
other Operative Agreements and to the Lien of the applicable Security Documents
but only with the prior written consent of the Agent (which consent shall be
provided if approved by the Majority Secured Parties) and (provided, no Default
or Event of Default has occurred and is continuing) with the consent of the
Lessee, directly or indirectly, assign, convey, appoint an agent with respect to
enforcement of, or otherwise transfer any of its right, title or interest in or
to any Property, the Lease, the Trust Agreement and the other Operative
Agreements (including without limitation any right to indemnification
thereunder), or any other document relating to a Property or any interest in a
Property as provided in the Trust Agreement and the Lease.  The provisions of
the immediately preceding sentence shall not apply to the obligations of the
Owner Trustee to transfer Property to the Lessee or a third party purchaser
pursuant to Article XXII of the Lease upon payment for such Property in
accordance with the terms and conditions of the Lease.  Neither the Lessee nor
the Construction Agent may assign any of the Operative Agreements or any of
their respective rights or obligations thereunder or with respect to any
Property in whole or in part to any Person without the prior written consent of
the Agent and the Lessor.  Prior to or contemporaneous with the effectiveness of
any assignment of interest by any Lender or Holder pursuant to the Operative
Agreements, the assignee shall make the representations and warranties
referenced in Section 6.3, and thereafter the assignee shall make such
representations and warranties as required pursuant to Section 6.3 from time to
time.

 


10.2.                     EFFECT OF TRANSFER.

 

From and after any transfer effected in accordance with this Section 10, the
transferor shall be released, to the extent of such transfer, from its liability
hereunder and under the Operative Agreements to which it is a party in respect
of obligations to be performed on or after the date of such transfer; except
that any transferor shall remain liable hereunder and under such other documents
to the extent that the transferee shall not have assumed the obligations of the
transferor thereunder.  Upon any transfer by the Owner Trustee, a Holder or a
Lender as above provided, any such transferee shall assume the obligations of
the Owner Trustee, the Holder or the Lender, as the case may be, and shall be
deemed an “Owner Trustee”, “Holder”, or “Lender”, as the case may be, for all
purposes of such documents and each reference herein to the transferor shall
thereafter be deemed a reference to such transferee for all purposes, except as
provided in the preceding sentence.  Notwithstanding any transfer of all or a
portion of the transferor’s interest as provided in this Section 10, the
transferor shall be entitled to all benefits accrued and all rights vested prior
to such transfer including without limitation rights to indemnification under
any such document.

 


10.3                        REPLACEMENT OF LENDERS AND HOLDERS WHICH DO NOT
CONSENT TO RENEWAL TERMS.

 

Lessee shall have the option to replace any Lender or any Holder which does not
expressly agree to any request from Lessee for any Renewal Term in accordance
with the provisions of Section 2.2 of the Lease, and each such Lender or Holder
shall assign its interest in the transactions evidenced by, and rights and
obligations under, the Operative Agreements to any assignee identified by Lessee
pursuant to the applicable provisions of the Operative Agreements regarding
assignment and transfer; provided, however, that Lessee shall be liable for the
payment upon demand of all costs and other amounts arising under Section 11.4
hereof that result from the assignment of any Lender’s or Holder’s interest, and
any outstanding Eurodollar Loans and Eurodollar Holder Advances relating
thereto, or portion thereof, by an assignee on a date other than the last day of
the applicable Interest Period with respect to any such outstanding Eurodollar
Loan or Eurodollar Holder Advance.

 


SECTION 11.  INDEMNIFICATION.

 


11.1.                     GENERAL INDEMNITY.

 

SUBJECT TO AND LIMITED BY IN ALL RESPECTS THE PROVISIONS OF SECTIONS 11.6
THROUGH 11.8 AND WHETHER OR NOT ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE CONSUMMATED, THE INDEMNITY PROVIDER HEREBY ASSUMES LIABILITY FOR AND
AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS EACH

 

36

--------------------------------------------------------------------------------


 

INDEMNIFIED PERSON ON AN AFTER TAX BASIS FROM AND AGAINST ANY CLAIM THAT MAY BE
IMPOSED ON, INCURRED BY OR ASSERTED AGAINST AN INDEMNIFIED PERSON BY ANY THIRD
PARTY, INCLUDING WITHOUT LIMITATION CLAIMS ARISING FROM THE NEGLIGENCE OF AN
INDEMNIFIED PERSON (BUT NOT TO THE EXTENT SUCH CLAIMS ARISE FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PERSON ITSELF) IN ANY WAY
RELATING TO OR ARISING OR ALLEGED TO ARISE OUT OF THE EXECUTION, DELIVERY,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT, THE LEASE OR ANY OTHER OPERATIVE
AGREEMENT OR ON OR WITH RESPECT TO ANY PROPERTY OR ANY COMPONENT THEREOF,
INCLUDING WITHOUT LIMITATION CLAIMS IN ANY WAY RELATING TO OR ARISING OR ALLEGED
TO ARISE OUT OF (A) THE FINANCING, REFINANCING, PURCHASE, ACCEPTANCE, REJECTION,
OWNERSHIP, DESIGN, CONSTRUCTION, REFURBISHMENT, DEVELOPMENT, DELIVERY,
ACCEPTANCE, NONDELIVERY, LEASING, SUBLEASING, POSSESSION, USE, OCCUPANCY,
OPERATION, MAINTENANCE REPAIR, MODIFICATION, TRANSPORTATION, CONDITION, SALE,
RETURN, REPOSSESSION (WHETHER BY SUMMARY PROCEEDINGS OR OTHERWISE), OR ANY OTHER
DISPOSITION OF ANY PROPERTY OR ANY PART THEREOF, INCLUDING WITHOUT LIMITATION
THE ACQUISITION, HOLDING OR DISPOSITION OF ANY INTEREST IN THE PROPERTY, LEASE
OR AGREEMENT COMPRISING A PORTION OF ANY THEREOF; (B) ANY LATENT OR OTHER
DEFECTS IN ANY PROPERTY OR ANY PORTION THEREOF WHETHER OR NOT DISCOVERABLE BY AN
INDEMNIFIED PERSON OR THE INDEMNITY PROVIDER; (C) A VIOLATION OF ENVIRONMENTAL
LAWS, ENVIRONMENTAL CLAIMS OR OTHER LOSS OF OR DAMAGE TO ANY PROPERTY OR THE
ENVIRONMENT RELATING TO THE PROPERTY, THE LEASE, THE AGENCY AGREEMENT OR THE
INDEMNITY PROVIDER; (D) THE OPERATIVE AGREEMENTS, OR ANY TRANSACTION
CONTEMPLATED THEREBY; (E) ANY BREACH BY THE INDEMNITY PROVIDER OF ANY OF ITS
REPRESENTATIONS OR WARRANTIES UNDER THE OPERATIVE AGREEMENTS TO WHICH THE
INDEMNITY PROVIDER IS A PARTY OR FAILURE BY THE INDEMNITY PROVIDER TO PERFORM OR
OBSERVE ANY COVENANT OR AGREEMENT TO BE PERFORMED BY IT UNDER ANY OF THE
OPERATIVE AGREEMENTS; (F) PERSONAL INJURY, DEATH OR PROPERTY DAMAGE, INCLUDING
WITHOUT LIMITATION CLAIMS BASED ON STRICT OR ABSOLUTE LIABILITY IN TORT; (G) ANY
FEES, EXPENSES AND/OR OTHER ASSESSMENTS BY ANY BUSINESS PARK OR ANY OTHER
APPLICABLE ENTITY WITH OVERSIGHT RESPONSIBILITY FOR THE APPLICABLE PROPERTY; (H)
ANY VIOLATION OF ANY WORKERS’ COMPENSATION LAWS OR ANY NON-COMPLIANCE BY THE
INDEMNITY PROVIDER WITH ANY WORKERS’ COMPENSATION LAWS OR ANY CLAIMS AGAINST ANY
INDEMNIFIED PERSONS IN CONNECTION THEREWITH; AND (I) ANY LOSS THE LESSOR MAY
INCUR OR BE REQUIRED TO PAY UNDER SECTION 11.8.  THIS INDEMNIFICATION PROVISION
INCLUDES AN INDEMNIFICATION BY THE INDEMNITY PROVIDER FOR ORDINARY NEGLIGENCE OF
THE INDEMNIFIED PERSONS.

 

If a written Claim is made against any Indemnified Person or if any proceeding
shall be commenced against such Indemnified Person (including without limitation
a written notice of such proceeding), for any Claim, such Indemnified Person
shall promptly notify the Indemnity Provider in writing and shall not take
action with respect to such Claim without the consent of the Indemnity Provider
for thirty (30) days after the receipt of such notice by the Indemnity Provider
and thereafter such Indemnified Person shall not take action with respect to
such Claim unless the Indemnity Provider has not undertaken such action;
provided, however, that in the case of any such Claim, if action shall be
required by law or regulation to be taken prior to the end of such period of
thirty (30) days, such Indemnified Person shall endeavor to, in such notice to
the Indemnity Provider, inform the Indemnity Provider of such shorter period,
and no action shall be taken with respect to such Claim without the consent of
the Indemnity Provider before seven (7) days before the end of such shorter
period; provided, further, that the failure of such Indemnified Person to give
the notices referred to in this sentence shall not diminish the Indemnity
Provider’s obligation hereunder except to the extent such failure arises from
the gross negligence or willful misconduct of such Indemnified Person and in
such case, the Indemnity Provider shall be relieved of its indemnity obligation
respecting such Claim to the extent, but only to the extent, the failure of such
Indemnified Person to give such notice has materially precluded or materially
prejudiced the Indemnity Provider from contesting such Claim.

 

37

--------------------------------------------------------------------------------


 

If, within thirty (30) days of receipt of such notice from the Indemnified
Person (or such shorter period as the Indemnified Person has notified the
Indemnity Provider is required by law or regulation for the Indemnified Person
to respond to such Claim), the Indemnity Provider shall request in writing that
such Indemnified Person respond to such Claim, the Indemnified Person shall, at
the expense of the Indemnity Provider, in good faith conduct and control such
action (including without limitation by pursuit of appeals) (provided, however,
that (A) if such Claim, in the Indemnity Provider’s reasonable discretion, can
be pursued by the Indemnity Provider on behalf of or in the name of such
Indemnified Person, the Indemnified Person, at the Indemnity Provider’s request,
shall allow the Indemnity Provider to conduct and control the response to such
Claim and (B) in the case of any Claim (and notwithstanding the provisions of
the foregoing subsection (A)), the Indemnified Person may request the Indemnity
Provider to conduct and control the response to such Claim (with counsel to be
selected by the Indemnity Provider and consented to by such Indemnified Person,
such consent not to be unreasonably withheld; provided, however, that any
Indemnified Person may retain separate counsel at the reasonable expense of the
Indemnity Provider in the event of a conflict of interest between such
Indemnified Person and the Indemnity Provider)) by, in the sole discretion of
the Person conducting and controlling the response to such Claim (1) resisting
payment thereof, (2) not paying the same except under protest, if protest is
necessary and proper, (3) if the payment be made, using reasonable efforts to
obtain a refund thereof in appropriate administrative and judicial proceedings,
or (4) taking such other action as is reasonably requested by the Indemnity
Provider from time to time.

 

The party controlling the response to any Claim shall consult in good faith with
the non-controlling party and shall keep the non-controlling party reasonably
informed as to the conduct of the response to such Claim; provided, that all
decisions ultimately shall be made in the discretion of the controlling party. 
The parties agree that an Indemnified Person may at any time decline to take
further action with respect to the response to such Claim and may settle such
Claim if such Indemnified Person shall waive its rights to any indemnity from
the Indemnity Provider that otherwise would be payable in respect of such Claim
(and any future Claim, the pursuit of which is precluded by reason of such
resolution of such Claim) and shall pay to the Indemnity Provider any amount
previously paid or advanced by the Indemnity Provider pursuant to this Section
11.1 by way of indemnification or advance for the payment of an amount regarding
such Claim.

 

Notwithstanding the foregoing provisions of this Section 11.1, an Indemnified
Person shall not be required to take any action and the Indemnity Provider shall
not be permitted to respond to any Claim in the name of the Indemnified Person
unless (A) the Indemnity Provider shall have agreed to pay and shall pay to such
Indemnified Person on demand and on an After Tax Basis all reasonable costs,
losses and expenses that such Indemnified Person actually incurs in connection
with such Claim, including without limitation all reasonable legal, accounting
and investigatory fees and disbursements and, if the Indemnified Person has
informed the Indemnity Provider that it intends to contest such Claim (whether
or not the control of the contest is then assumed by the Indemnity Provider),
the Indemnity Provider shall have agreed that the Claim is an indemnifiable
Claim hereunder, (B) in the case of a Claim that must be pursued in the name of
an Indemnified Person (or an Affiliate thereof), the amount of the potential
indemnity (taking into account all similar or logically related Claims that have
been or could be raised for which the Indemnity Provider may be liable to pay an
indemnity under this Section 11.1) exceeds $50,000 (or such lesser amount as may
be subsequently agreed between the Indemnity Provider and the Indemnified
Person), (C) the Indemnified Person shall have reasonably determined that the
action to be taken will not result in any material danger of sale, forfeiture or
loss of the Property, or any part thereof or interest therein, will not
interfere with the payment of Rent, and will not result in risk of criminal
liability, (D) if such Claim shall involve the payment of any amount prior to
the resolution of such Claim, the Indemnity Provider shall provide to the
Indemnified Person an interest-free advance in an amount equal to the amount
that the Indemnified Person is required to pay (with no additional net after-tax
cost to such Indemnified Person) prior to the date such payment is due, (E) in
the case of a Claim that must be pursued in the name of an Indemnified Person
(or an Affiliate thereof), the Indemnity Provider shall have provided to such
Indemnified Person an opinion of independent counsel selected by the Indemnity
Provider and reasonably satisfactory to the Indemnified Person stating that a
reasonable basis exists to contest such Claim (or, in the case of an appeal of
an adverse determination, an opinion of such counsel to the effect that the
position asserted in such appeal will more likely than not prevail) and (F) no
Event of Default shall have occurred and be continuing.  In no event shall an
Indemnified Person be required to appeal an adverse judicial determination to
the United States Supreme Court.  In addition, an Indemnified Person shall not
be required to contest any Claim in its name (or that of an Affiliate) if the
subject matter thereof shall be of a continuing nature and shall have previously
been decided adversely by a court of competent jurisdiction pursuant to the
contest provisions of this Section 11.1, unless there

 

38

--------------------------------------------------------------------------------


 

shall have been a change in law (or interpretation thereof) and the Indemnified
Person shall have received, at the Indemnity Provider’s expense, an opinion of
independent counsel selected by the Indemnity Provider and reasonably acceptable
to the Indemnified Person stating that as a result of such change in law (or
interpretation thereof), it is more likely than not that the Indemnified Person
will prevail in such contest.  In no event shall the party controlling the
response to any Claim be permitted to adjust or settle any Claim without the
consent of the non-controlling parties to the extent any such adjustment or
settlement involves, or is reasonably likely to involve, any performance by or
adverse admission by or with respect to the non-controlling parties.

 


11.2.                     GENERAL TAX INDEMNITY.

 

(a)           Subject to and limited by in all respects the provisions of
Sections 11.6 through 11.8, the Indemnity Provider shall pay and assume
liability for, and does hereby agree to indemnify, protect and defend each
Property and all Indemnified Persons, and hold them harmless against, all
Impositions on an After Tax Basis, and all payments pursuant to the Operative
Agreements shall be made free and clear of and without deduction for any and all
present and future Impositions.

 

(b)           Notwithstanding anything to the contrary in Section 11.2(a)
hereof, the following shall be excluded from the indemnity required by Section
11.2(a) (collectively, the “Excluded Taxes”):

 

(i)            Taxes (other than Taxes that are, or are in the nature of, sales,
use, rental, value added, transfer or property taxes) that are imposed on a
Indemnified Person (other than the Lessor, the Owner Trustee and the Trust) by
the United States federal government that are based on or measured by the net
income (including without limitation taxes based on capital gains and minimum
taxes) of such Person; provided, that this clause (i) shall not be interpreted
to prevent a payment from being made on an After Tax Basis if such payment is
otherwise required to be so made;

 

(ii)           Taxes (other than (A) Taxes that are, or are in the nature of,
sales, use, rental, value added, transfer or property taxes and (B) Taxes that
result from the failure of the Owner Trustee to qualify to transact, conduct or
otherwise do business in any jurisdiction in which any of the Properties is
located, for the purpose of this clause (B) only, to the extent such Tax relates
to the transactions contemplated by the Operative Agreements) that are imposed
on any Indemnified Person (other than the Lessor, the Owner Trustee and the
Trust) by any state or local jurisdiction or taxing authority within any state
or local jurisdiction and that are based upon or measured by the net income
(including without limitation taxes based on capital gains and minimum taxes) of
such Person or measured by Taxes on doing business, business privilege,
franchise, capital, capital stock, net worth or similar taxes; provided that
this clause (ii) shall not be interpreted to prevent a payment from being made
on an After Tax Basis if such payment is otherwise required to be so made;

 

(iii)          any Tax to the extent it relates to any act, event or omission
that occurs after the termination of the Lease and redelivery or sale of the
Property in accordance with the terms of the Lease (but not any Tax that relates
to such termination, redelivery or sale and/or to any period prior to such
termination, redelivery or sale);

 

(iv)          Taxes that are based on, or measured by, the fees or other
compensation received by a Person acting as Owner Trustee (in its individual
capacity) or any Affiliate thereof for acting as trustee under the Operative
Agreements;

 

(v)           any Tax which is being contested in accordance with the provisions
of Section 11.2(f), during the pendency of such contest;

 

(vi)          to the extent any interest, penalties or additions to tax result
in whole or in part from the failure of an Indemnified Person to file a tax
return that it is required to file in a proper and timely manner, unless such
failure (A) results from the transactions contemplated by the

 

39

--------------------------------------------------------------------------------


 

Operative Agreements in circumstances where the Lessee did not give timely
notice to such Indemnified Person (and such Indemnified Person otherwise had no
actual knowledge) of such filing requirement that would have permitted a proper
and timely filing of such return, (B) results from the failure of the Lessee to
supply information necessary for the proper and timely filing of such return
that was not in the possession of such Indemnified Person, or (C) results from
the failure of the Owner Trustee to qualify to transact, conduct or otherwise do
business in any jurisdiction in which any of the Properties is located, for the
purpose of this clause (C) only, to the extent such Tax relates to the
transactions contemplated by the Operative Agreements;

 

(vii)         any Tax that results from the breach by the Lessor of its
representation and warranty made in Section 6.1(a) hereof or the breach by any
Lender or Holder of its representation and warranty made in Section 6.3(b)
hereof, other than Tax that results from the failure of the Owner Trustee to
qualify to transact, conduct or otherwise do business in any jurisdiction in
which any of the Properties is located to the extent such Tax relates to the
transactions contemplated by the Operative Agreements;

 

(viii)        any Taxes which are imposed on an Indemnified Person as a result
of the gross negligence or willful misconduct of such Indemnified Person, but
not Taxes imposed as a result of ordinary negligence of such Indemnified Person;
and

 

(ix)           any Tax that does not relate to any Property or the transactions
contemplated by the Operative Agreements.

 

(c)           (i)            Subject to the terms of Section 11.2(f), the
Indemnity Provider shall pay or cause to be paid all Impositions directly to the
taxing authorities where feasible and otherwise to the Indemnified Person, as
appropriate, and the Indemnity Provider shall at its own expense, upon such
Indemnified Person’s reasonable request, furnish to such Indemnified Person
copies of official receipts or other satisfactory proof evidencing such payment.

 

(ii)           In the case of Impositions for which no contest is conducted
pursuant to Section 11.2(f) and which the Indemnity Provider pays directly to
the taxing authorities, the Indemnity Provider shall pay such Impositions prior
to the latest time permitted by the relevant taxing authority for timely
payment.  In the case of Impositions for which the Indemnity Provider reimburses
an Indemnified Person, the Indemnity Provider shall do so within thirty (30)
days after receipt by the Indemnity Provider of demand by such Indemnified
Person describing in reasonable detail the nature of the Imposition and the
basis for the demand (including without limitation the computation of the amount
payable), accompanied by receipts or other reasonable evidence of such demand. 
In the case of Impositions for which a contest is conducted pursuant to Section
11.2(f), the Indemnity Provider shall pay such Impositions or reimburse such
Indemnified Person for such Impositions, to the extent not previously paid or
reimbursed pursuant to subsection (a), prior to the latest time permitted by the
relevant taxing authority for timely payment after conclusion of all contests
under Section 11.2(f).

 

(iii)          At the Indemnity Provider’s request, the amount of any
indemnification payment by the Indemnity Provider pursuant to subsection (a)
shall be verified and certified by an independent public accounting firm
mutually acceptable to the Indemnity Provider and the Indemnified Person.  The
fees and expenses of such independent public accounting firm shall be paid by
the Indemnity Provider unless such verification shall result in an adjustment in
the Indemnity Provider’s favor of ten percent (10%) or more of the payment as
computed by the Indemnified Person, in which case such fee shall be paid by the
Indemnified Person.

 

(d)           The Indemnity Provider shall be responsible for preparing and
filing any real and personal property or ad valorem tax returns in respect of
each Property and any other tax returns required for the Owner Trustee
respecting the transactions described in the Operative Agreements.  In case any
other report or tax return shall be required to be made with respect to any
obligations of the Indemnity Provider

 

40

--------------------------------------------------------------------------------


 

under or arising out of subsection (a) and of which the Indemnity Provider has
knowledge or should have knowledge, the Indemnity Provider, at its sole cost and
expense, shall notify the relevant Indemnified Person of such requirement and
(except if such Indemnified Person notifies the Indemnity Provider that such
Indemnified Person intends to prepare and file such report or return) (A) to the
extent required or permitted by and consistent with Legal Requirements, make and
file in the Indemnity Provider’s name such return, statement or report; and (B)
in the case of any other such return, statement or report required to be made in
the name of such Indemnified Person, advise such Indemnified Person of such fact
and prepare such return, statement or report for filing by such Indemnified
Person or, where such return, statement or report shall be required to reflect
items in addition to any obligations of the Indemnity Provider under or arising
out of subsection (a), provide such Indemnified Person at the Indemnity
Provider’s expense with information sufficient to permit such return, statement
or report to be properly made with respect to any obligations of the Indemnity
Provider under or arising out of subsection (a).  Such Indemnified Person shall,
upon the Indemnity Provider’s request and at the Indemnity Provider’s expense,
provide any data maintained by such Indemnified Person (and not otherwise
available to or within the control of the Indemnity Provider) with respect to
each Property which the Indemnity Provider may reasonably require to prepare any
required tax returns or reports.

 

(e)           As between the Indemnity Provider on one hand, and each Financing
Party on the other hand, the Indemnity Provider shall be responsible for, and
the Indemnity Provider shall indemnify and hold harmless each Financing Party
(without duplication of any indemnification required by subsection (a)) on an
After Tax Basis against, any obligation for United States or foreign withholding
taxes or similar levies, imposts, charges, fees, deductions or withholdings
(collectively, “Withholdings”) imposed in respect of the interest payable on the
Notes, Holder Yield payable on the Certificates or with respect to any other
payments under the Operative Agreements (all such payments being referred to
herein as “Exempt Payments” to be made without deduction, withholding or set
off) (and, if any Financing Party receives a demand for such payment from any
taxing authority or a Withholding is otherwise required with respect to any
Exempt Payment, the Indemnity Provider shall discharge such demand on behalf of
such Financing Party); except that the obligation of the Indemnity Provider
under this Section 11.2(e) shall not apply to:

 

(i)            Withholdings on any Exempt Payment to any Financing Party which
is a non-U.S. Person unless such Financing Party is, on the date hereof (or on
the date it becomes a Financing Party hereunder) and on the date of any change
in the principal place of business or the lending office of such Financing
Party, entitled to submit a Form 1001 (relating to such Financing Party and
entitling it to a complete exemption from Withholding on such Exempt Payment) or
Form 4224 or is otherwise subject to exemption from Withholding with respect to
such Exempt Payment (except where the failure of the exemption results from a
change in the principal place of business of the Lessee; unless if a failure of
exemption for any Financing Party results from a change in the principal place
of business or lending office of any other Financing Party, in which case such
other Financing Party shall be liable for any Withholding or indemnity with
respect thereto),

 

(ii)           Any U.S. Taxes imposed solely by reason of the failure by a
non-U.S. Person to comply with applicable certification, information,
documentation or other reporting requirements concerning the nationality,
residence, identity or connections with the United States of America of such
non-U.S. Person if such compliance is required by statute or regulation of the
United States of America as a precondition to relief or exemption from such U.S.
Taxes; or

 

(iii)          Any foreign withholding tax unless such withholding tax is
imposed as a result in a change in the jurisdiction under the laws of which
Lessee is organized or in which Lessee maintains its principal place of business
to a jurisdiction outside the United States or otherwise arises from the
activities of the Lessee or any Affiliate of Lessee outside of the United
States.

 

For the purposes of this Section 11.2(e), (A) “U.S. Person” shall mean a
citizen, national or resident of the United States of America, a corporation,
partnership or other entity created or organized in or under any laws of the
United States of America or any State thereof, or any estate or trust that is
subject to Federal

 

41

--------------------------------------------------------------------------------


 

income taxation regardless of the source of its income, (B) “U.S. Taxes” shall
mean any present or future tax, assessment or other charge or levy imposed by or
on behalf of the United States of America or any taxing authority thereof or
therein, (C) “Form 1001” shall mean Form 1001 (Ownership, Exemption, or Reduced
Rate Certificate) of the Department of the Treasury of the United States of
America and (D) “Form 4224” shall mean Form 4224(R) (Exemption from Withholding
of Tax on Income Effectively Connected with the Conduct of a Trade or Business
in the United States) of the Department of Treasury of the United States of
America (or in relation to either such Form such successor and related forms as
may from time to time be adopted by the relevant taxing authorities of the
United States of America to document a claim to which such Form relates).  Each
of the Forms referred to in the foregoing clauses (C) and (D) shall include such
successor and related forms as may from time to time be adopted by the relevant
taxing authorities of the United States of America to document a claim to which
such Form relates.

 

If a Financing Party or an Affiliate with whom such Financing Party files a
consolidated tax return (or equivalent) subsequently receives the benefit in any
country of a tax credit or an allowance resulting from U.S. Taxes with respect
to which it has received a payment of an additional amount under this Section
11.2(e), such Financing Party will pay to the Indemnity Provider such part of
that benefit as in the opinion of such Financing Party will leave it (after such
payment) in a position no more and no less favorable than it would have been in
if no additional payment had been required to be paid, provided always that (i)
such Financing Party acting in good faith will be the sole judge of the amount
of any such benefit and of the date on which it is received, (ii) such Financing
Party acting in good faith will have the absolute discretion as to the order and
manner in which it employs or claims tax credits and allowances available to it
and (iii) such Financing Party will not be obliged to disclose to the Indemnity
Provider any information regarding its tax affairs or tax computations.

 

Each non-U.S. Person that shall become a Financing Party after the date hereof
shall, upon the effectiveness of the related transfer or otherwise upon becoming
a Financing Party hereunder, be required to provide all of the forms and
statements referenced above or other evidences of exemption from Withholdings.

 

(f)            If a written Claim is made against any Indemnified Person or if
any proceeding shall be commenced against such Indemnified Person (including
without limitation a written notice of such proceeding), for any Impositions,
the provisions in Section 11.1 relating to notification and rights to contest
shall apply; except that the Indemnity Provider shall have the right to conduct
and control such contest only if such contest involves a Tax other than a Tax on
net income of the Indemnified Person and can be pursued independently from any
other proceeding involving a Tax liability of such Indemnified Person.

 


11.3.                     INCREASED COSTS, ILLEGALITY, ETC.


 

(a)           If, due to either (i) the introduction of or any change in or in
the interpretation of any law or regulation or (ii) the compliance with any
guideline or request hereafter adopted, promulgated or made by any central bank
or other governmental authority (whether or not having the force of law), there
shall be any increase in the cost to any Financing Party of agreeing to make or
making, funding or maintaining Advances, then the Lessee shall from time to
time, upon demand by such Financing Party (with a copy of such demand to the
Agent but subject to the terms of Section 2.11 of the Credit Agreement and 3.9
of the Trust Agreement, as the case may be), pay to the Agent for the account of
such Financing Party additional amounts sufficient to compensate such Financing
Party for such increased cost.  A certificate as to the amount of such increased
cost, submitted to the Lessee and the Agent by such Financing Party, shall be
conclusive and binding for all purposes, absent manifest error.

 

(b)           If any Financing Party determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law, but in each case
promulgated or made after the date hereof) affects or would affect the amount of
capital required or expected to be maintained by such Financing Party or any
corporation controlling such Financing Party and that the amount of such capital
is increased by or based upon the existence of such Financing Party’s commitment
to make Advances and other commitments of this type or upon the

 

42

--------------------------------------------------------------------------------


 

Advances, then, upon demand by such Financing Party (with a copy of such demand
to the Agent but subject to the terms of Section 2.11 of the Credit Agreement
and Section 3.9 of the Trust Agreement), the Lessee shall pay to the Agent for
the account of such Financing Party, from time to time as specified by such
Financing Party, additional amounts sufficient to compensate such Financing
Party or such corporation in the light of such circumstances, to the extent that
such Financing Party reasonably determines such increase in capital to be
allocable to the existence of such Financing Party’s commitment to make such
Advances and the Financing Parties are not able to avoid or materially diminish
or mitigate the need for such capital increases through the use of commercially
reasonable efforts.  A certificate as to such amounts submitted to the Lessee
and the Agent by such Financing Party shall be conclusive and binding for all
purposes, absent manifest error.

 

(c)           Without limiting the effect of the foregoing, the Lessee shall pay
to each Financing Party on the last day of the Interest Period therefor so long
as such Financing Party is maintaining reserves against “Eurocurrency
liabilities” under Regulation D an additional amount (determined by such
Financing Party and notified to the Lessee through the Agent) equal to the
product of the following for each Eurodollar Loan or Eurodollar Holder Advance,
as the case may be, for each day during such Interest Period:

 

(i)            the principal amount of such Eurodollar Loan or Eurodollar Holder
Advance, as the case may be, outstanding on such day; and

 

(ii)           the remainder of (x) a fraction the numerator of which is the
rate (expressed as a decimal) at which interest accrues on such Eurodollar Loan
or Eurodollar Holder Advance, as the case may be, for such Interest Period as
provided in the Credit Agreement or the Trust Agreement, as the case may be
(less the Applicable Percentage), and the denominator of which is one (1) minus
the effective rate (expressed as a decimal) at which such reserve requirements
are imposed on such Financing Party on such day minus (y) such numerator; and

 

(iii)          1/360.

 

(d)           Without affecting its rights under Sections 11.3(a), 11.3(b) or
11.3(c) or any other provision of any Operative Agreement, each Financing Party
agrees that if there is any increase in any cost to or reduction in any amount
receivable by such Financing Party with respect to which the Lessee would be
obligated to compensate such Financing Party pursuant to Sections 11.3(a) or
11.3(b), such Financing Party shall use reasonable efforts to select an
alternative office for Advances which would not result in any such increase in
any cost to or reduction in any amount receivable by such Financing Party;
provided, however, that no Financing Party shall be obligated to select an
alternative office for Advances if such Financing Party determines that (i) as a
result of such selection such Financing Party would be in violation of any
applicable law, regulation, treaty, or guideline, or would incur additional
costs or expenses or (ii) such selection would be inadvisable for regulatory
reasons or materially inconsistent with the interests of such Financing Party.

 

(e)           With reference to the obligations of the Lessee set forth in
Sections 11.3(a) through 11.3(d), the Lessee shall not have any obligation to
pay to any Financing Party amounts owing under such Sections for any period
which is more than one hundred twenty (120) days prior to the date upon which
the request for payment therefor is delivered to the Lessee.

 

(f)            Notwithstanding any other provision of this Agreement, if any
Financing Party shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Financing Party to perform its obligations hereunder to make or maintain
Eurodollar Loans or Eurodollar Holder Advances, as the case may be, then (i)
each Eurodollar Loan or Eurodollar Holder Advance, as the case may be, will
automatically, at the earlier of the end of the Interest Period for such
Eurodollar Loan or Eurodollar Holder Advance, as the case may be, or the date
required by law, convert into an ABR Loan or an ABR Holder Advance, as the case
may be, and (iii) the obligation of the Financing Parties to make, convert or
continue Eurodollar Loans or Eurodollar Holder Advances, as the case may be,
shall be

 

43

--------------------------------------------------------------------------------


 

suspended until the Agent shall notify the Lessee that such Financing Party has
determined that the circumstances causing such suspension no longer exist.

 


11.4.                     FUNDING/CONTRIBUTION INDEMNITY.

 

Subject to the provisions of Section 2.11(a) of the Credit Agreement and 3.9(a)
of the Trust Agreement, as the case may be, the Lessee agrees to indemnify each
Financing Party and to hold each Financing Party harmless from any loss or
reasonable expense which such Financing Party may sustain or incur as a
consequence of (a) any default by the Lessee or Construction Agent in connection
with the drawing of funds for any Advance, (b) any default by the Lessee or
Construction Agent in making any prepayment after a notice thereof has been
given in accordance with the provisions of the Operative Agreements or (c) the
making of a voluntary or involuntary payment by the Lessee or Construction Agent
of Rent used to pay Eurodollar Loans or Eurodollar Holder Advances, as the case
may be, on a day which is not the last day of an Interest Period with respect
thereto.  Such indemnification shall be in an amount equal to the excess, if
any, of (x) the amount of interest or Holder Yield, as the case may be, which
would have accrued on the amount so paid, or not so borrowed, accepted,
converted or continued for the period from the date of such payment or of such
failure to borrow, accept, convert or continue to the last day of such Interest
Period (or, in the case of a failure to borrow, accept, convert or continue, the
Interest Period that would have commenced on the date of such failure) in each
case at the applicable Eurodollar Rate plus the Applicable Percentage for such
Loan or Holder Advance, as the case may be, for such Interest Period over (y)
the amount of interest (as determined by such Financing Party in its reasonable
discretion) which would have accrued to such Financing Party on such amount by
(i) (in the case of the Lenders) reemploying such funds in loans of the same
type and amount during the period from the date of payment or failure to borrow
to the last day of the then applicable Interest Period (or, in the case of a
failure to borrow, the Interest Period that would have commenced on the date of
such failure) and (ii) (in the case of the Holders) placing such amount on
deposit for a comparable period with leading banks in the relevant interest rate
market.  This covenant shall survive the termination of the Operative Agreements
and the payment of all other amounts payable hereunder.

 


11.5.                     EXPRESS INDEMNIFICATION FOR ORDINARY NEGLIGENCE,
STRICT LIABILITY, ETC.

 

SUBJECT TO AND LIMITED BY IN ALL RESPECTS THE PROVISIONS OF SECTION 11.6 THROUGH
11.8 AND WITHOUT LIMITING THE GENERALITY OF THE INDEMNIFICATION PROVISIONS OF
ANY AND ALL OF THE OPERATIVE AGREEMENTS, EACH PERSON PROVIDING INDEMNIFICATION
OF ANOTHER PERSON UNDER ANY OPERATIVE AGREEMENT HEREBY FURTHER EXPRESSLY
RELEASES EACH BENEFICIARY OF ANY SUCH INDEMNIFICATION FROM ALL CLAIMS FOR LOSS
OR DAMAGE, DESCRIBED IN ANY OPERATIVE AGREEMENT, CAUSED BY ANY ACT OR OMISSION
ON THE PART OF ANY SUCH BENEFICIARY ATTRIBUTABLE TO THE ORDINARY NEGLIGENCE
(WHETHER SOLE OR CONTRIBUTORY) OR STRICT LIABILITY OF ANY SUCH BENEFICIARY, AND
INDEMNIFIES, EXONERATES AND HOLDS EACH SUCH BENEFICIARY FREE AND HARMLESS FROM
AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, CLAIMS, LOSSES, COSTS,
LIABILITIES, DAMAGES AND EXPENSES (INCLUDING WITHOUT LIMITATION ATTORNEY’S FEES
AND EXPENSES), DESCRIBED ABOVE, INCURRED BY ANY SUCH BENEFICIARY (IRRESPECTIVE
OF WHETHER ANY SUCH BENEFICIARY IS A PARTY TO THE ACTION FOR WHICH
INDEMNIFICATION UNDER THIS AGREEMENT OR ANY OTHER OPERATIVE AGREEMENT IS SOUGHT)
ATTRIBUTABLE TO THE ORDINARY NEGLIGENCE (WHETHER SOLE OR CONTRIBUTORY) OR STRICT
LIABILITY OF ANY SUCH BENEFICIARY.

 


11.6.                     ADDITIONAL PROVISIONS REGARDING ENVIRONMENTAL
INDEMNIFICATION.

 

Each and every Indemnified Person shall at all times have the rights and
benefits, and the Indemnity Provider shall have the obligations, in each case
provided pursuant to the Operative Agreements with respect to environmental
matters, violations of any Environmental Law, any Environmental Claim or other
loss of or damage to any property or the environment relating to any Property,
the Lease, the Agency Agreement or the Indemnity Provider (including without
limitation the rights and benefits provided pursuant to Section 11.1(c).

 

44

--------------------------------------------------------------------------------


 


11.7.                     ADDITIONAL PROVISIONS REGARDING INDEMNIFICATION.

 

Notwithstanding the provisions of Sections 11.1, 11.2 and 11.5 (other than with
respect to matters concerning environmental indemnification referenced in
Section 11.6), (a) the Owner Trustee shall be the only beneficiary of the
provisions set forth in Sections 11.1, 11.2 and 11.5 (again, subject to the
immediately preceding parenthetical phrase) with respect to each Property solely
for the period prior to the earlier to occur of the applicable Completion Date
or Construction Period Termination Date for such Property, as applicable, and
(b) such limited rights of indemnification referenced in Section 11.7(a) (to the
extent relating to third-party claims) shall be limited to third-party claims
caused by or resulting from the Indemnity Provider’s acts or omissions and/or
all other Persons acting by, through or under the Indemnity Provider.  After the
earlier to occur of the applicable Completion Date or Construction Period
Termination Date for such Property, as applicable, each Indemnified Person shall
be a beneficiary of the provisions set forth in Sections 11.1, 11.2 and 11.5.

 


                                                                                               
11.8.       INDEMNIFICATIONS PROVIDED BY THE OWNER TRUSTEE IN FAVOR OF THE OTHER
INDEMNIFIED PERSONS.

 

To the extent the Indemnity Provider is not obligated to indemnify each
Indemnified Person with respect to the various matters described in this Section
11.8, the Owner Trustee shall provide such indemnities (but only to the extent
amounts sufficient to pay such indemnity are funded by the Lenders and the
Holders) in favor of each Indemnified Person in accordance with this Section
11.8 and shall pay all such amounts owed with respect to this Section 11.8 (x)
to the extent received with amounts paid by Lessee pursuant to Section 11.1(I)
hereof or (y) to the extent insufficient amounts are available from (x) above,
then with amounts advanced by the Lenders and the Holders (a) to the extent, but
only to the extent, amounts are available therefor with respect to the Available
Commitments and the Available Holder Commitments (subject to the rights of the
Lenders and the Holders to increase their respective commitment amounts in
accordance with the provisions of Section 5.11) and (b) unless each Lender and
each Holder has declined in writing to fund such amount.  Notwithstanding any
other provision in any other Operative Agreement to the contrary, all amounts so
advanced shall be deemed added (ratably, based on the ratio of the Property Cost
for each Property individually to the Aggregate Property Cost of all Properties
at such time) to the Property Cost of all Properties then subject to the terms
of the Operative Agreements.

 

Whether or not any of the transactions contemplated hereby shall be consummated,
the Owner Trustee hereby assumes liability for and agrees to defend, indemnify
and hold harmless each Indemnified Person on an After Tax Basis from and against
any Claims, which may be imposed on, incurred by or asserted against an
Indemnified Person by any third party, including without limitation Claims
arising from the negligence of an Indemnified Person (but not to the extent such
Claims arise from the gross negligence or willful misconduct of such Indemnified
Person or breach of such Indemnified Person’s obligations under this Agreement,
the Lease or any other Operative Agreement) in any way relating to or arising or
alleged to arise out of the execution, delivery, performance or enforcement of
this Agreement, the Lease or any other Operative Agreement or on or with respect
to any Property or any component thereof, including without limitation Claims in
any way relating to or arising or alleged to arise out of the matters set forth
in Sections 11.1(a) through 11.1(h).

 

The Owner Trustee shall pay and assume liability for, and does hereby agree to
indemnify, protect and defend each Property and all Indemnified Persons, and
hold them harmless against, all Impositions on an After Tax Basis, and all
payments pursuant to the Operative Agreements shall be made free and clear of
and without deduction for any and all present and future Impositions. 
Notwithstanding anything to the contrary in this paragraph, the Excluded Taxes
shall be excluded from the indemnity provisions afforded by this paragraph.

 

THE INDEMNITY OBLIGATIONS UNDERTAKEN BY THE OWNER TRUSTEE PURSUANT TO THIS
SECTION 11.8 ARE IN ALL RESPECTS SUBJECT TO THE LIMITATIONS ON LIABILITY
REFERENCED IN SECTION 12.9.

 

45

--------------------------------------------------------------------------------


 


SECTION 12.  MISCELLANEOUS.

 


12.1.                     SURVIVAL OF AGREEMENTS.

 

The representations, warranties, covenants, indemnities and agreements of the
parties provided for in the Operative Agreements, and the parties’ obligations
under any and all thereof, shall survive the execution and delivery of this
Agreement, the transfer of any Property to the Owner Trustee, the acquisition of
any Property (or any of its components), the construction of any Improvements,
the Completion of any Property, any disposition of any interest of the Owner
Trustee in any Property or any interest of the Holders in the Trust Estate, the
payment of the Notes and any disposition thereof and shall be and continue in
effect notwithstanding any investigation made by any party and the fact that any
party may waive compliance with any of the other terms, provisions or conditions
of any of the Operative Agreements.  Except as otherwise expressly set forth
herein or in other Operative Agreements, the indemnities of the parties provided
for in the Operative Agreements shall survive the expiration or termination of
any thereof.

 


12.2.                     NOTICES.

 

All notices required or permitted to be given under any Operative Agreement
shall be in writing.  Notices may be served by certified or registered mail,
postage paid with return receipt requested; by private courier, prepaid; by
telex, facsimile, or other telecommunication device capable of transmitting or
creating a written record; or personally.  Mailed notices shall be deemed
delivered five (5) days after mailing, properly addressed.  Couriered notices
shall be deemed delivered when delivered as addressed, or if the addressee
refuses delivery, when presented for delivery notwithstanding such refusal. 
Telex or telecommunicated notices shall be deemed delivered when receipt is
either confirmed by confirming transmission equipment or acknowledged by the
addressee or its office.  Personal delivery shall be effective when
accomplished.

 

Unless a party changes its address by giving notice to the other party as
provided herein, notices shall be delivered to the parties at the addresses set
forth on Schedule 12.2 hereof.

 

From time to time any party may designate additional parties and/or another
address for notice purposes by notice to each of the other parties hereto.  Each
notice hereunder shall be effective upon receipt or refusal thereof.

 


12.3.                     COUNTERPARTS.

 

This Agreement may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute but one (1) and the same instrument.

 


12.4.                     TERMINATIONS, AMENDMENTS, WAIVERS, ETC.; UNANIMOUS
VOTE MATTERS.

 

Each Basic Document may be terminated, amended, supplemented, waived or modified
only by an instrument in writing signed by, subject to Article VIII of the Trust
Agreement regarding termination of the Trust Agreement, the Majority Secured
Parties and the Lessee and/or the Construction Agent (to the extent the Lessee
and/or the Construction Agent is a party to such Basic Document); except that to
the extent no Default or Event of Default shall have occurred and be continuing,
the Majority Secured Parties shall not amend, supplement, waive or modify any
provision of any Basic Document in such a manner as to adversely affect the
rights of the Lessee and/or the Construction Agent without the prior written
consent (not to be unreasonably withheld or delayed) of the Lessee and/or the
Construction Agent.  Each Operative Agreement which is not a Basic Document may
be terminated, amended, supplemented, waived or modified only by an instrument
in writing signed by the parties thereto and (without the consent of any other
Financing Party) the Agent.  In addition, the Unanimous Vote Matters shall
require the consent of each Lender and each Holder affected by such matter.

 

Notwithstanding the foregoing, no such termination, amendment, supplement,
waiver or modification shall, without the consent of the Agent and, to the
extent affected thereby, each Lender and each Holder (collectively, the
“Unanimous Vote Matters”) (i) reduce the Lender Commitments and/or the Holder
Commitments except as

 

46

--------------------------------------------------------------------------------


 

otherwise provided in Section 2.5 of the Credit Agreement and Section 3.1(e) of
the Trust Agreement, extend the scheduled date of maturity of any Note, extend
the scheduled Expiration Date, extend any payment date of any Note or
Certificate, reduce the stated rate of interest payable on any Note, reduce the
stated Holder Yield payable on any Certificate (other than as a result of
waiving the applicability of any post-default increase in interest rates or
Holder Yields), modify the priority of any Lien in favor of the Agent under any
Security Document, subordinate any obligation owed to such Lender or Holder,
reduce any Lender Unused Fees or any Holder Unused Fees payable to such Lender
or Holder (as the case may be) under this Participation Agreement, extend the
scheduled date of payment of any Lender Unused Fees or any Holder Unused Fees
payable to such Lender or Holder (as the case may be), fund any Advance
referenced in Section 2.1 of the Agency Agreement in excess of the then current
aggregate sum of the Available Commitments and the Available Holder Commitments,
elect to decline the funding of any Transaction Expense with respect to Sections
7.1(a) or 7.1(b), elect to decline the funding of any indemnity payment by the
Owner Trustee with respect to Section 11.8 or extend the expiration date of such
Lender’s Commitment or the Holder Commitment of such Holder, or (ii) terminate,
amend, supplement, waive or modify any provision of this Section 12.4 or reduce
the percentages specified in the definitions of Majority Lenders, Majority
Holders or Majority Secured Parties, or consent to the assignment or transfer by
the Owner Trustee of any of its rights and obligations under any Credit Document
or release a material portion of the Collateral (except in accordance with
Section 8.8) or release the Lessee from its obligations under any Operative
Agreement or otherwise alter any payment obligations of the Lessee to the Lessor
or any Financing Party under the Operative Agreements, or (iii) terminate,
amend, supplement, waive or modify any provision of Section 7 of the Credit
Agreement (which shall also require the consent of the Agent), or (iv) eliminate
the automatic option under Section 5.3(b) of the Agency Agreement requiring that
the Construction Agent pay certain liquidated damages in exchange for the
conveyance of a Property to the Construction Agent, or (v) permit the extension
of the Construction Period beyond the date that is thirty (30) months from the
Initial Closing Date.  Any such termination, amendment, supplement, waiver or
modification shall apply equally to each of the Lenders and the Holders and
shall be binding upon all the parties to this Agreement.  In the case of any
waiver, each party to this Agreement shall be restored to its former position
and rights under the Operative Agreements, and any Default or Event of Default
waived shall be deemed to be cured and not continuing; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.  The parties to this Agreement agree that any increase
in the Lender Commitment of any Lender and/or any increase in the Holder
Commitment of any Holder shall be a matter decided by the Majority Secured
Parties (which must include the Lender whose Lender Commitment is so increased
or the Holder whose Holder Commitment is so increased, as the case may be) and
not as a Unanimous Vote Matter.

 

If at a time when the conditions precedent set forth in the Operative Agreements
to any Loan are, in the opinion of the Majority Lenders, satisfied, any Lender
shall fail to fulfill its obligations to make such Loan (any such Lender, a
“Defaulting Lender”) then, for so long as such failure shall continue, the
Defaulting Lender shall (unless the Lessee and the Majority Lenders, determined
as if the Defaulting Lender were not a “Lender”, shall otherwise consent in
writing) be deemed for all purposes relating to terminations, amendments,
supplements, waivers or modifications under the Operative Agreements to have no
Loans, shall not be treated as a “Lender” when performing the computation of
Majority Lenders or Majority Secured Parties, and shall have no rights under
this Section 12.4; provided that any action taken pursuant to the second
paragraph of this Section 12.4 shall not be effective as against the Defaulting
Lender.

 

If at a time when the conditions precedent set forth in the Operative Agreements
to any Holder Advance are, in the opinion of the Majority Holders, satisfied,
any Holder shall fail to fulfill its obligations to make such Holder Advance
(any such Holder, a “Defaulting Holder”) then, for so long as such failure shall
continue, the Defaulting Holder shall (unless the Lessee and the Majority
Holders, determined as if the Defaulting Holder were not a “Holder”, shall
otherwise consent in writing) be deemed for all purposes relating to
terminations, amendments, supplements, waivers or modifications under the
Operative Agreements to have no Holder Advances, shall not be treated as a
“Holder” when performing the computation of Majority Holders or Majority Secured
Parties, and shall have no rights under this Section 12.4; provided that any
action taken pursuant to the second paragraph of this Section 12.4 shall not be
effective as against the Defaulting Holder.

 

47

--------------------------------------------------------------------------------


 


12.5.                     HEADINGS, ETC.

 

The Table of Contents and headings of the various Articles and Sections of this
Agreement are for convenience of reference only and shall not modify, define,
expand or limit any of the terms or provisions hereof.

 


12.6.                     PARTIES IN INTEREST.

 

Except as expressly provided herein, none of the provisions of this Agreement
are intended for the benefit of any Person except the parties hereto.

 


                                                                                               
12.7.       GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL;
VENUE.

 

(a)           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.  Any legal action or proceeding
with respect to this Agreement or any other Operative Agreement may be brought
in the courts of the State of Texas in Dallas County or of the United States for
the Northern District of Texas, and, by execution and delivery of this
Agreement, each of the parties to this Agreement hereby irrevocably accepts for
itself and in respect of its property, generally and unconditionally, the
nonexclusive jurisdiction of such courts.  Each of the parties to this Agreement
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to it at the address
set out for notices pursuant to Section 12.2, such service to become effective
three (3) days after such mailing.  Nothing herein shall affect the right of any
party to serve process in any other manner permitted by Law or to commence legal
proceedings or to otherwise proceed against any party in any other jurisdiction.

 

(b)           EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY, TO THE
FULLEST EXTENT ALLOWED BY APPLICABLE LAW, WAIVES TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, ANY OTHER OPERATIVE AGREEMENT
AND FOR ANY COUNTERCLAIM THEREIN.

 

(c)           Each of the parties to this Agreement hereby irrevocably waives
any objection which it may now or hereafter have to the laying of venue of any
of the aforesaid actions or proceedings arising out of or in connection with
this Agreement or any other Operative Agreement brought in the courts referred
to in subsection (a) above and hereby further irrevocably waives and agrees not
to plead or claim in any such court that any such action or proceeding brought
in any such court has been brought in an inconvenient forum.

 


12.8.                     SEVERABILITY.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 


12.9.                     LIABILITY LIMITED.

 

(a)           The Lenders, the Agent, the Lessee, the Owner Trustee and the
Holders each acknowledge and agree that the Owner Trustee is (except as
otherwise expressly provided herein or therein) entering into this Agreement and
the other Operative Agreements to which it is a party (other than the Trust
Agreement and to the extent otherwise provided in Section 6.1 of this
Agreement), solely in its capacity as trustee under the Trust Agreement and not
in its individual capacity and that the Trust Company shall not be liable or
accountable under any circumstances whatsoever in its individual capacity for or
on account of any statements, representations, warranties, covenants or
obligations stated to be those of the Owner Trustee,

 

48

--------------------------------------------------------------------------------


 

except for its own gross negligence or willful misconduct and as otherwise
expressly provided herein or in the other Operative Agreements.

 

(b)           Anything to the contrary contained in this Agreement, the Credit
Agreement, the Notes or in any other Operative Agreement notwithstanding, no
Exculpated Person shall be personally liable in any respect for any liability or
obligation arising hereunder or in any other Operative Agreement including
without limitation the payment of the principal of, or interest on, the Notes,
or for monetary damages for the breach of performance of any of the covenants
contained in the Credit Agreement, the Notes, this Agreement, the Security
Agreement or any of the other Operative Agreements.  The Lenders, the Holders
and the Agent agree that, in the event any remedies under any Operative
Agreement are pursued, neither the Lenders, the Holders nor the Agent shall have
any recourse against any Exculpated Person for any deficiency, loss or Claim for
monetary damages or otherwise resulting therefrom and recourse shall be had
solely and exclusively against the Trust Estate (excluding Excepted Payments)
and the Lessee (with respect to the Lessee’s obligations under the Operative
Agreements); but nothing contained herein shall be taken to prevent recourse
against or the enforcement of remedies against the Trust Estate (excluding
Excepted Payments) in respect of any and all liabilities, obligations and
undertakings contained herein and/or in any other Operative Agreement. 
Notwithstanding the provisions of this Section, nothing in any Operative
Agreement shall:  (i) constitute a waiver, release or discharge of any
indebtedness or obligation evidenced by the Notes and/or the Certificates
arising under any Operative Agreement or secured by any Operative Agreement, but
the same shall continue until paid or discharged; (ii) relieve any Exculpated
Person from liability and responsibility for (but only to the extent of the
damages arising by reason of):  active waste knowingly committed by any
Exculpated Person with respect to any Property, any fraud, gross negligence or
willful misconduct on the part of any Exculpated Person; (iii) relieve any
Exculpated Person from liability and responsibility for (but only to the extent
of the moneys misappropriated, misapplied or not turned over) (A) except for
Excepted Payments, misappropriation or misapplication by the Lessor (i.e.,
application in a manner contrary to any of the Operative Agreements) of any
insurance proceeds or condemnation award paid or delivered to the Lessor by any
Person other than the Agent, (B) except for Excepted Payments, any deposits or
any escrows or amounts owed by the Construction Agent under the Agency Agreement
held by the Lessor or (C) except for Excepted Payments, any rent or other income
received by the Lessor from the Lessee that is not turned over to the Agent; or
(iv) affect or in any way limit the Agent’s rights and remedies under any
Operative Agreement with respect to the Rents and rights and powers of the Agent
under the Operative Agreements or to obtain a judgment against the Lessee’s
interest in the Properties or the Agent’s rights and powers to obtain a judgment
against the Lessor (provided, that no deficiency judgment or other money
judgment shall be enforced against any Exculpated Person except to the extent of
the Lessor’s interest in the Trust Estate (excluding Excepted Payments) or to
the extent the Lessor may be liable as otherwise contemplated in clauses (ii)
and (iii) of this Section 12.9(b)).

 


12.10.              RIGHTS OF THE LESSEE.

 

If at any time all payment obligations (i) of the Owner Trustee under the Credit
Agreement, the Security Documents and the other Operative Agreements and (ii) of
the Lessee under the Operative Agreements have in each case been satisfied or
discharged in full, then the Lessee shall be entitled to (a) terminate the Lease
and (b) receive all amounts then held under the Operative Agreements and all
proceeds with respect to any of the Properties.  Upon the termination of the
Lease pursuant to the foregoing clause (a), the Lessor shall transfer to the
Lessee all of its right, title and interest in the Properties free and clear of
the Lien of the Lease, the Lien of the Security Documents and all Lessor Liens
in and to any Properties then subject to the Lease and any amounts or proceeds
referred to in the foregoing clause (b) shall be paid over to the Lessee and all
Uniform Commercial Code financing statements filed in connection with the
transactions evidenced by the Operative Agreements shall be terminated.

 


12.11.              FURTHER ASSURANCES.

 

The parties hereto shall promptly cause to be taken, executed, acknowledged or
delivered, at the sole expense of the Lessee, all such further acts,
conveyances, documents and assurances as the other parties may from time to time
reasonably request in order to carry out and effectuate the intent and purposes
of this Participation Agreement, the other Operative Agreements and the
transactions contemplated hereby and thereby (including

 

49

--------------------------------------------------------------------------------


 

without limitation the preparation, execution and filing of any and all Uniform
Commercial Code financing statements, filings of Mortgage Instruments and other
filings or registrations which the parties hereto may from time to time request
to be filed or effected).  The Lessee, at its own expense and without need of
any prior request from any other party, shall take such action as may be
reasonably necessary (including without limitation any action specified in the
preceding sentence), or (if the Owner Trustee shall so request) as so reasonably
requested, in order to maintain and protect all security interests provided for
hereunder or under any other Operative Agreement.  In addition, in connection
with the sale or other disposition of any Property or any portion thereof, the
Lessee agrees to execute such instruments of conveyance as may be reasonably
required in connection therewith.

 


12.12.              CALCULATIONS UNDER OPERATIVE AGREEMENTS.

 

The parties hereto agree that all calculations and numerical determinations to
be made under the Operative Agreements by the Owner Trustee shall be made by the
Agent and that such calculations and determinations shall be conclusive and
binding on the parties hereto in the absence of manifest error.

 


12.13.              CONFIDENTIALITY.

 

Each Financing Party agrees to keep confidential any information furnished or
made available to it by or on behalf of the Lessee or any of its Subsidiaries
pursuant to this Agreement that is marked confidential; provided that nothing
herein shall prevent any Financing Party from disclosing such information (a) to
any other Financing Party or any Affiliate of any Financing Party, or any
officer, director, employee, agent, or advisor of any Financing Party or
Affiliate of any Financing Party if reasonably incidental to the administration
of the facility provided herein, (b) to any other Person if reasonably
incidental to the administration of the facility provided herein, (c) as
required by any law, rule, or regulation, (d) upon the order of any court or
administrative agency, (e) upon the request or demand of any regulatory agency
or authority, (f) that is or becomes available to the public or that is or
becomes available to any Financing Party other than as a result of a disclosure
by any Financing Party prohibited by this Agreement, (g) in connection with any
litigation to which such Financing Party or any of its Affiliates may be a
party, (h) to the extent necessary in connection with the exercise of any remedy
under this Agreement or any other Operative Agreement, and (i) subject to
provisions substantially similar to those contained in this Section, to any
actual or proposed participant or assignee.

 


12.14.              FINANCIAL REPORTING/TAX CHARACTERIZATION.

 

The parties hereto agree that it is their intent that for U.S. federal, state
and local tax purposes that (i) the transactions contemplated by the Operative
Agreements will be treated as a financing pursuant to which each of the Lenders
and each of the Holders will lend money to the Lessee and the Owner Trustee
shall not be deemed to be the borrower and (ii) the Lessee is to be treated as
the owner of the Properties and the sole Person entitled to depreciation
deductions with respect thereto.  Unless otherwise required by Law, no party
shall take any inconsistent position in any tax return or other governmental
filing.  Lessee further agrees that Lessee shall not rely upon any statement of
any Financing Party or any of their respective Affiliates and/or Subsidiaries
regarding any such financial reporting treatment and/or tax characterization. 
Each Financing Party further agrees that it will not rely on any statement by
Lessee or any Affiliate and/or Subsidiary regarding any financial reporting
treatment and/or tax characterization; provided, however, that such agreement
will not affect any indemnity obligation of the Lessee under the Operative
Agreements.

 


12.15.              SET-OFF.

 

In addition to any rights now or hereafter granted under applicable Law and not
by way of limitation of any such rights, upon and after the occurrence of any
Event of Default and during the continuance thereof, the Lenders, the Holders,
their respective Affiliates and any assignee or participant of a Lender or a
Holder in accordance with the applicable provisions of the Operative Agreements
are hereby authorized by the Lessee at any time or from time to time (but only
to the extent permitted by applicable Law), without notice to the Lessee or to
any other Person, any such notice being hereby expressly waived, to set-off and
to appropriate and to apply any and all deposits (general or special, time or
demand, including without limitation indebtedness evidenced by certificates of
deposit, whether

 

50

--------------------------------------------------------------------------------


 

matured or unmatured), and any other indebtedness at any time held or owing by
the Lenders, the Holders, their respective Affiliates or any assignee or
participant of a Lender or a Holder in accordance with the applicable provisions
of the Operative Agreements to or for the credit or the account of the Lessee
against and on account of the obligations of the Lessee under the Operative
Agreements irrespective of whether or not (a) the Lenders or the Holders shall
have made any demand under any Operative Agreement or (b) the Agent shall have
declared any or all of the obligations of the Lessee under the Operative
Agreements to be due and payable and although such obligations shall be
contingent or unmatured.  Notwithstanding the foregoing, neither the Agent nor
any other Financing Party shall exercise, or attempt to exercise, any right of
setoff, banker’s lien, or the like, against any deposit account or property of
the Lessee held by the Agent or any other Financing Party, without the prior
written consent of the Majority Secured Parties, and any Financing Party
violating this provision shall indemnify the Agent and the other Financing
Parties from any and all costs, expenses, liabilities and damages resulting
therefrom.  The contractual restriction on the exercise of setoff rights
provided in the foregoing sentence is solely for the benefit of the Agent and
the Financing Parties and may not be enforced by the Lessee.

 


12.16.              DELIVERY OF DOCUMENTATION.


 

With respect to any and all of the documentation required to be delivered to the
Agent pursuant to Sections 5.3 or 5.4 of this Agreement or by the Lessee
pursuant to any other Operative Agreement, the Agent shall deliver (subject to
the next sentence) copies of such documentation to any other Financing Party if,
and only if, such other Financing Party requests copies of such documentation by
written notice to the Agent in accordance with Section 12.2.  In addition, the
Lessee shall be responsible for delivery of all such documentation as requested
from time to time by the Agent.

 


12.17.              RELIANCE BY AGENT.


 

For purposes of determining compliance with the conditions specified in
Sections 4.1 and 4.2 of the Credit Agreement and in Sections 5.3 and 5.4 of this
Agreement, each Financing Party, upon delivery and release of its signature
pages for any applicable documents or upon release of its funds for any
particular Advance, shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter either sent by Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Financing Party.

 


12.18.              USURY SAVINGS PROVISION.

 

IT IS THE INTENT OF THE PARTIES HERETO TO CONFORM TO AND CONTRACT IN STRICT
COMPLIANCE WITH APPLICABLE USURY LAW FROM TIME TO TIME IN EFFECT.  ANY SUCH
PAYMENTS SO CHARACTERIZED AS INTEREST MAY BE REFERRED TO HEREIN AS “INTEREST.” 
ALL AGREEMENTS AMONG THE PARTIES HERETO ARE HEREBY LIMITED BY THE PROVISIONS OF
THIS PARAGRAPH WHICH SHALL OVERRIDE AND CONTROL ALL SUCH AGREEMENTS, WHETHER NOW
EXISTING OR HEREAFTER ARISING AND WHETHER WRITTEN OR ORAL.  IN NO WAY, NOR IN
ANY EVENT OR CONTINGENCY (INCLUDING WITHOUT LIMITATION PREPAYMENT OR
ACCELERATION OF THE MATURITY OF ANY OBLIGATION), SHALL ANY INTEREST TAKEN,
RESERVED, CONTRACTED FOR, CHARGED, OR RECEIVED UNDER THIS AGREEMENT OR
OTHERWISE, EXCEED THE MAXIMUM NONUSURIOUS AMOUNT PERMISSIBLE UNDER APPLICABLE
LAW.  IF, FROM ANY POSSIBLE CONSTRUCTION OF ANY OF THE OPERATIVE AGREEMENTS OR
ANY OTHER DOCUMENT OR AGREEMENT, INTEREST WOULD OTHERWISE BE PAYABLE IN EXCESS
OF THE MAXIMUM NONUSURIOUS AMOUNT, ANY SUCH CONSTRUCTION SHALL BE SUBJECT TO THE
PROVISIONS OF THIS PARAGRAPH AND SUCH AMOUNTS UNDER SUCH DOCUMENTS OR AGREEMENTS
SHALL BE AUTOMATICALLY REDUCED TO THE MAXIMUM NONUSURIOUS AMOUNT PERMITTED UNDER
APPLICABLE LAW, WITHOUT THE NECESSITY OF EXECUTION OF ANY AMENDMENT OR NEW
DOCUMENT OR AGREEMENT.  IF THE AGENT OR ANY LENDER OR ANY HOLDER SHALL EVER
RECEIVE ANYTHING OF VALUE WHICH IS CHARACTERIZED AS INTEREST WITH RESPECT TO THE
OBLIGATIONS OWED HEREUNDER OR UNDER APPLICABLE LAW AND WHICH WOULD, APART FROM
THIS PROVISION, BE IN EXCESS OF THE MAXIMUM LAWFUL

 

51

--------------------------------------------------------------------------------


 

AMOUNT, AN AMOUNT EQUAL TO THE AMOUNT WHICH WOULD HAVE BEEN EXCESSIVE INTEREST
SHALL, WITHOUT PENALTY, BE APPLIED TO THE REDUCTION OF THE COMPONENT OF PAYMENTS
DEEMED TO BE PRINCIPAL AND NOT TO THE PAYMENT OF INTEREST, OR REFUNDED TO THE
BORROWER OR ANY OTHER PAYOR THEREOF, IF AND TO THE EXTENT SUCH AMOUNT WHICH
WOULD HAVE BEEN EXCESSIVE EXCEEDS THE COMPONENT OF PAYMENTS DEEMED TO BE
PRINCIPAL.  THE RIGHT TO DEMAND PAYMENT OF ANY AMOUNTS EVIDENCED BY ANY OF THE
OPERATIVE AGREEMENTS DOES NOT INCLUDE THE RIGHT TO RECEIVE ANY INTEREST WHICH
HAS NOT OTHERWISE ACCRUED ON THE DATE OF SUCH DEMAND, AND NEITHER THE AGENT NOR
ANY LENDER NOR ANY HOLDER INTENDS TO CHARGE OR RECEIVE ANY UNEARNED INTEREST IN
THE EVENT OF SUCH DEMAND.  ALL INTEREST PAID OR AGREED TO BE PAID TO THE AGENT
OR ANY LENDER OR ANY HOLDER SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE
AMORTIZED, PRORATED, ALLOCATED, AND SPREAD THROUGHOUT THE FULL STATED TERM
(INCLUDING WITHOUT LIMITATION ANY RENEWAL OR EXTENSION) OF THIS AGREEMENT SO
THAT THE AMOUNT OF INTEREST ON ACCOUNT OF SUCH PAYMENTS DOES NOT EXCEED THE
MAXIMUM NONUSURIOUS AMOUNT PERMITTED BY APPLICABLE LAW.

 


12.19.              ENTIRE AGREEMENT.

 

THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER OPERATIVE AGREEMENTS, REPRESENTS
THE FINAL AGREEMENT BETWEEN THE PARTIES REGARDING THE SUBJECT MATTER HEREIN AND
THEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

[signature pages follow]

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

CONSTRUCTION AGENT AND LESSEE:

SABRE INC., as the Construction Agent and as the Lessee

 

 

 

 

 

By:

/s/ Jeffery M. Jackson

 

 

Name:

Jeffery M. Jackson

 

 

Title:

Exec. VP, CFO

 

 

 

[signatures pages continue]

--------------------------------------------------------------------------------


 

OWNER TRUSTEE AND LESSOR:

FIRST SECURITY BANK, NATIONAL ASSOCIATION, not individually, except as expressly
stated herein, but solely as the Owner Trustee under the TSG Trust 1999-1

 

 

 

 

 

By:

/s/ Val T. Orton

 

 

Name:

Val T. Orton

 

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------


 

AGENT AND LENDERS:

BANK OF AMERICA, N.A., as a Lender and as the Agent

 

 

 

 

 

By:

/s/ Kevin C. Leader

 

 

Name:

Kevin C. Leader

 

 

Title:

Managing Director

 

 

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Philippa F. Portnoy

 

 

Name:

Philippa F. Portnoy

 

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

FIRST UNION NATIONAL BANK, as a Lender

 

 

 

 

 

By:

/s/ Paul L. Menconi

 

 

Name:

Paul L. Menconi

 

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

BANCA COMMERCIALE ITALIANA - LOS
ANGELES FOREIGN BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Edward C. Bermant

 

 

Name:

Edward C. Bermant

 

 

Title:

FVP & Deputy Manager

 

 

 

 

 

 

By:

/s/ Joseph Carlani

 

 

Name:

Joseph Carlani

 

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

MORGAN GUARANTY TRUST COMPANY OF NEW YORK, as a Lender

 

 

 

 

 

By:

/s/ Kathryn Sayko-Yanes

 

 

Name:

Kathryn Sayko-Yanes

 

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, ATLANTA, as a Lender

 

 

 

 

 

By:

/s/ Deborah S. Armstrong

 

 

Name:

Deborah S. Armstrong

 

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK, as a Lender

 

 

 

 

 

By:

/s/ Ronald R. Reedy

 

 

Name:

Ronald R. Reedy

 

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK (TEXAS), N.A., as a Lender

 

 

 

 

 

By:

/s/ Brent Bertino

 

 

Name:

Brent Bertino

 

 

Title:

Assistant Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

KBC BANK N.V., as a Lender

 

 

 

 

 

By:

/s/ Robert Snauffer

 

 

Name:

Robert Snauffer

 

 

Title:

First Vice President

 

 

 

 

 

 

By:

/s/ Robert M. Surdam, Jr.

 

 

Name:

Robert M. Surdam, Jr.

 

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------


 

HOLDERS:

BANK OF AMERICA, N.A., as a Holder

 

 

 

 

 

By:

/s/ Kevin C. Leader

 

 

Name:

Kevin C. Leader

 

 

Title:

Managing Director

 

 

 

--------------------------------------------------------------------------------


 

 

CITICORP DEL-LEASE INC., as a Holder

 

 

 

 

 

By:

/s/ Robert F. Carr

 

 

Name:

Robert F. Carr

 

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

FIRST UNION NATIONAL BANK, as a Holder

 

 

 

 

 

By:

/s/ Paul L. Menconi

 

 

Name:

Paul L. Menconi

 

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

BANCA COMMERCIALE ITALIANA - LOS
ANGELES FOREIGN BRANCH, as a Holder

 

 

 

 

 

By:

/s/ Edward C. Bermant

 

 

Name:

Edward C. Bermant

 

 

Title:

FVP & Deputy Manager

 

 

 

 

 

 

By:

/s/ Joseph Carlani

 

 

Name:

Joseph Carlani

 

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

MORGAN GUARANTY TRUST COMPANY OF NEW YORK, as a Holder

 

 

 

 

 

By:

/s/ Kathryn Sayko-Yanes

 

 

Name:

Kathryn Sayko-Yanes

 

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, ATLANTA, as a Holder

 

 

 

 

 

By:

/s/ Deborah S. Armstrong

 

 

Name:

Deborah S. Armstrong

 

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK, as a Holder

 

 

 

 

 

By:

/s/ Ronald R. Reedy

 

 

Name:

Ronald R. Reedy

 

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK (TEXAS), N.A., as a Holder

 

 

 

 

 

By:

/s/ Brent Bertino

 

 

Name:

Brent Bertino

 

 

Title:

Assistant Vice President

 

 

 

[signatures pages end]

 

--------------------------------------------------------------------------------


 

Schedule 12.2

 

NOTICES

 

CONSTRUCTION AGENT/LESSEE:

 

Sabre Inc.

4255 Amon Carter Boulevard

MD 4244

Fort Worth, Texas 76155

Attention: Patricia A. Jones, Corporate Finance Manager

Telephone: 817-931-9277

Facsimile: 817-967-4911

 

OWNER TRUSTEE:

 

First Security Bank, National Association

79 South Main Street

3rd Floor

Salt Lake City, Utah  84111

Attention:  Val T. Orton, Vice President

Telephone:  801-246-5300

Facsimile:  801-246-5053

 

AGENT:

 

Notices for Borrowing, Conversions/Continuations, and Payments:

 

Bank of America, N.A.

Mail Code:  CA4-706-05-09

Agency Administrative Services #5596

1850 Gateway Boulevard, 5th Floor

Concord, CA  94520

Attention:  Brian Graybill

Telephone:  925-675-8414

Facsimile:  925-969-2813

 

Other Notices:

 

Bank of America, N.A.

Mail Code:  CA5-705-41-89

Diversified Industries #9994

555 California Street, 41st Floor

San Francisco, CA  94104

Attention:  Kevin Leader

Telephone:  415-622-8168

Facsimile:  415-622-2385

 

53

--------------------------------------------------------------------------------


 

Agent’s Payment Office:

 

Bank of America, N.A.

1850 Gateway Boulevard

Concord, CA  94520

Attention:  Agency Administrative Services #5596

Reference:  The Sabre Group

For credit to FTA Acct. No. 37508-36479

 

HOLDERS

 

Domestic and Offshore Lending Office:

 

Bank of America, N.A.

1850 Gateway Boulevard, 4th Floor

Concord, CA  94520

Attention:  Brian Graybill

Telephone:  925-675 - 8414

Facsimile:  925-969-2813

 

Notices (other than Borrowing Notices and Notices of Conversion/Continuation):

 

Bank of America, N.A.

Mail Code:  CA5-705-41-89

Diversified Industries #9994

555 California Street, 41st Floor

San Francisco, CA  94104

Attention:  Kevin Leader

Telephone:  415-622-8168

Facsimile:  415-622-4585

 

Credit Contact

 

Citicorp Del-Lease Inc.

450 Mamaroneck Avenue

Harrison, NY 10528

Attention:  Robert F. Carr

Telephone:  914-899-7504

Facsimile:  914-899-7308

 

Operations Contact

 

Citicorp Del-Lease Inc.

989 E. Hillside Blvd, Ste. 300

Foster City, CA 94044-2401

Attention:  Robert Spratt

Telephone:  650-571-8220

Facsimile:  650-573-5669

 

54

--------------------------------------------------------------------------------


 

Credit Contact

 

First Union National Bank

301 South College Street, NC0745

Charlotte, NC 28288

Attention:  Paul Menconi

Telephone:  704-374-7148

Facsimile:   704-383-7236

 

Operations Contact

 

First Union National Bank

201 South College Street, NC1183

Charlotte, NC 28288

Attention:  Todd Tucker

Telephone:  704-383-0905

Facsimile:  704-383-7999

 

Credit Contact

 

Banca Commerciale Italiana

One William Street

New York, NY 10004

Attention:  Charles Dougherty, Vice President

Telephone:  212-607-3656

Facsimile:  212-809-2124

 

Operations Contact

 

Banca Commerciale Italiana

One William Street, 8th Floor

New York, NY 10004

Attention:  Jonathan Sahr

Telephone:  212-607-3814

Facsimile:  212-607-3897

 

Credit Contact

 

Morgan Guaranty Trust Company of New York

60 Wall Street, 3rd Floor

New York, NY 10260-0060

Attention:  Jonathan Sahr

Telephone:  212-648-1265

Facsimile:  212-648-5018

 

55

--------------------------------------------------------------------------------


 

Operations Contact

 

Morgan Guaranty Trust Company of New York

c/o JP Morgan Services Inc.

500 Stanton Christiana Road

Newark, DE 19713

Attention:  Taihitia Watson

Telephone:  302-634-1961

Facsimile:  302-634-1092

 

Credit Contact

 

SunTrust Bank, Atlanta

303 Peachtree Street

3rd Floor, MC 1929

Atlanta, GA 30308

Attention:  Deborah Armstrong

Telephone:  404-724-3795

Facsimile:  404-827-6270

 

Operations Contact

 

SunTrust Bank, Atlanta

25 Park Place

21st Floor, MC 1941

Atlanta, GA 30303

Attention:  Michelle Wood

Telephone:  404-230-1939

Facsimile:  404-575-2730

 

Credit Contact

 

The Bank of New York

One Wall Street, 22nd Floor

New York, NY 10286

Attention:  Ronald R. Reedy

Telephone:  212-635-6724

Facsimile:  212-635-6434

 

Operations Contact

 

The Bank of New York

One Wall Street, 22nd Floor

New York, NY 10286

Attention:  Trudy Hoo-Fong

Phone:    212-635-6734

Fax:         212-635-6877

 

56

--------------------------------------------------------------------------------


 

Credit Contact

 

Wells Fargo Bank

1445 Ross Avenue, 3rd Floor

Dallas, TX 75202

Attention:  Brent Bertino

Telephone:  214-740-1557

Facsimile:  214-969-0370

 

Operations Contact

 

Wells Fargo Bank

201 3rd Street, 8th Floor

San Francisco, CA 94103

Attention:  Evelyn Lucas

Telephone:  415-477-5426

Facsimile:  415-979-0675

 

LENDERS

 

Domestic and Offshore Lending Office:

 

Bank of America, N.A.

1850 Gateway Boulevard, 4th Floor

Concord, CA  94520

Attention:  Brian Graybill

Telephone:  925-675-8414

Facsimile:  925-969-2813

 

Notices (other than Borrowing Notices and Notices of Conversion/Continuation):

 

Bank of America, N.A.

Mail Code:  CA5-705-41-89

Diversified Industries #9994

555 California Street, 41st Floor

San Francisco, CA  94104

Attention:  Kevin Leader

Telephone:  415-622-8168

Facsimile:  415-622-4585

 

57

--------------------------------------------------------------------------------


 

Credit Contact

 

Citibank, N.A.

399 Park Avenue

12th Floor/Zone Z

New York, New York  10043

Attention:  Art Deffaa

Managing Director

Telephone:  212-559-1725

Facsimile:  212-793-3734

 

Operations Contact

 

Citibank, N.A.

Global Loan Administration

2 Penns Way

Suite 200

New Castle, DE  19720

Attention:  Timothy E. Smith

Telephone:  302-894-6059

Facsimile:  302-894-6122

 

Credit Contact

 

First Union National Bank

301 South College Street, NC0745

Charlotte, NC 28288

Attention:  Paul Menconi

Telephone:  704-374-7148

Facsimile:   704-383-7236

 

Operations Contact

 

First Union National Bank

201 South College Street, NC1183

Charlotte, NC 28288

Attention:  Todd Tucker

Telephone:  704-383-0905

Facsimile:  704-383-7999

 

Credit Contact

 

Banca Commerciale Italiana

One William Street

New York, NY 10004

Attention:  Charles Dougherty, Vice President

Telephone:  212-607-3656

Facsimile:  212-809-2124

 

58

--------------------------------------------------------------------------------


 

Operations Contact

 

Banca Commerciale Italiana

One William Street, 8th Floor

New York, NY 10004

Attention:  Jonathan Sahr

Telephone:  212-607-3814

Facsimile:  212-607-3897

 

Credit Contact

 

Morgan Guaranty Trust Company of New York

60 Wall Street, 3rd Floor

New York, NY 10260-0060

Attention:  Jonathan Sahr

Telephone:  212-648-1265

Facsimile:  212-648-5018

 

Operations Contact

 

Morgan Guaranty Trust Company of New York

c/o JP Morgan Services Inc.

500 Stanton Christiana Road

Newark, DE 19713

Attention:  Taihitia Watson

Telephone:  302-634-1961

Facsimile:  302-634-1092

 

Credit Contact

 

SunTrust Bank, Atlanta

303 Peachtree Street

3rd Floor, MC 1929

Atlanta, GA 30308

Attention:  Deborah Armstrong

Telephone:  404-724-3795

Facsimile:  404-827-6270

 

Operations Contact

 

SunTrust Bank, Atlanta

25 Park Place

21st Floor, MC 1941

Atlanta, GA 30303

Attention:  Michelle Wood

Telephone:  404-230-1939

Facsimile:  404-575-2730

 

59

--------------------------------------------------------------------------------


 

Credit Contact

 

The Bank of New York

One Wall Street, 22nd Floor

New York, NY 10286

Attention:  Ronald R. Reedy

Telephone:  212-635-6724

Facsimile:  212-635-6434

 

Operations Contact

 

The Bank of New York

One Wall Street, 22nd Floor

New York, NY 10286

Attention:  Trudy Hoo-Fong

Phone:    212-635-6734

Fax:         212-635-6877

 

Credit Contact

 

Wells Fargo Bank

1445 Ross Avenue, 3rd Floor

Dallas, TX 75202

Attention:  Brent Bertino

Telephone:  214-740-1557

Facsimile:  214-969-0370

 

Operations Contact

 

Wells Fargo Bank

201 3rd Street, 8th Floor

San Francisco, CA 94103

Attention:  Evelyn Lucas

Telephone:  415-477-5426

Facsimile:  415-979-0675

 

Credit Contact

 

KBC Bank N.V.

1349 West Peachtree Street

Suite 1750

Atlanta, GA 30309

Attention:  Filip Ferrante

Telephone:  404-876-2556

Facsimile:  404-876-3212

 

60

--------------------------------------------------------------------------------


 

Operations Contact

 

KBC Bank N.V.

125 West 55th Street

New York, NY 10019

Attention:  Loan Administration

Telephone:  212-541-0657

Facsimile:  212-956-5581

 

 

61

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

REQUISITION FORM

(Pursuant to Sections 4.2, 5.2, 5.3 and 5.4 of the Participation Agreement)

 

SABRE INC., a Delaware corporation (the “Company”), hereby certifies as true and
correct and delivers the following Requisition to Bank of America, N.A., as the
agent for the Lenders (hereinafter defined) and respecting the Security
Documents, as the agent for the Lenders and the Holders (hereinafter defined),
to the extent of their interests (the “Agent”):

 

Reference is made herein to that certain Participation Agreement dated as of
September 14, 1999 (as amended, modified, extended, supplemented, restated
and/or replaced from time to time, the “Participation Agreement”) among the
Company, in its capacity as the Lessee and as the Construction Agent, First
Security Bank, National Association, as the Owner Trustee, the various banks and
other lending institutions which are parties thereto from time to time, as
holders (the “Holders”), the various banks and other lending institutions which
are parties thereto from time to time, as lenders (the “Lenders”), and the
Agent.  Capitalized terms used herein but not otherwise defined herein shall
have the meanings set forth therefor in the Participation Agreement.

 

Check one (if both the Initial Closing Date and a Property Closing Date, check
both):

 

INITIAL CLOSING DATE:

(three (3) Business Days prior notice required for Advance)

 

PROPERTY CLOSING DATE:

(three (3) Business Days prior notice required for Advance)

 

CONSTRUCTION ADVANCE DATE:

(three (3) Business Days prior notice required for Advance)

 

1.               Transaction Expenses and other fees, expenses and disbursements
under Sections 7.1(a), 7.1(b) and 7.2 of the Participation Agreement and any and
all other amounts contemplated to be financed under the Participation Agreement
including without limitation any Work, broker’s fees, taxes, recording fees and
the like (with supporting invoices or closing statement attached as agreed
between the Company and the Agent):

 

Party to Whom
Amount is Owed

 

Amount Owed
(in U.S. Dollars)

 

 

 

 

 

 

 

 

 

 

2.               Description of Land (which shall be a legal description of the
Land in connection with an Advance to pay Property Acquisition Costs): See
attached Schedule 1

 

3.               Description of Improvements:  See attached Schedule 2

 

4.               Description of Equipment:  See attached Schedule 3

 

5.               Description of Work:  See attached Schedule 4

 

6.             Aggregate Loans and Holder Advances requested since the Initial
Closing Date with respect to each Property for which Advances are requested
under this Requisition (listed on a Property by Property basis), including

 

A-1

--------------------------------------------------------------------------------


 

without limitation all amounts requested under this Requisition and street
address of each Property:
[identify on a Property by Property basis]

 

$

[Property]

 

In connection with this Requisition, the Company hereby requests that the
Lenders make Loans to the Lessor in the amount of
$                               and that the Holders make Holder Advances to the
Lessor in the amount of $                              .  The Company hereby
certifies (i) that the foregoing amounts requested do not exceed the total
aggregate of the Available Commitments plus the Available Holder Commitments and
(ii) each of the provisions of the Participation Agreement applicable to the
Loans and Holder Advances requested hereunder have been complied with as of the
date of this Requisition.

 

The Company requests the Loans be allocated as follows:

 

$

ABR Loans

 

 

$

Eurodollar Loans

 

The Company requests the Holder Advances be allocated as follows:

 

$

ABR Holder Advances

 

 

$

Eurodollar Holder Advances

 

The Company has caused this Requisition to the executed by its duly authorized
officer as of this              day of                      ,                 .

 

 

SABRE INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

Schedule 1

 

Description of Land

(Legal Description and Street Address)

 

A-3

--------------------------------------------------------------------------------


 

Schedule 2

 

Description of Improvements

 

A-4

--------------------------------------------------------------------------------


 

Schedule 3

 

Description of Equipment

 

General Description

 

Make

 

Model

 

Serial Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-5

--------------------------------------------------------------------------------


 

Schedule 4

 

Work

 

 

Work Performed for which the Advance is requested:

 

 

 

 

A-6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Outside Counsel Opinion for the Lessee]

(Pursuant to Section 5.3(j) of the

Participation Agreement)

 

                  ,          

 

TO THOSE ON THE ATTACHED DISTRIBUTION LIST

 

Re:          Synthetic Lease Financing Provided in favor of Sabre Inc.

 

Dear Sirs:

 

We have acted as special counsel to [IF CREDIT SUPPORT FROM A PARTY OTHER THAN
THE LESSEE IS PART OF THE TRANSACTION, THIS OPINION MUST BE MODIFIED TO
REFERENCE SUCH PARTY AND THE DOCUMENTS TO WHICH IT IS A PARTY], Sabre Inc., a
Delaware corporation (the “Lessee”) in connection with certain transactions
contemplated by the Participation Agreement dated as of September 14, 1999 (the
“Participation Agreement”), among the Lessee, First Security Bank, National
Association, as the Owner Trustee (the “Owner Trustee”), the various banks and
other lending institutions which are parties thereto from time to time, as
holders (the “Holders”), the various banks and other lending institutions which
are parties thereto from time to time, as lenders (the “Lenders”), and Bank of
America, N.A., as the agent for the Lenders and respecting the Security
Documents, as the agent for the Lenders and the Holders, to the extent of their
interests (the “Agent”).  This opinion is delivered pursuant to Section 5.3(j)
of the Participation Agreement.  All capitalized terms used herein, and not
otherwise defined herein, shall have the meanings assigned thereto in Appendix A
to the Participation Agreement.

 

In connection with the foregoing, we have examined originals, or copies
certified to our satisfaction, of [identify the applicable Operative Agreements,
including each Mortgage Instrument, related UCC fixture filings, Additional UCCs
(hereinafter defined), Deeds and Memoranda of Lease] and such other corporate
documents and records of the Lessee, certificates of public officials and
representatives of the Lessee as to certain factual matters, and such other
instruments and documents which we have deemed necessary or advisable to examine
for the purpose of this opinion.  With respect to such examination, we have
assumed (i) the statements of fact made in all such certificates, documents and
instruments are true, accurate and complete; (ii) the due authorization,
execution and delivery of the Operative Agreements by the parties thereto; (iii)
the genuineness of all signatures, the authenticity and completeness of all
documents, certificates, instruments, records and corporate records submitted to
us as originals and the conformity to the original instruments of all documents
submitted to us as copies, and the authenticity and completeness of the
originals of such copies; (iv) that all parties have all requisite corporate
power and authority to execute, deliver and perform the Operative Agreements;
and (v) except as to the Lessee, the enforceability of the Mortgage Instrument,
the Memorandum of Lease and the UCC financing statements against all parties
thereto.

 

Based on the foregoing, and having due regard for such legal considerations as
we deem relevant, and subject to the limitations and assumptions set forth
herein, including without limitation the matters set forth in the last two (2)
paragraphs hereof, we are of the opinion that:

 

(a)           The Mortgage Instrument and Memorandum of Lease are enforceable in
accordance with their respective terms, except as limited by laws generally
affecting the enforcement of creditors’ rights, which laws will not materially
prevent the realization of the benefits intended by such documents.

 

(b)           Each form of Mortgage Instrument and UCC fixture filing relating
thereto, attached hereto as Schedules 1 and 2, respectively, is in proper form
for filing and recording with the offices of [identify the recording

 

B-1

--------------------------------------------------------------------------------


 

offices of the respective county clerks where the Properties are to be
located].  Upon filing of each Mortgage Instrument and UCC fixture filing in
[identify the recording offices of the respective county clerks where the
Properties are to be located], the Agent will have a valid, perfected lien and
security interest in that portion of the Collateral described in such Mortgage
Instrument or UCC fixture filing to the extent such Collateral is comprised of
real property and/or fixtures.

 

(c)           The forms of UCC financing statements relating to the Security
Documents, attached hereto as Schedule 3 (the “Additional UCCs”), are in proper
form for filing and recording with the offices of [identify (i) the recording
offices of the respective county clerks where the Properties are to be located
and (ii) the Secretary of State where the Properties are to be located].  Upon
filing of the Additional UCCs in [identify (i) the recording offices of the
respective county clerks where the Properties are to be located and (ii) the
Secretary of State where the Properties are to be located], the Agent will have
a valid, perfected lien and security interest in that portion of the Collateral
which can be perfected by filing UCC-1 financing statements under Article 9 of
the UCC.

 

(d)           Each form of Deed and Memorandum of Lease is in appropriate form
for filing and recording with the [identify the recording offices of the
respective county clerks for the counties where the Properties are to be
located].

 

(e)           Each Memorandum of Lease, when filed and recorded with the
[identify the recording offices of the respective county clerks for the counties
where the Properties are to be located], will have been filed and recorded in
all public offices in the State of [                       ] in which filing or
recording is necessary to provide constructive notice of the Lease to third
Persons and to establish of record the interest of the Lessor thereunder as to
the Properties described in each such Memorandum of Lease.

 

(f)            Title to the Properties located in the State of
[                       ] may be held in the name of the Owner Trustee as
follows:  First Security Bank, National Association, not individually, but
solely as the Owner Trustee under the TSG Trust 1999-1.

 

(g)           The execution and delivery by First Security Bank, National
Association, individually or as the Owner Trustee, as the case may be, of the
Operative Agreements to which it is a party and compliance by First Security
Bank, National Association, individually or as the Owner Trustee, with all of
the provisions thereof do not and will not contravene any law, rule or
regulation of [identify the state].

 

(h)           By reason of their participation in the transaction contemplated
under the Operative Agreements, none of the Agent, the Lenders, the Holders or
the Owner Trustee has to (a) qualify as a foreign corporation in [identify the
state], (b) file any application or any designation for service of process in
[identify the state] or (c) pay any franchise, income, sales, excise, stamp or
other taxes of any kind to [identify the state].

 

(i)            The provisions in the Operative Agreements concerning Rent,
interest, fees, prepayment premiums and other similar charges do not violate the
usury laws or other similar laws regulating the use or forbearance of money of
[identify the state].

 

(j)            If the transactions contemplated by the Operative Agreements are
characterized as a lease transaction by a court of competent jurisdiction, the
Lease and the applicable Lease Supplement shall demise to the Lessee a valid
leasehold interest in the Properties described in such Lease Supplement.

 

(k)           If the transactions contemplated by the Operative Agreements are
characterized as a loan transaction by a court of competent jurisdiction, the
combination of the Mortgage Instruments, the Deeds, the Lease and the applicable
Lease Supplements (and the other Operative Agreements incorporated therein by
reference) are sufficient to create a valid, perfected lien or security interest
in the Properties therein described, enforceable as a mortgage in [identify the
state].

 

B-2

--------------------------------------------------------------------------------


 

This opinion is limited to the matters stated herein and no opinion is implied
or may be inferred beyond the matters stated herein.  This opinion is based on
and is limited to the laws of the State of [                       ] and the
federal laws of the United States of America.  Insofar as the foregoing opinion
relates to matters of law other than the foregoing, no opinion is hereby given.

 

This opinion is for the sole benefit of the Lessee, the Construction Agent, the
Owner Trustee, the Holders, the Lenders, the Agent and their respective
successors and assigns and may not be relied upon by any other person other than
such parties and their respective successors and assigns without the express
written consent of the undersigned.  The opinions expressed herein are as of the
date hereof and we make no undertaking to amend or supplement such opinions if
facts come to our attention or changes in the current law of the jurisdictions
mentioned herein occur which could affect such opinions.

 

 

 

Very truly yours,

 

 

 

 

 

[LESSEE’S OUTSIDE COUNSEL]

 

B-3

--------------------------------------------------------------------------------


 

Distribution List

 

Bank of America, N.A., as the Agent, a Holder and a Lender

 

The various banks and other lending institutions which are parties to the
Participation Agreement from time to time, as additional Holders

 

The various banks and other lending institutions which are parties to the
Participation Agreement from time to time, as additional Lenders

 

Sabre Inc., as the Construction Agent and the Lessee

 

First Security Bank, National Association, not individually, but solely as the
Owner Trustee under the TSG Trust
1999-1

 

B-4

--------------------------------------------------------------------------------


 

Schedule 1

 

Form of Mortgage Instrument

 

B-5

--------------------------------------------------------------------------------


 

Schedule 2

 

Forms of UCC Fixture Filings

 

B-6

--------------------------------------------------------------------------------


 

Schedule 3

 

Forms of UCC Financing Statements

 

B-7

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SABRE INC.

 

OFFICER’S CERTIFICATE

(Pursuant to Section 5.3(z) of the Participation Agreement)

 

SABRE INC., a Delaware corporation (the “Company”), DOES HEREBY CERTIFY as
follows:

 

1.                                       Each and every representation and
warranty of the Company contained in the Operative Agreements to which it is a
party is true and correct on and as of the date hereof.

 

2.                                       No Default or Event of Default with
respect to the Company has occurred and is continuing under any Operative
Agreement.

 

3.                                       Each Operative Agreement to which the
Company is a party is in full force and effect with respect to it.

 

4.                                       The Company has duly performed and
complied with all covenants, agreements and conditions contained in the
Participation Agreement (hereinafter defined) or in any other Operative
Agreement to which it is a party required to be performed or complied with by it
on or prior to the date hereof.

 

Capitalized terms used in this Officer’s Certificate and not otherwise defined
herein have the respective meanings ascribed thereto in the Participation
Agreement dated as of September 14, 1999 among the Company, as the Lessee and as
the Construction Agent, First Security Bank, National Association, as the Owner
Trustee, the various banks and other lending institutions which are parties
thereto from time to time, as holders (the “Holders”), the various banks and
other lending institutions which are parties thereto from time to time, as
lenders (the “Lenders”), and Bank of America, N.A., as the agent for the Lenders
and respecting the Security Documents, as the agent for the Lenders and the
Holders, to the extent of their interests (the “Agent”).

 

IN WITNESS WHEREOF, the Company has caused this Officer’s Certificate to be duly
executed and delivered as of this                day of                      ,
                  .

 

 

SABRE INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

SABRE INC.

 

SECRETARY’S CERTIFICATE

(Pursuant to Section 5.3(aa) of the Participation Agreement)

 

SABRE INC., a Delaware corporation (the “Company”), DOES HEREBY CERTIFY as
follows:

 

1.                                       Attached hereto as Schedule 1 is a
true, correct and complete copy of the resolutions of the Board of Directors of
the Company duly adopted by the Board of Directors of the Company on
                   , 1999.  Such resolutions have not been amended, modified or
rescinded since their date of adoption and remain in full force and effect as of
the date hereof.

 

2.                                       Attached hereto as Schedule 2 is a
true, correct and complete copy of the Certificate of Incorporation of the
Company on file in the Office of the Secretary of State of Delaware.  Such
Certificate of Incorporation has not been amended, modified or rescinded since
its date of adoption except as shown and remains in full force and effect as of
the date hereof.

 

3.                                       Attached hereto as Schedule 3 is a
true, correct and complete copy of the Bylaws of the Company.  Such Bylaws have
not been amended, modified or rescinded since their date of adoption, except as
shown and remain in full force and effect as of the date hereof.

 

4.                                       The persons named below now hold the
offices set forth opposite their names, and the signatures opposite their names
and titles are their true and correct signatures.

 

Name

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Secretary’s Certificate to be
duly executed and delivered as of this           day of                     ,
1999.

 

 

SABRE INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D-1

--------------------------------------------------------------------------------


 

Schedule 1

 

Board Resolutions

 

D-2

--------------------------------------------------------------------------------


 

Schedule 2

 

Articles of Incorporation

 

D-3

--------------------------------------------------------------------------------


 

Schedule 3

 

Bylaws

 

D-4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FIRST SECURITY BANK, NATIONAL ASSOCIATION

 

OFFICER’S CERTIFICATE

(Pursuant to Section 5.3(bb) of the Participation Agreement)

 

FIRST SECURITY BANK, NATIONAL ASSOCIATION, a national banking association, not
individually (except with respect to paragraph 1 below, to the extent any such
representations and warranties are made in its individual capacity) but solely
as the owner trustee under the TSG Trust 1999-1 (the “Owner Trustee”), DOES
HEREBY CERTIFY as follows:

 

1.                                       Each and every representation and
warranty of the Owner Trustee contained in the Operative Agreements to which it
is a party is true and correct on and as of the date hereof.

 

2.                                       Each Operative Agreement to which the
Owner Trustee is a party is in full force and effect with respect to it.

 

3.                                       The Owner Trustee has duly performed
and complied with all covenants, agreements and conditions contained in the
Participation Agreement (hereinafter defined) or in any other Operative
Agreement to which it is a party required to be performed or complied with by it
on or prior to the date hereof.

 

Capitalized terms used in this Officer’s Certificate and not otherwise defined
herein have the respective meanings ascribed thereto in the Participation
Agreement dated as of September 14, 1999 among Sabre Inc., as the Lessee and as
the Construction Agent, the Owner Trustee, the various banks and other lending
institutions which are parties thereto from time to time, as holders (the
“Holders”), the various banks and other lending institutions which are parties
thereto from time to time, as lenders (the “Lenders”), and Bank of America,
N.A., as the agent for the Lenders and respecting the Security Documents, as the
agent for the Lenders and the Holders, to the extent of their interests (the
“Agent”).

 

IN WITNESS WHEREOF, the Owner Trustee has caused this Officer’s Certificate to
be duly executed and delivered as of this          day of
                        , 1999.

 

 

FIRST SECURITY BANK, NATIONAL ASSOCIATION,
not individually, except as expressly stated herein, but solely as the Owner
Trustee under the TSG Trust 1999-1

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FIRST SECURITY BANK, NATIONAL ASSOCIATION

 

SECRETARY’S CERTIFICATE

(Pursuant to Section 5.3(cc) of the Participation Agreement)

 

CERTIFICATE OF ASSISTANT SECRETARY

 

I,                             , duly elected and qualified Assistant Secretary
of the Board of Directors of First Security Bank, National Association (the
“Association”), hereby certify as follows:

 

1.             The Association is a National Banking Association duly organized,
validly existing and in good standing under the laws of the United States.  With
respect thereto the following is noted:

 

A.                                   Pursuant to Revised Statutes 324, et seq.,
as amended, 12 U.S.C. 1, et seq., the Comptroller of the Currency charters and
exercises regulatory and supervisory authority over all National Banking
Associations;

 

B.                                     On December 9, 1881, the First National
Bank of Ogden, Utah was chartered as a National Banking Association under the
laws of the United States and under Charter No. 2597;

 

C.                                     On October 2, 1922, in connection with a
consolidation of The First National Bank of Ogden, Ogden, Utah, and The Utah
National Bank of Ogden, Ogden, Utah, the title was changed to “The First & Utah
National Bank of Ogden”; on January 18, 1923, The First & Utah National Bank of
Ogden changed its title to “First Utah National Bank of Ogden”; on January 19,
1926, the title was changed to “First National Bank of Ogden”; on February 24,
1934, the title was changed to “First Security Bank of Utah, National
Association”; on June 21, 1996, the title was changed to “First Security Bank,
National Association”; and

 

D.                                    First Security Bank, National Association,
continues to hold a valid certificate to do business as a National Banking
Association.

 

2.             The Association’s Articles of Association, as amended, are in
full force and effect, and a true, correct and complete copy is attached hereto
as Schedule A and incorporated herein by reference.  Said Articles were last
amended October 20, 1975, as required by law on notice at a duly called special
meeting of the shareholders of the Association.

 

3.             The Association’s By-Laws, as amended, are in full force and
effect; and a true, correct and complete copy is attached hereto as Schedule B
and incorporated herein by reference.  Said By-Laws, still in full force and
effect, were adopted September 17, 1942, by resolution, after proper notice of
consideration and adoption of By-Laws was given to each and every shareholder,
at a regularly called meeting of the Board of Directors with a quorum present.

 

4.             Pursuant to the authority vested in it by an Act of Congress
approved December 23, 1913 and known as the Federal Reserve Act, as amended, the
Federal Reserve Board (now the Board of Governors of the Federal Reserve System)
has granted to the Association now known as “First Security Bank, National
Association” of Ogden, Utah, the right to act, when not in contravention of
State or local law, as trustee, executor, administrator, registrar of stocks and
bonds, guardian of estates, assignee, receiver, committee of estates of
lunatics, or in any other fiduciary capacity in which State banks, trust
companies or other corporations which come into competition with

 

F-1

--------------------------------------------------------------------------------


 

National Banks are permitted to act under the laws of the State of Utah; and
under the provisions of applicable law, the authority so granted remains in full
force and effect.

 

5.             Pursuant to authority vested by Act of Congress (12 U.S.C. 92a
and 12 U.S.C. 481, as amended) the Comptroller of the Currency has issued
Regulation 9, as amended, dealing, in part, with the Fiduciary Powers of
National Banks, said regulation providing in subparagraph 9.7 (a) (1-2):

 

(1)                                  The board of directors is responsible for
the proper exercise of fiduciary powers by the Bank.  All matters pertinent
thereto, including the determination of policies, the investment and disposition
of property held in fiduciary capacity, and the direction and review of the
actions of all officers, employees, and committees utilized by the Bank in the
exercise of its fiduciary powers, are the responsibility of the board.  In
discharging this responsibility, the board of directors may assign, by action
duly entered in the minutes, the administration of such of the Bank’s fiduciary
powers as it may consider proper to assign to such director(s), officer(s),
employee(s) or committee(s) as it may designate.

 

(2)                                  No fiduciary account shall be accepted
without the prior approval of the board, or of the director(s), officer(s), or
committee(s) to whom the board may have designated the performance of that
responsibility. . . .

 

6.             A Resolution relating to Exercise of Fiduciary Powers was adopted
by the Board of Directors of the Association at a meeting held July 26, 1994 at
which time there was a quorum present; said resolution is still in full force
and effect and has not been rescinded.  Said resolution is attached hereto as
Schedule C and incorporated herein by reference.

 

7.             A Resolution relating to the Designation of Officers and
Employees to Exercise Fiduciary Powers was adopted by the Trust Policy Committee
of the Association at a meeting held February 7, 1996 at which time a quorum was
present; said resolution is still in full force and effect and has not been
rescinded.  Said resolution is attached hereto as Schedule D and is incorporated
herein by reference.

 

8.             Attached hereto as Schedule E and incorporated herein by
reference, is a listing of facsimile signatures of persons authorized (herein
“Authorized Signatory” or “Signatories”) on behalf of the Association and its
Trust Group to act in exercise of its fiduciary powers subject to the
resolutions in Paragraphs 6 and 7 above.

 

9.             The principal office of the First Security Bank, National
Association, Trust Group and of its departments, except for the St. George,
Utah, Ogden, Utah, and Provo, Utah branch offices, is located at 79 South Main
Street, Salt Lake City, Utah 84111 and all records relating to fiduciary
accounts are located at such principal office of the Trust Group or in storage
facilities within Salt Lake County, Utah, except for those of the Ogden, Utah,
St. George, Utah, and Provo, Utah branch offices, which are located at said
offices.

 

10.           Each Authorized Signatory (i) is a duly elected or appointed, duly
qualified officer or employee of the Association; (ii) holds the office or job
title set forth below his or her name on the date hereof; (iii) and the
facsimile signature appearing opposite the name of each such officer or employee
is a true replica of his or her signature.

 

F-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the
Association this                     day of                          ,  1999.

 

 

(SEAL)

 

 

 

 

R. James Steenblik
Senior Vice President
Assistant Secretary

 

F-3

--------------------------------------------------------------------------------


 

Schedule A

 

Articles of Association

 

F-4

--------------------------------------------------------------------------------


 

Schedule B

 

Bylaws

 

F-5

--------------------------------------------------------------------------------


 

Schedule C

 

Resolution Relating to
Exercise of Fiduciary Powers

 

F-6

--------------------------------------------------------------------------------


 

Schedule D

 

Resolution Relating to the
Designation of Officers and Employees
To Exercise Fiduciary Powers

 

F-7

--------------------------------------------------------------------------------


 

Schedule E

 

Authorized Signatory or Signatories

 

F-8

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[Outside Counsel Opinion for the Owner Trustee]

(Pursuant to Section 5.3(dd) of the

Participation Agreement)

 

                  ,         

 

TO THOSE ON THE ATTACHED DISTRIBUTION LIST

 

Re:          Trust Agreement dated as of September 14, 1999

 

Dear Sirs:

 

We have acted as special counsel for First Security Bank, National Association,
a national banking association, in its individual capacity (“FSB”) and in its
capacity as trustee (the “Owner Trustee”) under the Trust Agreement dated as of
September 14, 1999 (the “Trust Agreement”) by and among it and the various banks
and other lending institutions which are parties thereto from time to time, as
holders (the “Holders”), in connection with the execution and delivery by the
Owner Trustee of the Operative Agreements to which it is a party.  Except as
otherwise defined herein, the terms used herein shall have the meanings set
forth in Appendix A to the Participation Agreement dated as of September 14,
1999 (the “Participation Agreement”) by and among Sabre Inc. (the “Lessee”),
First Security Bank, National Association, as the Owner Trustee, the Holders,
the various banks and other lending institutions which are parties thereto from
time to time, as lenders (the “Lenders”), and Bank of America, N.A., as the
agent for the Lenders and respecting the Security Documents, as the agent for
the Lenders and the Holders, to the extent of their interests (the “Agent”).

 

We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records and other instruments as we
have deemed necessary or advisable for the purpose of rendering this opinion.

 

Based upon the foregoing, we are of the opinion that:

 

1.             FSB is a national banking association duly organized, validly
existing and in good standing under the laws of the United States of America and
each of FSB and the Owner Trustee has under the laws of the State of Utah and
federal banking law the power and authority to enter into and perform its
obligations under the Trust Agreement and each other Operative Agreement to
which it is a party.

 

2.             The Owner Trustee is the duly appointed trustee under the Trust
Agreement.

 

3.             The Trust Agreement has been duly authorized, executed and
delivered by one (1) of the officers of FSB and, assuming due authorization,
execution and delivery by the Holders, is a legal, valid and binding obligation
of the Owner Trustee (and to the extent set forth therein, against FSB),
enforceable against the Owner Trustee (and to the extent set forth therein,
against FSB) in accordance with its terms, and the Trust Agreement creates under
the laws of the State of Utah for the Holders the beneficial interest in the
Trust Estate it purports to create and is a valid trust under the laws of the
State of Utah.

 

4.             The Operative Agreements to which it is party have been duly
authorized, executed and delivered by FSB, and, assuming due authorization,
execution and delivery by the other parties thereto, are legal, valid and
binding obligations of FSB, enforceable against FSB in accordance with their
respective terms.

 

5.             The Operative Agreements to which it is party have been duly
authorized, executed and delivered by the Owner Trustee, and, assuming due
authorization, execution and delivery by the other parties thereto, are legal,
valid and binding obligations of the Owner Trustee, enforceable against the
Owner Trustee in accordance with their

 

G-1

--------------------------------------------------------------------------------


 

respective terms.  The Notes and Certificates have been duly issued, executed
and delivered by the Owner Trustee, pursuant to authorization contained in the
Trust Agreement, and the Certificates are entitled to the benefits and security
afforded by the Trust Agreement in accordance with its terms and the terms of
the Trust Agreement.

 

6.             The execution and delivery by each of FSB and the Owner Trustee
of the Trust Agreement and the Operative Agreements to which it is a party, and
compliance by FSB or the Owner Trustee, as the case may be, with all of the
provisions thereof do not and will not contravene any Laws applicable to or
binding on FSB, or as the Owner Trustee, or contravene the provisions of, or
constitute a default under, its charter documents or by-laws or, to our
knowledge after due inquiry, any indenture, mortgage contract or other agreement
or instrument to which FSB or Owner Trustee is a party or by which it or any of
its property may be bound or affected.

 

7.             The execution and delivery of the Operative Agreements by each of
FSB and the Owner Trustee and the performance by each of FSB and the Owner
Trustee of their respective obligations thereunder does not require on or prior
to the date hereof the consent or approval of, the giving of notice to, the
registration or filing with, or the taking of any action in respect of any
Governmental Authority or any court.

 

8.             Assuming that the trust created by the Trust Agreement is treated
as a grantor trust for federal income tax purposes within the contemplation of
Section 671 through 678 of the Internal Revenue Code of 1986, there are no fees,
taxes, or other charges (except taxes imposed on fees payable to the Owner
Trustee) payable to the State of Utah or any political subdivision thereof in
connection with the execution, delivery or performance by the Owner Trustee, the
Agent, the Lenders, the Lessee or the Holders, as the case may be, of the
Operative Agreements or in connection with the acquisition of any Property by
the Owner Trustee or in connection with the making by any Holder of its
investment in the Trust or its acquisition of the beneficial interest in the
Trust Estate or in connection with the issuance and acquisition of the
Certificates, or the Notes, and neither the Owner Trustee, the Trust Estate nor
the trust created by the Trust Agreement will be subject to any fee, tax or
other governmental charge (except taxes on fees payable to the Owner Trustee)
under the laws of the State of Utah or any political subdivision thereof on,
based on or measured by, directly or indirectly, the gross receipts, net income
or value of the Trust Estate by reason of the creation or continued existence of
the trust under the terms of the Trust Agreement pursuant to the laws of the
State of Utah or the Owner Trustee’s performance of its duties under the Trust
Agreement.

 

9.             There is no fee, tax or other governmental charge under the laws
of the State of Utah or any political subdivision thereof in existence on the
date hereof on, based on or measured by any payments under the Certificates,
Notes or the beneficial interest in the Trust Estate, by reason of the creation
of the trust under the Trust Agreement pursuant to the laws of the State of Utah
or the Owner Trustee’s performance of its duties under the Trust Agreement
within the State of Utah.

 

10.           Upon the filing of the financing statement on form UCC-1 in the
form attached hereto as Schedule 1 with the Utah Division of Corporation and
Commercial Code, the Agent’s security interest in the Trust Estate, for the
benefit of the Lenders and the Holders, will be perfected, to the extent that
such perfection is governed by Article 9 of the Uniform Commercial Code as in
effect in the State of Utah (the “Utah UCC”).

 

Your attention is directed to the Utah UCC, which provides, in part, that a
filed financing statement which does not state a maturity date or which states a
maturity date of more than five (5) years is effective only for a period of five
(5) years from the date of filing, unless within six (6) months prior to the
expiration of said period a continuation statement is filed in the same office
or offices in which the original statement was filed.  The continuation
statement must be signed by the secured party, identify the original statement
by file number and state that the original statement is still effective.  Upon
the timely filing of a continuation statement, the effectiveness of the original
financing statement is continued for five (5) years after the last date to which
the original statement was effective.  Succeeding continuation statements may be
filed in the same manner to continue the effectiveness of the original
statement.

 

The foregoing opinions are subject to the following assumptions, exceptions and
qualifications:

 

A.            We are attorneys admitted to practice in the State of Utah and in
rendering the foregoing opinions we have not passed upon, or purported to pass
upon, the laws of any jurisdictions other than the State of Utah and the

 

G-2

--------------------------------------------------------------------------------


 

federal banking law governing the banking and trust powers of FSB.  In addition,
without limiting the foregoing we express no opinion with respect to (i) federal
securities laws, including the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, and the Trust Indenture Act of
1939, as amended, (ii) the Federal Aviation Act of 1958, as amended, (iii) the
Federal Communications Act of 1934, as amended, or (iv) state securities or blue
sky laws.  Insofar as the foregoing opinions relate to the legality, validity,
binding effect and enforceability of the documents involved in these
transactions, which by their terms are governed by the laws of a state other
than Utah, we have assumed that the laws of such state (as to which we express
no opinion), are in all material aspects identical to the laws of the State of
Utah.

 

B.            The opinions set forth in paragraphs 3, 4, and 5 above are subject
to the qualification that enforceability of the Trust Agreement and the other
Operative Agreements to which FSB and the Owner Trustee are parties, in
accordance with their respective terms, may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium, receivership or similar laws affecting
enforcement of creditors’ rights generally, and (ii) general principles of
equity, regardless of whether such enforceability is considered in a proceeding
in equity or at law.

 

C.            As to the documents involved in these transactions, we have
assumed that each is a legal, valid and binding obligation of each party
thereto, other than FSB or the Owner Trustee, and is enforceable against each
such party in accordance with their respective terms.

 

D.            We have assumed that all signatures, other than those of the Owner
Trustee or FSB, on documents and instruments involved in these transactions are
genuine, that all documents and instruments submitted to us as originals are
authentic, and that all documents and instruments submitted to us as copies
conform with the originals, which facts we have not independently verified.

 

E.             We do not purport to be experts in respect of, or express any
opinion concerning laws, rules or regulations applicable to the particular
nature of the equipment or property involved in these transactions.

 

F.             We have made no investigation of, and we express no opinion
concerning, the nature of the title to any part of the equipment or property
involved in these transactions or the priority of any mortgage or security
interest.

 

G.            We have assumed that the Participation Agreement and the
transactions contemplated thereby are not within the prohibitions of Section 406
of the Employee Retirement Income Security Act of 1974.

 

H.            In addition to any other limitation by operation of law upon the
scope, meaning, or purpose of this opinion, the opinions expressed herein speak
only as of the date hereof.  We have no obligation to advise the recipients of
this opinion (or any third party) and make no undertaking to amend or supplement
such opinions if facts come to our attention or changes in the current law of
the jurisdictions mentioned herein occur which could affect such opinions the
legal analysis, a legal conclusion or any information confirmation herein.

 

I.              This opinion is for the sole benefit of the Lessee, the
Construction Agent, the Owner Trustee, the Holders, the Lenders, the Agent and
their respective successors and assigns in matters directly related to the
Participation Agreement or the transaction contemplated thereunder and may not
be relied upon by any other person other than such parties and their respective
successors and assigns without the express written consent of the undersigned. 
The opinions expressed in this letter are limited to the matter set forth in
this letter, and no other opinions should be inferred beyond the matters
expressly stated.

 

 

 

Very truly yours,

 

 

 

RAY, QUINNEY & NEBEKER

 

 

 

 

 

M. John Ashton

 

G-3

--------------------------------------------------------------------------------


 

Distribution List

 

Bank of America, N.A., as the Agent, a Holder and a Lender

 

The various banks and other lending institutions which are parties to the
Participation Agreement from time to time, as additional Holders

 

The various banks and other lending institutions which are parties to the
Participation Agreement from time to time, as additional Lenders

 

Sabre Inc., as the Construction Agent and the Lessee

 

First Security Bank, National Association, not individually, but solely as the
Owner Trustee under the TSG Trust 1999-1

 

G-4

--------------------------------------------------------------------------------


 

Schedule 1

 

Form of UCC-1 to be Filed in Owner Trustee’s Principal Place of Business

 

G-5

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[Outside Counsel Opinion for the Lessee]

(Pursuant to Section 5.3(ee) of the Participation Agreement)

 

                 ,       

 

TO THOSE ON THE ATTACHED DISTRIBUTION LIST

 

Re:          Synthetic Lease Financing Provided in favor of Sabre Inc.

 

Dear Sirs:

 

We have acted as special counsel to [IF CREDIT SUPPORT FROM A PARTY OTHER THAN
THE LESSEE IS PART OF THE TRANSACTION, THIS OPINION MUST BE MODIFIED TO
REFERENCE SUCH PARTY AND THE DOCUMENTS TO WHICH IT IS A PARTY], Sabre Inc., a
Delaware corporation (the “Lessee”) in connection with certain transactions
contemplated by the Participation Agreement dated as of September 14, 1999 (the
“Participation Agreement”), among the Lessee, First Security Bank, National
Association, as the Owner Trustee (the “Owner Trustee”), the various banks and
other lending institutions which are parties thereto from time to time, as
holders (the “Holders”), the various banks and other lending institutions which
are parties thereto from time to time, as lenders (the “Lenders”), and Bank of
America, N.A., as the agent for the Lenders and respecting the Security
Documents, as the agent for the Lenders and the Holders, to the extent of their
interests (the “Agent”).  This opinion is delivered pursuant to Section 5.3(ee)
of the Participation Agreement.  All capitalized terms used herein, and not
otherwise defined herein, shall have the meanings assigned thereto in Appendix A
to the Participation Agreement.

 

In connection with the foregoing, we have examined originals, or copies
certified to our satisfaction, of the Operative Agreements, and such other
corporate, partnership or limited liability company documents and records of the
Lessee, certificates of public officials and representatives of the Lessee as to
certain factual matters, and such other instruments and documents which we have
deemed necessary or advisable to examine for the purpose of this opinion.  With
respect to such examination, we have assumed (i) the statements of fact made in
all such certificates, documents and instruments are true, accurate and
complete; (ii) the due authorization, execution and delivery of the Operative
Agreements by the parties thereto other than the Lessee; (iii) the genuineness
of all signatures (other than the signatures of persons signing on behalf of the
Lessee), the authenticity and completeness of all documents, certificates,
instruments, records and corporate records submitted to us as originals and the
conformity to the original instruments of all documents submitted to us as
copies, and the authenticity and completeness of the originals of such copies;
(iv) that all parties other than the Lessee have all requisite corporate power
and authority to execute, deliver and perform the Operative Agreements; and (v)
the enforceability of the Operative Agreements against all parties thereto other
than the Lessee and respecting the opinion set forth below in section (i), First
Security Bank, National Association, individually or as the Owner Trustee, as
the case may be.  We have further assumed that the laws of the States of [state
of lawyer’s admission] and [governing law of Participation Agreement] are
substantively identical.

 

Based on the foregoing, and having due regard for such legal considerations as
we deem relevant, and subject to the limitations and assumptions set forth
herein, including without limitation the matters set forth in the last two (2)
paragraphs hereof, we are of the opinion that:

 

(a)           The Lessee is a [corporation, partnership or limited liability
company] duly [incorporated or organized], validly existing and in good standing
under the laws of [                     ] and has the power and authority to
conduct its business as presently conducted and to execute, deliver and perform
its obligations under the Operative Agreements to which it is a party.  The
Lessee is duly qualified to do business in all jurisdictions in which its
failure

 

H-1

--------------------------------------------------------------------------------


 

to so qualify would materially impair its ability to perform its obligations
under the Operative Agreements to which it is a party or its financial position
or its business as now and now proposed to be conducted.

 

(b)           The execution, delivery and performance by the Lessee of the
Operative Agreements to which it is a party have been duly authorized by all
necessary corporate action on the part of the Lessee and the Operative
Agreements to which the Lessee is a party have been duly executed and delivered
by the Lessee.

 

(c)           The Operative Agreements to which the Lessee is a party constitute
valid and binding obligations of the Lessee enforceable against the Lessee in
accordance with the terms thereof, subject to bankruptcy, insolvency,
liquidation, reorganization, fraudulent conveyance, and similar laws affecting
creditors’ rights generally, and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law).

 

(d)           The execution and delivery by the Lessee of the Operative
Agreements to which it is a party and compliance by the Lessee with all of the
provisions thereof do not and will not (i) contravene the provisions of, or
result in any breach of or constitute any default under, or result in the
creation of any Lien (other than Permitted Liens and Lessor Liens) upon any of
its property under, its [Articles of Incorporation, By-Laws, operating
agreement, partnership agreement or other similar document of formation] or any
indenture, mortgage, chattel mortgage, deed of trust, lease, conditional sales
contract, bank loan or credit agreement or other agreement or instrument to
which the Lessee is a party or by which it or any of its property may be bound
or affected, or (ii) contravene any Laws or any order of any Governmental
Authority applicable to or binding on the Lessee.

 

(e)           No Governmental Action by, and no notice to or filing with, any
Governmental Authority is required for the due execution, delivery or
performance by the Lessee of any of the Operative Agreements to which it is a
party or for the acquisition, ownership, construction and completion of the
Properties, except for those which have been obtained.

 

(f)            Except as set forth on Schedule 1 hereto, there are no actions,
suits or proceedings pending or to our knowledge, threatened against the Lessee
in any court or before any Governmental Authority, that concern the Properties
or the Lessee’s interest therein or that question the validity or enforceability
of any Operative Agreement to which the Lessee is a party or the overall
transaction described in the Operative Agreements to which the Lessee is a
party.

 

(g)           Neither the nature of the Properties, nor any relationship between
the Lessee and any other Person, nor any circumstance in connection with the
execution, delivery and performance of the Operative Agreements to which the
Lessee is a party is such as to require any approval of stockholders of, or
approval or consent of any trustee or holders of indebtedness of, the Lessee,
except for such approvals and consents which have been duly obtained and are in
full force and effect.

 

(h)           The Security Documents which have been executed and delivered as
of the date of this opinion create, for the benefit of the Agent, the security
interests in the Collateral described therein which by their terms such Security
Documents purport to create.  Upon filing of the UCC-1 financing statements
(attached hereto as Schedule 2) relating to the Security Documents in the
recording offices of (A) the respective county clerk where the principal place
of business of the Lessee is located and (B) the Secretary of State where the
principal place of business of the Lessee is located, the Agent will have a
valid, perfected lien and security interest in that portion of the Collateral
which can be perfected by the filing of UCC-1 financing statements under
Article 9 of the UCC in [identify the state].

 

(i)            The Operative Agreements to which First Security Bank, National
Association, individually or as the Owner Trustee, is a party constitute valid
and binding obligations of such party and are enforceable against First Security
Bank, National Association, individually or as the Owner Trustee, as the case
may be, in accordance with the terms thereof, subject to bankruptcy, insolvency,
liquidation, reorganization, fraudulent conveyance, and similar laws affecting
creditors, rights generally, and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law).

 

H-2

--------------------------------------------------------------------------------


 

(j)            The offer, issuance, sale and delivery of the Notes and the
offer, issuance, sale and delivery of the Certificates under the circumstances
contemplated by the Participation Agreement do not, under existing law, require
registration of the Notes or the Certificates being issued on the date hereof
under the Securities Act of 1933, as amended, or the qualification of the Loan
Agreement under the Trust Indenture Act of 1939, as amended.

 

This opinion is limited to the matters stated herein and no opinion is implied
or may be inferred beyond the matters stated herein.  This opinion is based on
and is limited to the laws of the States of [                     ], and the
federal laws of the United States of America.  Insofar as the foregoing opinion
relates to matters of law other than the foregoing, no opinion is hereby given.

 

This opinion is for the sole benefit of the Lessee, the Construction Agent, the
Owner Trustee, the Holders, the Lenders, the Agent and their respective
successors and assigns and may not be relied upon by any other person other than
such parties and their respective successors and assigns without the express
written consent of the undersigned.  The opinions expressed herein are as of the
date hereof and we  make no undertaking to amend or supplement such opinions if
facts come to our attention or changes in the current law of the jurisdictions
mentioned herein occur which could affect such opinions.

 

 

 

Very truly yours,

 

 

 

[LESSEE’S OUTSIDE COUNSEL]

 

H-3

--------------------------------------------------------------------------------


 

Distribution List

 

Bank of America, N.A., as the Agent, a Holder and a Lender

 

The various banks and other lending institutions which are parties to the
Participation Agreement from time to time, as additional Holders

 

The various banks and other lending institutions which are parties to the
Participation Agreement from time to time, as additional Lenders

 

Sabre Inc., as the Construction Agent and the Lessee

 

First Security Bank, National Association, not individually, but solely as the
Owner Trustee under the TSG Trust 1999-1

 

H-4

--------------------------------------------------------------------------------


 

Schedule 1

 

(Litigation)

 

H-5

--------------------------------------------------------------------------------


 

Schedule 2

 

(UCC-1 Financing Statements)

 

H-6

--------------------------------------------------------------------------------


 

EXHIBIT I

 

OFFICER’S CERTIFICATE

(Pursuant to Section 5.5 of the Participation Agreement)

 

SABRE INC., a Delaware corporation (the “Company”) DOES HEREBY CERTIFY as
follows:

 

1.                                       The address for the subject Property is
                                                       
                                                                                  .

2.                                       The Completion Date for the
construction of Improvements at the Property occurred on
                             .

 

3.                                       The aggregate Property Cost for the
Property was $                             .

 

4.                                       Attached hereto as Schedule 1 is the
detailed, itemized documentation supporting the asserted Property Cost figures.

 

5.                                       All representations and warranties of
the Company in each Operative Agreement and in each certificate delivered
pursuant thereto are true and correct as of the Completion Date.

 

Capitalized terms used in this Officer’s Certificate and not otherwise defined
have the respective meanings ascribed thereto in the Participation Agreement
dated as of September 14, 1999 among the Company, as the Lessee and as the
Construction Agent, First Security Bank, National Association, as the Owner
Trustee, the various banks and other lending institutions which are parties
thereto from time to time, as holders (the “Holders”), the various banks and
other lending institutions which are parties thereto from time to time, as
lenders (the “Lenders”), and Bank of America, N.A., as the agent for the Lenders
and respecting the Security Documents, as the agent for the Lenders and the
Holders, to the extent of their interests.

 

[The remainder of this page has been intentionally left blank.]

 

I-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Officer’s Certificate to be duly
executed and delivered as of this                day of
                            ,               .

 

 

SABRE INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

I-2

--------------------------------------------------------------------------------


 

Schedule I

 

(Itemized Documentation in Support of Asserted Property Cost)

 

I-3

--------------------------------------------------------------------------------


 

EXHIBIT J

 

[Description of Material Litigation]

(Pursuant to Section 6.2(d) of the Participation Agreement)

 

Below is the legal proceedings section from Sabre Holdings Corporation’s most
recent SEC Form 10-Q filing, which describes the material litigation in which
Sabre Inc. is involved:

 

BOOKING FEE DISPUTES

 

In June 1996, American Trans Air, Inc. (“ATA”) filed a lawsuit against American
in the U.S. District Court for the Southern District of Indiana, Indianapolis
Division, seeking a refund of over $400,000 in booking fees charged by The Sabre
Group.  In the Reorganization, the Company became the successor in interest to
American in the case. Since June 1996, ATA has withheld payment of approximately
$250,000 in Sabre system booking fees.  On August 12, 1998, the District Court
granted the Company’s motion as to the definition of a “booking” and the
validity of the charges under the participation agreement.  In January 1999, the
Company filed additional motions seeking to dismiss the remaining issues in the
case, which involve interpretation of the U.S. Department of Transportation’s
CRS regulations.  In August 1999, the parties reached a settlement in principle
of all claims.

 

WORLDSPAN DISPUTE

 

On January 9, 1998, Worldspan LP (“Worldspan”), the former provider of computer
reservation system services to ABACUS International Holdings (“ABACUS”), filed a
lawsuit against the Company in the United States District Court for the Northern
District of Georgia, Atlanta Division, seeking damages and an injunction, and
alleging, among other things, that the Company interfered with Worldspan’s
relationship with ABACUS, violated the U.S. antitrust laws, and misappropriated
Worldspan’s confidential information.  The same day, Worldspan filed a parallel
lawsuit in the same court against ABACUS. On February 26, 1998, the court denied
Worldspan’s motion for a preliminary injunction against ABACUS.  Thereafter, the
court stayed the ABACUS case pending arbitration between ABACUS and Worldspan. 
The arbitration concluded on May 20, 1999.  The Arbitration Tribunal has not yet
issued a ruling in the matter.  Discovery continues in the case between
Worldspan and the Company.  The Company believes that Worldspan’s claims are
without merit and is vigorously defending itself.  No trial date has been set.

 

INDIA TAX ISSUE

 

The tax authority in India recently asserted that the Company has a taxable
presence in India arising from the Company’s relationship with its Indian
distributor.  In March 1999, the Company received a $30 million USD tax
assessment (including interest) for the two years ending March 31, 1998.  The
Company is challenging the assessment on the grounds that it does not have a
taxable presence in India and, even if it does, the assessment is based on
incorrect data.  The United States government has intervened on behalf of the
Company (and other U.S. companies currently facing similar tax-related issues
with the Indian government).  Pursuant to that process, the Indian tax authority
has stayed efforts to collect the assessment from the Company.  The Company has
also appealed the validity and amount of the assessment within the Indian tax
authority.  The Company believes that the position of the Indian

 

J-1

--------------------------------------------------------------------------------


 

government is without merit and that it will ultimately prevail either through
the U.S.-India tax dispute procedures or on its direct appeal.

 

J-2

--------------------------------------------------------------------------------


 

EXHIBIT K

 

Form of Officer’s Compliance Certificate

 

This Certificate is delivered in accordance with the provisions of Section
8.3A(a)(iii) of that Participation Agreement dated as of September 14, 1999 (as
amended, modified, extended, supplemented, restated and/or replaced from time to
time, the “Participation Agreement”) among Sabre Inc., a Delaware corporation,
as the Lessee and as the Construction Agent, First Security Bank, National
Association, as the Owner Trustee, the various banks and other lending
institutions which are parties thereto from time to time, as holders, the
various banks and other lending institutions which are parties thereto from time
to time, as lenders, and the Agent.  Capitalized terms used herein but not
otherwise defined herein shall have the meanings set forth therefor in the
Participation Agreement.

 

The undersigned, being a Responsible Officer of Lessee hereby certifies, in my
official capacity and not in my individual capacity, that to the best of my
knowledge and belief:

 

(a)           the financial statements accompanying this Certificate fairly
present the financial condition of the parties covered by such financial
statements in all material respects;

 

(b)           during the period covered by such financial statements, Lessee
observed or performed all of its covenants and other agreements in all material
respects, and satisfied in all material respects every material condition,
contained in the Operative Agreements to be observed, performed or satisfied by
it;

 

(c)           no Default or Event of Default exists with respect to the Lessee;

 

(d)           accompanying this Certificate are calculations which determine
both the Consolidated Leverage Ratio and the Consolidated Tangible Net Worth (as
required pursuant to Section 8.3A(j) of the Participation Agreement) and which
demonstrate compliance with such financial covenants as set forth in Section
8.3A(j) of the Participation Agreement accompany this Certificate;

 

(e)           to the extent Parent has a debt rating from S&P and/or Moody’s,
the Debt Rating of Parent by S&P and/or Moody’s, as applicable; and

 

(f)            no Subsidiaries of the Lessee have contracted, created, incurred,
assumed or permitted to exist any Indebtedness in the aggregate in excess of ten
percent (10%) of the Consolidated Gross Revenues of Parent and its Consolidated
Subsidiaries for the immediately preceding twelve month period based on GAAP.

 

This the                                         day of      
                            ,               .

 

 

SABRE INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

K-1

--------------------------------------------------------------------------------


 

Attachment to Officer’s Certificate

 

Computation of Financial Covenants/Credit Rating by S&P and Moody’s

 

K-2

--------------------------------------------------------------------------------


 

Appendix A

Rules of Usage and Definitions

 

I.  Rules of Usage

 

The following rules of usage shall apply to this Appendix A and the Operative
Agreements (and each appendix, schedule, exhibit and annex to the foregoing)
unless otherwise required by the context or unless otherwise defined therein:

 

(a)           Except as otherwise expressly provided, any definitions set forth
herein or in any other document shall be equally applicable to the singular and
plural forms of the terms defined.

 

(b)           Except as otherwise expressly provided, references in any document
to articles, sections, paragraphs, clauses, annexes, appendices, schedules or
exhibits are references to articles, sections, paragraphs, clauses, annexes,
appendices, schedules or exhibits in or to such document.

 

(c)           The headings, subheadings and table of contents used in any
document are solely for convenience of reference and shall not constitute a part
of any such document nor shall they affect the meaning, construction or effect
of any provision thereof.

 

(d)           References to any Person shall include such Person, its
successors, permitted assigns and permitted transferees.

 

(e)           Except as otherwise expressly provided, reference to any agreement
means such agreement as amended, modified, extended, supplemented, restated
and/or replaced from time to time in accordance with the applicable provisions
thereof.

 

(f)            Except as otherwise expressly provided, references to any law
includes any amendment or modification to such law and any rules or regulations
issued thereunder or any law enacted in substitution or replacement therefor.

 

(g)           When used in any document, words such as “hereunder”, “hereto”,
“hereof” and “herein” and other words of like import shall, unless the context
clearly indicates to the contrary, refer to the whole of the applicable document
and not to any particular article, section, subsection, paragraph or clause
thereof.

 

(h)           References to “including” means including without limiting the
generality of any description preceding such term and for purposes hereof the
rule of ejusdem generis shall not be applicable to limit a general statement,
followed by or referable to an enumeration of specific matters, to matters
similar to those specifically mentioned.

 

(i)            References herein to “attorney’s fees”, “legal fees”, “costs of
counsel” or other such references shall be deemed to mean reasonable fees and
costs and to include (except with respect to Section 7.3(c) of the Participation
Agreement) the allocated cost of in-house counsel.

 

(j)            Each of the parties to the Operative Agreements and their counsel
have reviewed and revised, or requested revisions to, the Operative Agreements,
and the usual rule of construction that any ambiguities are to be resolved
against the drafting party shall be inapplicable in the construction and
interpretation of the Operative Agreements and any amendments or exhibits
thereto.

 

--------------------------------------------------------------------------------


 

(k)           Capitalized terms used in any Operative Agreements which are not
defined in this Appendix A but are defined in another Operative Agreement shall
have the meaning so ascribed to such term in the applicable Operative Agreement.

 

(l)            In each Operative Agreement, unless expressly otherwise provided,
accounting terms shall be construed and interpreted, and accounting
determinations and computations shall be made, in accordance with GAAP as in
effect from time to time, applied on a basis consistent (except for changes
agreed to by the Lessee’s independent public accountants) with the most recent
audited consolidated financial statements of the Lessee and its Subsidiaries;
except that if any change in generally accepted accounting principles occurring
after June 30, 1999 in itself materially affects the calculation or definition
of Consolidated EBITDA, Consolidated Net Income, Consolidated Net Worth,
Consolidated Tangible Net Worth or Funded Debt, the Lessee may, by notice to the
Agent, or the Agent (at the request of the Majority Secured Parties) may by
notice to the Lessee, require that Consolidated EBITDA, Consolidated Net Income,
Consolidate Net Worth, Consolidated Tangible Net Worth or Funded Debt, as the
case may be, thereafter be calculated in accordance with generally accepted
accounting principles as in effect and applied by the Parent immediately before
such change in generally accepted accounting principles occurs.  If such notice
is given, the Compliance Certificate delivered pursuant to the Participation
Agreement after such change occurs shall be accompanied by reconciliations of
the difference between the calculation set forth herein and a calculation made
in accordance with generally accepted accounting principles as in effect from
time to time after such change occurs.

 

(m)          If there is any conflict between any Operative Agreements, each
such Operative Agreement shall be interpreted and construed, if possible, so as
to avoid or minimize such conflict but, to the extent (and only to the extent)
such conflict cannot be avoided, the Participation Agreement shall prevail and
control.

 

(n)           Except with respect to Section 8.3A(i), any reference in any
Operative Agreements to consolidated financial statements, consolidated balance
sheets or consolidated income statements of Lessee or Parent and its
Subsidiaries or Consolidated Subsidiaries shall be deemed to mean the
consolidated financial statements, consolidated balance sheet or consolidated
income statement of Parent and its Consolidated Subsidiaries.

 

(o)           References to “Borrower”, “Lessor”, “Owner Trustee” and “Trust
Company” each refer to First Security Bank, National Association, but in
different capacities, and reference to “Lessee” and “Construction Agent” each
refer to Sabre Inc., but in different capacities.

 

II.  Definitions

 

“Abandonment” shall mean, regarding any Construction Period Property, the
cessation of construction and development of such Construction Period Property
for a period of thirty (30) days or more for reasons other than a Force Majeure
Event.

 

“ABR” shall mean, for any day, a rate per annum equal to the greater of (a) the
Prime Lending Rate in effect on such day, and (b) the Federal Funds Effective
Rate in effect on such day plus one-half of one percent (0.5%).  For purposes
hereof:  “Prime Lending Rate” shall mean the rate which Bank of America, N.A.
announces from time to time as its prime lending rate as in effect from time to
time.  The Prime Lending Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer.  Any Lender
may make commercial loans or other loans at rates of interest at, above or below
the Prime Lending Rate.  The Prime Lending Rate shall change automatically and
without notice from time to time as and when the prime lending rate of Bank of
America, N.A. changes.  “Federal Funds Effective Rate” shall mean, for any
period, a fluctuating interest rate per annum equal for each day during such
period to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Agent from three (3) Federal funds brokers of recognized
standing selected by it.  Any change in the ABR due to a change in the Prime
Lending Rate or the Federal

 

A-2

--------------------------------------------------------------------------------


 

Funds Effective Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Lending Rate or the Federal Funds
Effective Rate, respectively.

 

“ABR Holder Advance” shall mean a Holder Advance bearing a Holder Yield based on
the ABR.

 

“ABR Loans” shall mean Loans the rate of interest applicable to which is based
upon the ABR.

 

“Acceleration” shall have the meaning given to such term in Section 6 of the
Credit Agreement.

 

“Accounts” shall have the meaning given to such term in Section 1(a) of the
Security Agreement.

 

“Acquisition Advance” shall have the meaning given to such term in Section 5.3
of the Participation Agreement.

 

“Acquisition Loan” shall mean any Loan made in connection with an Acquisition
Advance.

 

“Advance” shall mean a Construction Advance or an Acquisition Advance.

 

“Affiliate” shall mean, with respect to any Person, any Person or group acting
in concert in respect of the Person in question that, directly or indirectly,
controls or is controlled by or is under common control with such Person.  For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, either to (a) vote 10% or more of the equity interests having
ordinary voting power for the election of directors of such Person or (b) direct
or cause the direction of the management and policies of such Person, whether by
contract or otherwise (but not solely by being an officer or director of that
Person).

 

“After Tax Basis” shall mean, with respect to any payment to be received, the
amount of such payment increased so that, after deduction from such payment of
the amount of all taxes required to be paid by the recipient calculated at the
then maximum marginal rates generally applicable to Persons of the same type as
the recipients with respect to the receipt by the recipient of such amounts
(less any tax savings realized as a result of the payment of the amount), such
increased payment (as so reduced) is equal to the payment otherwise required to
be made.

 

“Agency Agreement” shall mean the Agency Agreement, dated on or about the
Initial Closing Date between the Construction Agent and the Lessor.

 

“Agency Agreement Event of Default” shall mean an “Event of Default” as defined
in Section 5.1 of the Agency Agreement.

 

“Agent” shall mean Bank of America, N.A., as agent for the Lenders pursuant to
the Credit Agreement, or any successor agent appointed in accordance with the
terms of the Credit Agreement and respecting the Security Documents, for the
Lenders and the Holders, to the extent of their interests.

 

“Agent-Related Persons” shall mean Agent (including any successor agent),
together with its Affiliates (including, in the case of Agent, the Arranger),
and the officers, directors, employees, agents and attorneys-in-fact of such
Persons and Affiliates.

 

“Applicable Percentage” shall mean for Eurodollar Loans, Eurodollar Holder
Advances, Lender Unused Fees and Holder Unused Fees, the appropriate applicable
percentages referenced in the Leverage Pricing Grid referenced below until such
time as the Parent has a Debt Rating from either Moody’s or S&P and after such
Debt Rating is made by either Moody’s or S&P, the appropriate applicable
percentage referenced in the Debt Rating Pricing Grid referenced below:

 

A-3

--------------------------------------------------------------------------------


 

Leverage Pricing Grid

 

Pricing Level

 

Consolidated
Leverage
Ratio

 

Applicable
Percentage
for Eurodollar
Loans

 

Applicable
Percentage
for Eurodollar
Holder Advances

 

Lender
Unused Fee

 

Holder
Unused Fee

 

I

 

<0.5x

 

52.50 bps

 

127.50 bps

 

10.00 bps

 

10.00 bps

 

II

 

³0.5x and <1.0x

 

62.50 bps

 

137.50 bps

 

12.50 bps

 

12.50 bps

 

III

 

³1.0x and <1.5x

 

72.50 bps

 

147.50 bps

 

15.00 bps

 

15.00 bps

 

IV

 

³1.5x and <2.0x

 

87.50 bps

 

162.50 bps

 

20.00 bps

 

20.00 bps

 

V

 

³2.0x and <2.5x

 

112.50 bps

 

187.50 bps

 

27.50 bps

 

27.50 bps

 

VI

 

³2.5x

 

137.50 bps

 

212.50 bps

 

32.50 bps

 

32.50 bps

 

 

To the extent the above-referenced Leverage Pricing Grid is applicable, the
Applicable Percentage for Eurodollar Loans, Eurodollar Holder Advances, Lender
Unused Fees and Holder Unused Fees shall, in each case, be determined and
adjusted quarterly on the fifth Business Day after the date by which the Lessee
is required from time to time to provide the Compliance Certificate (each a
“Consolidated Leverage Ratio Calculation Date”); except that (i) the initial
Applicable Percentage, in each case, shall be based on Pricing Level I (as shown
above) and shall remain at Pricing Level I until the occurrence of the
Consolidated Leverage Ratio Calculation Date relating to the third fiscal
quarter of the Parent occurring in fiscal year 1999 (i.e., September 30, 1999)
and, thereafter, the Pricing Level shall be determined by the then current
Consolidated Leverage Ratio, and (ii) if at any time that the Leverage Pricing
Grid is applicable, Lessee fails to provide to the Agent the Compliance
Certificate, the Applicable Percentage, in each case, from the corresponding
Consolidated Leverage Ratio Calculation Date shall be based on Pricing Level VI
(referenced in the Leverage Pricing Grid) until such time that such Compliance
Certificate is provided, whereupon the Pricing Level shall be determined by the
then current Consolidated Leverage Ratio as specified in such Compliance
Certificate.  Each Applicable Percentage shall be effective from one
Consolidated Leverage Ratio Calculation Date until the next Consolidated
Leverage Ratio Calculation Date.  Any adjustment in the Applicable Percentage
shall be applicable to the Lender Unused Fees, the Holder Unused Fees and all
existing Eurodollar Loans and Eurodollar Holder Advances as well as any new
Eurodollar Loans and Eurodollar Holder Advances made or issued.

 

A-4

--------------------------------------------------------------------------------


 

Debt Rating Pricing Grid

 

Pricing
Level

 

Debt Rating

 

Applicable
Percentage
for Eurodollar
Loans

 

Applicable
Percentage
for Eurodollar Holder Advances

 

Lender
Unused Fee

 

Holder
Unused Fee

 

I

 

A or better by S&P or A2 or better by Moody’s

 

37.50 bps

 

112.50 bps

 

8.00 bps

 

8.00 bps

 

II

 

A- by S&P or A3 by Moody’s

 

47.50 bps

 

122.50 bps

 

9.00 bps

 

9.00 bps

 

III

 

BBB+ by S&P or Baa1 by Moody’s

 

62.50 bps

 

137.50 bps

 

12.50 bps

 

12.50 bps

 

IV

 

BBB by S&P or Baa2 by Moody’s

 

75.00 bps

 

150.00 bps

 

15.00 bps

 

15.00 bps

 

V

 

BBB- or below by S&P or Baa3 or below by Moody’s or if a Debt Rating is no
longer available for either S&P or Moody’s

 

100.00 bps

 

175.00 bps

 

22.50 bps

 

22.50 bps

 

 

To the extent the above-referenced Debt Rating Pricing Grid is applicable, the
Applicable Percentage for Eurodollar Loans, Eurodollar Holder Advances, Lender
Unused Fees and Holder Unused Fees shall, in each case, be determined as of the
date either Rating Agency provides a Debt Rating and thereafter shall be
adjusted as of the date the Debt Rating changes (each a “Debt Rating Calculation
Date”); provided, however, (i) if the Parent no longer has a Debt Rating by
either S&P or Moody’s (i.e., neither S&P nor Moody’s provides a Debt Rating for
the Parent), then the Applicable Percentage shall be based on Pricing Level V
(referenced in the Debt Rating Pricing Grid), (ii) if the Parent shall have a
Debt Rating by both S&P and Moody’s split by one Pricing Level, then the higher
of the two ratings shall apply, (iii) if the Parent shall have a Debt Rating by
both S&P and Moody’s split by two Pricing Levels, then the Pricing Level between
the two split Pricing Levels shall apply and (iv) if the Parent shall have a
Debt Rating by both S&P and Moody’s split by more than two Pricing Levels, then
the first Pricing Level below the higher of the two split Pricing Levels shall
apply.  Each Applicable Percentage shall be effective from one Debt Rating
Calculation Date until the next Debt Rating Calculation Date.  Any adjustment in
the Applicable Percentage shall be applicable to the Lender Unused Fees, the
Holder Unused Fees and all existing Eurodollar Loans and Eurodollar Holder
Advances as well as any new Eurodollar Loans and Eurodollar Holder Advances made
or issued.

 

“Appraisal” shall mean, with respect to any Property, an appraisal to be
delivered in connection with the Participation Agreement or in accordance with
the terms of the Lease, in each case prepared by a reputable appraiser
reasonably acceptable to the Agent, which in the reasonable judgment of counsel
to the Agent, complies with all of the provisions of the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, as amended, the rules and
regulations adopted pursuant thereto, and all other applicable Legal
Requirements.

 

“Appraisal Procedure” shall have the meaning given to such term in Section 22.4
of the Lease.

 

“Approved State” shall mean each of the following:  Texas and any other state
within the continental United States proposed by the Lessee and consented to in
writing by the Agent.

 

A-5

--------------------------------------------------------------------------------


 

“Appurtenant Rights” shall mean (a) all agreements, easements, rights of way or
use, rights of ingress or egress, privileges, appurtenances, tenements,
hereditaments and other rights and benefits at any time belonging or pertaining
to the Land underlying the Improvements or the Improvements, including without
limitation the use of any streets, ways, alleys, vaults or strips of land
adjoining, abutting, adjacent or contiguous to the Land and (b) all permits,
licenses and rights, whether or not of record, appurtenant to such Land or the
Improvements.

 

“Arranger” shall mean Banc of America Securities LLC, in its capacity as sole
arranger and sole book manager.

 

“Asset Disposition” shall mean and include the sale, lease or other disposition
of any property or asset (including without limitation the Capital Stock of a
Subsidiary) by Lessee or any Consolidated Subsidiary; but for purposes hereof
shall not include, in any event, (a) the sale of inventory in the ordinary
course of business, (b) the sale or disposition of machinery and equipment no
longer used or useful in the conduct of business, (c) a sale, lease, transfer or
disposition of property or assets by Lessee to any Consolidated Subsidiary or by
any Consolidated Subsidiary to Lessee, or (d) a sale, transfer or other
disposition of Securitization Receivables in connection with a Permitted
Securitization Transaction.

 

“Assignment and Acceptance” shall mean the Assignment and Acceptance in the form
attached to the Credit Agreement as Exhibit B.

 

“Attorney Costs” shall mean and include all reasonable fees and disbursements of
any law firm or other external legal counsel and the allocated reasonable cost
of internal legal services and all disbursements of internal counsel.

 

“Attributed Principal Amount” shall mean, on any day, with respect to any
Securitization Transaction entered into by the Lessee or any of its Consolidated
Subsidiaries, the aggregate amount (with respect to any such transaction, the
“Invested Amount”) paid to, or borrowed by, such Person as of such date under
such Securitization Transaction, minus the aggregate amount received by the
applicable receivables financier and applied to the reduction of the Invested
Amount under such Securitization Transaction.

 

“Available Commitment” shall mean, as to any Lender at any time, an amount equal
to the positive remainder, if any, of (a) the amount of such Lender’s Commitment
minus (b) the aggregate principal amount of all Loans made by such Lender as of
such date after giving effect to Section 5.2(d) of the Participation Agreement
(but without giving effect to any other repayments or prepayments of any Loans
hereunder).

 

“Available Holder Commitments” shall mean an amount equal to the positive
remainder, if any, of (a) the aggregate amount of the Holder Commitments minus
(b) the aggregate amount of the Holder Advances made since the Initial Closing
Date after giving effect to Section 5.2(d) of the Participation Agreement (but
without giving effect to any other repayments or prepayments of any Holder
Advances).

 

“Bank of America” shall mean Bank of America, N.A.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect or any successor thereto.

 

“Basic Documents” shall mean the following:  the Participation Agreement, the
Agency Agreement, the Trust Agreement, the Certificates, the Credit Agreement,
the Notes, the Lease and the Security Agreement and the Mortgage Instrument.

 

“Basic Rent” shall mean the sum of (a) the Loan Basic Rent and (b) the Lessor
Basic Rent, calculated as of the applicable date on which Basic Rent is due.

 

“Basic Term” shall have the meaning given to such term in Section 2.2 of the
Lease.

 

“Basic Term Commencement Date” shall have the meaning given to such term in
Section 2.2 of the Lease.

 

A-6

--------------------------------------------------------------------------------


 

“Basic Term Expiration Date” shall have the meaning given to such term in
Section 2.2 of the Lease.

 

“Benefited Lender” shall have the meaning given to such term in Section 9.10(a)
of the Credit Agreement.

 

“Bill of Sale” shall mean a Bill of Sale regarding Equipment in form and
substance reasonably satisfactory to the Agent.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Borrower” shall mean the Owner Trustee, not in its individual capacity but as
Borrower under the Credit Agreement.

 

“Borrowing Date” shall mean any Business Day specified in a notice delivered
pursuant to Section 2.3 of the Credit Agreement as a date on which the Lessor
requests the Lenders to make Loans hereunder.

 

“Budgeted Total Property Cost” shall mean, at any date of determination with
respect to any Construction Period Property, an amount equal to the aggregate
amount which the Construction Agent in good faith expects to be expended in
order to achieve Completion with respect to such Property.

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in San Francisco, California or Dallas, Texas are
authorized or required by law to close; provided, however, that when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

 

“Businesses” shall have the meaning given to such term in Section 6.2(y)(i), of
the Participation Agreement.

 

“Calculation Date” shall mean the Consolidated Leverage Ratio Calculation Date
or the Debt Rating Calculation Date, as each such term has been defined in the
definition of “Applicable Percentage”.

 

“Capitalized Lease” shall mean, as applied to any Person, any lease of property
(whether real, personal, tangible, intangible or mixed of such Person) by such
Person as the lessee which at the time would be capitalized on a balance sheet
of such Person prepared in accordance with GAAP.

 

“Capital Stock” shall mean any nonredeemable capital stock of the Lessee or any
of its Subsidiaries, whether common or preferred.

 

“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than twelve months from the
date of acquisition, (b) deposit accounts maintained in the ordinary course of
business with each Dollar denominated time deposits and certificates of deposit
of (i) any Lender or any Holder, or (ii) any domestic commercial bank of
recognized standing (x) having capital and surplus in excess of $500,000,000
(any such bank being an “Approved Bank”), in each case with maturities of not
more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-2 (or the equivalent thereof) or better by S&P or
P-2 (or the equivalent thereof) or better by Moody’s, (d) repurchase agreements
entered into by a Person with a bank or trust company (including any Lender or
any Holder) or recognized securities dealer having capital and surplus in excess
of $500,000,000 for direct obligations issued by or fully guaranteed by the
United States in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations, (e) obligations of any State of the United States or any
political subdivision thereof, the interest with respect to which is exempt from
federal income taxation under Section 103 of the Code, having a long term rating
of at least A by S&P or Moody’s, respectively, and maturing within three years
from the date of

 

A-7

--------------------------------------------------------------------------------


 

acquisition thereof, (f) Investments in municipal auction preferred stock (i)
rated AAA (or the equivalent thereof) or better by S&P or Aaa (or the equivalent
thereof) or better by Moody’s and (ii) with dividends that reset at least once
every 365 days and (g) Investments, classified in accordance with GAAP as
current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by reputable
financial institutions having capital of at least $100,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (a) through (f).

 

“Casualty” shall mean any damage or destruction of all or any portion of the
Property as a result of a fire or other casualty.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, 42 U.S.C. § 9601 et seq., as amended by the Superfund
Amendments and Reauthorization Act of 1986.

 

“Certificate” shall mean a Certificate in favor of each Holder regarding the
Holder Commitment of such Holder issued pursuant to the terms and conditions of
the Trust Agreement in favor of each Holder.

 

“Chattel Paper” shall have the meaning given to such term in Section 1(a) of the
Security Agreement.

 

“Claims” shall mean any and all obligations, liabilities, losses, actions,
suits, penalties, claims, demands, costs and expenses (including without
limitation reasonable attorneys’ fees and expenses) of any nature whatsoever.

 

“Closing Date” shall mean the Initial Closing Date and each Property Closing
Date.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto, together with rules and regulations
promulgated thereunder.

 

“Collateral” shall mean all assets of the Lessor, the Construction Agent and the
Lessee, now owned or hereafter acquired, upon which a Lien is purported to be
created by one or more of the Security Documents.

 

“Commitment” shall mean, as to any Lender, the obligation of such Lender to make
the portion of the Loans to the Lessor in an aggregate principal amount at any
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.1 of the Credit Agreement, as such amount may be increased or
reduced from time to time in accordance with the provisions of the Operative
Agreements.

 

“Commitment Percentage” shall mean, as to any Lender at any time, the percentage
which such Lender’s Commitment then constitutes of the aggregate Commitments
(or, at any time after the Commitments shall have expired or terminated, the
percentage which the aggregate principal amount of such Lender’s Loans then
outstanding constitutes of the aggregate principal amount of all of the Loans
then outstanding), and such Commitment Percentage shall take into account both
the Lender’s Tranche A Commitment and the Lender’s Tranche B Commitment.

 

“Commitment Period” shall mean the period from and including the Initial Closing
Date to and including the Construction Period Termination Date, or such earlier
date as the Commitments shall terminate as provided in the Credit Agreement or
the Holder Commitment shall terminate as provided in the Trust Agreement.

 

“Completion” shall mean, with respect to a Property, such time as the
acquisition, installation, testing and final completion of the Improvements on
such Property has been achieved in accordance with the Plans and Specifications,
the Agency Agreement and/or the Lease, and in compliance with all Legal
Requirements and Insurance Requirements and a certificate of occupancy has been
issued with respect to such Property by the appropriate governmental entity
(except if non-compliance, individually or in the aggregate, shall not have and
could not reasonably be expected to have a Material Adverse Effect).  If the
Lessor purchases a Property that includes existing Improvements that are to be
immediately occupied by the Lessee without any improvements financed pursuant to
the Operative Agreements, the date of Completion for such Property shall be the
Property Closing Date.

 

“Completion Date” shall mean, with respect to a Property, the earlier of (a) the
date on which Completion for such Property has occurred or (b) the Construction
Period Termination Date.

 

A-8

--------------------------------------------------------------------------------


 

“Compliance Certificate” shall mean the compliance certificate required from the
Lessee from time to time pursuant to Section 8.3A(a)(iii) of the Participation
Agreement.

 

“Condemnation” shall mean any taking or sale of the use, access, occupancy,
easement rights or title to any Property or any part thereof, wholly or
partially (temporarily or permanently), by or on account of any actual or
threatened eminent domain proceeding or other taking of action by any Person
having the power of eminent domain, including without limitation an action by a
Governmental Authority to change the grade of, or widen the streets adjacent to,
any Property or alter the pedestrian or vehicular traffic flow to any Property
so as to result in a materially adverse change in access to such Property, or by
or on account of an eviction by paramount title or any transfer made in lieu of
any such proceeding or action.

 

“Consolidated EBITDA” shall mean, as of any date for the four fiscal quarter
period ending on such date with respect to the Parent and its Consolidated
Subsidiaries on a consolidated basis, the sum of (i) Consolidated Net Income,
plus (ii) an amount which, in the determination of Consolidated Net Income, has
been deducted for (A) interest expense, (B) total federal, state, local and
foreign income, value added and similar taxes and (C) depreciation and
amortization expense, all as determined in accordance with GAAP.

 

“Consolidated Gross Revenue” shall mean total revenues as reported in the
consolidated income statement of the Parent and its Consolidated Subsidiaries,
as determined in accordance with GAAP.

 

“Consolidated Leverage Ratio” shall mean, as of the end of any fiscal quarter of
the Parent and its Consolidated Subsidiaries for the four fiscal quarter period
ending on such date with respect to the Parent and its Consolidated Subsidiaries
on a consolidated basis, the ratio of (a) Funded Debt of the Parent and its
Consolidated Subsidiaries on a consolidated basis on the last day of such period
to (b) Consolidated EBITDA for such period.

 

“Consolidated Net Income” shall mean, as of any date for the four fiscal quarter
period ending on such date with respect to the Parent and its Consolidated
Subsidiaries on a consolidated basis, net income (excluding extraordinary items)
determined in accordance with GAAP.

 

“Consolidated Net Worth” shall mean, as of any date with respect to the Parent
and its Consolidated Subsidiaries on a consolidated basis, shareholders’ equity
or net worth, as determined in accordance with GAAP.

 

“Consolidated Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person which under the rules of GAAP consistently applied should have its
financial results consolidated with those of such Person for purposes of
financial accounting statements.

 

“Consolidated Tangible Net Worth” shall mean, as of any date with respect to the
Parent and its Consolidated Subsidiaries on a consolidated basis, Consolidated
Net Worth minus intangible assets as determined in accordance with GAAP.

 

“Constructed Property” shall have the meaning given to such term in Section
5.3(t) of the Participation Agreement.

 

“Construction Advance” shall mean an advance of funds to pay Property Costs
pursuant to Section 5.4 of the Participation Agreement.

 

“Construction Agent” shall mean Sabre Inc., a Delaware corporation, as the
construction agent under the Agency Agreement.

 

“Construction Agent Options” shall have the meaning given to such term in
Section 2.1 of the Agency Agreement.

 

“Construction Budget” shall mean the cost of acquisition, installation, testing,
constructing and developing any Property as determined by the Construction Agent
in its reasonable, good faith judgment.

 

A-9

--------------------------------------------------------------------------------


 

“Construction Commencement Date” shall mean, with respect to Improvements, the
date on which construction of such Improvements commences pursuant to the Agency
Agreement.

 

“Construction Contract” shall mean any contract entered into between the
Construction Agent or the Lessee with a Contractor for the construction of
Improvements or any portion thereof on the Property.

 

“Construction Loan” shall mean any Loan made in connection with a Construction
Advance.

 

“Construction Loan Property Cost” shall mean with respect to each Construction
Period Property at the date of determination, an amount (and for the various
items and occurrences giving rise to such amounts including without limitation
the Hard Costs and the Soft Costs) equal to (a) the aggregate principal amount
of Construction Loans made on or prior to such date with respect to the Property
minus (b) the aggregate principal amount of prepayments or repayments of the
Loans allocated to reduce the Construction Loan Property Cost of such Property
pursuant to Section 2.6(c) of the Credit Agreement.

 

“Construction Period” shall mean, with respect to a Property, the period
commencing on the Construction Commencement Date for such Property and ending on
the Completion Date for such Property.

 

“Construction Period Property” means, at any date of determination, any Property
as to which the Rent Commencement Date has not occurred on or prior to such
date.

 

“Construction Period Termination Date” shall mean the earlier of (i) the date
that the Commitments have been terminated in their entirety in accordance with
the terms of Section 2.5(a) of the Credit Agreement, or (ii) the thirty (30)
month anniversary of the Initial Closing Date.

 

“Contractor” shall mean each entity with whom the Construction Agent or the
Lessee contracts to construct any Improvements or any portion thereof on the
Property.

 

“Controlled Group” shall mean as of the applicable date all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Lessee, are treated
as a single employer under Section 414 of the Code.

 

“Co-Owner Trustee” shall have the meaning given to such term in Section 9.2 of
the Trust Agreement.

 

“Credit Agreement” shall mean the Credit Agreement, dated on or about the
Initial Closing Date, among the Lessor, the Agent and the Lenders, as specified
therein.

 

“Credit Agreement Default” shall mean any event or condition which, with the
lapse of time or the giving of notice, or both, would constitute a Credit
Agreement Event of Default.

 

“Credit Agreement Event of Default” shall mean any event or condition defined as
an “Event of Default” in Section 6 of the Credit Agreement.

 

“Credit Documents” shall mean the Participation Agreement, the Agency Agreement,
the Credit Agreement, the Notes and the Security Documents.

 

“Debt Rating” shall mean, as of any date of determination thereof, the rating
most recently published by the Rating Agencies relating to the unsecured,
unsupported senior long–term debt obligations of the Parent.

 

“Deed” shall mean a general warranty deed regarding the Land and/or Improvements
in form and substance reasonably satisfactory to the Agent.

 

“Default” shall mean any event, act or condition which is not cured pursuant to
the Operative Agreements which with notice or lapse of time, or both, would
constitute an Event of Default.

 

A-10

--------------------------------------------------------------------------------


 

“Defaulting Holder” shall have the meaning given to such term in Section 12.4 of
the Participation Agreement.

 

“Defaulting Lender” shall have the meaning given to such term in Section 12.4 of
the Participation Agreement.

 

“Deficiency Balance” shall have the meaning given to such term in Section
22.1(b) of the Lease Agreement.

 

“Documents” shall have the meaning given to such term in Section 1(a) of the
Security Agreement.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Election Notice” shall have the meaning given to such term in Section 20.1 of
the Lease.

 

“Eligible Assignee” shall mean (a) a Lender or a Holder, as the case may be; (b)
an Affiliate of a Lender or a Holder, as the case may be; and (c) (i) a
commercial bank, savings and loan association or savings bank organized under
the laws of the United States, or any state thereof, and having total assets in
excess of $500,000,000, and (ii) a finance company, insurance company, other
financial institution, fund or other entity that is an “accredited investor” (as
defined in Regulation D), is engaged in making, purchasing or otherwise
investing in commercial loans in the ordinary course of its business and has
total assets in excess of $500,000,000, provided that in the case of clause (i)
and (ii) above, such Person shall be approved by the Agent and, unless an Event
of Default has occurred and is continuing at the time any assignment is effected
in accordance with the Operative Agreements, the Lessee or the Construction
Agent, such approval not to be unreasonably withheld or delayed by the Lessee or
the Construction Agent and such approval to be deemed given by the Lessee or the
Construction Agent if no objection is received by the assigning Lender or Holder
and the Agent from the Lessee or the Construction Agent within five Business
Days after notice of such proposed assignment has been provided by the assigning
Lender or Holder to the Lessee or the Construction Agent; provided, however,
that neither the Lessee or the Construction Agent nor an Affiliate of the Lessee
or the Construction Agent shall qualify as an Eligible Assignee.

 

“Employee Benefit Plan” shall have the meaning given to the term “Plan.”

 

“Environmental Claim” shall mean any investigation, written notice, violation,
written demand, written allegation, action, suit, injunction, judgment, order,
consent decree, penalty, fine, lien, proceeding, or claim (whether
administrative, judicial, or private in nature) arising pursuant to, or in
connection with, an actual or alleged violation of any Environmental Law (a) in
connection with any Hazardous Substance, (b) from any abatement, removal,
remedial, corrective, or other response action in connection with a Hazardous
Substance, Environmental Law, or other order of a Governmental Authority or (c)
from any actual or alleged damage, injury, threat, or harm to health, safety,
natural resources, or the environment.

 

“Environmental Laws” shall mean any Law, permit, consent, approval, license,
award, or other authorization or requirement of any Governmental Authority
relating to emissions, discharges, releases or threatened releases of any
Hazardous Substance into ambient air, surface water, ground water,
publicly-owned treatment works, septic system, or land, or otherwise relating to
the handling, storage, treatment, generation, use, or disposal of Hazardous
Substances, pollution or to the protection of health or the environment,
including without limitation CERCLA, the Resource Conservation and Recovery Act
of 1976, 42 U.S.C. § 6901, et seq., and state statutes analogous thereto.

 

“Environmental Violation” shall mean any activity, occurrence or condition that
violates or threatens (if the threat requires remediation under any
Environmental Law and is not remediated during any grace period allowed under
such Environmental Law) to violate or results in or threatens (if the threat
requires remediation under any Environmental Law and is not remediated during
any grace period allowed under such Environmental Law) to result in
noncompliance with any Environmental Law.

 

A-11

--------------------------------------------------------------------------------


 

“Equipment” shall mean equipment, apparatus, furnishings, fittings and personal
property of every kind and nature whatsoever purchased, leased or otherwise
acquired using the proceeds of the Loans or the Holder Advances by the
Construction Agent, the Lessee or the Lessor and all improvements and
modifications thereto and replacements thereof, whether or not now owned or
hereafter acquired or now or subsequently attached to, contained in or used or
usable in any way in connection with any operation of any Improvements,
including all equipment described in the Appraisal, including all heating,
electrical, and mechanical equipment, lighting, switchboards, plumbing,
ventilation, air conditioning and air-cooling apparatus, refrigerating, and
incinerating equipment, escalators, elevators, loading and unloading equipment
and systems, cleaning systems (including window cleaning apparatus), telephones,
communication systems (including satellite dishes and antennae), televisions,
computers (including network cabling), sprinkler systems and other fire
prevention and extinguishing apparatus and materials, security systems, motors,
engines, machinery, pipes, pumps, tanks, conduits, appliances, fittings and
fixtures of every kind and description.

 

“Equipment Schedule” shall mean (a) each Equipment Schedule attached to the
applicable Requisition and (b) each Equipment Schedule attached to the
applicable Lease Supplement.

 

“Equity Issuance” shall mean any issuance by the Parent or any Consolidated
Subsidiary to any Person of (a) shares of its Capital Stock, (b) any shares of
its Capital Stock pursuant to the exercise of options or warrants, (c) any
shares of its Capital Stock pursuant to the conversion of any debt securities to
equity or (d) any options or warrants relating to its Capital Stock, excluding
any of the foregoing with respect to any employee programs.  The term “Equity
Issuance” shall not include any Asset Disposition.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliate” shall mean each entity required to be aggregated with the
Lessee pursuant to the requirements of Section 414 of the Code.

 

“ERISA Event” shall mean (a) with respect to any Pension Plan, the occurrence of
a Reportable Event or the substantial cessation of operations (within the
meaning of Section 4062(e) of ERISA); (b) the withdrawal by Lessee, any
Subsidiary of Lessee or any ERISA Affiliate from a Multiple Employer Plan during
a plan year in which it was a substantial employer (as such term is defined in
Section 4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan;
(c) the distribution of a notice of intent to terminate or the actual
termination of a Pension Plan pursuant to Section 4041(a)(2) or 4041A of ERISA;
(d) the institution of proceedings to terminate or the actual termination of a
Pension Plan by the PBGC under Section 4042 of ERISA; (e) any event or condition
which would reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (f) the conditions for imposition of a lien under Section 302(f)
of ERISA exist with respect to any Pension Plan; or (g) the adoption of an
amendment to any Pension Plan requiring the provision of security to such
Pension Plan pursuant to Section 307 of ERISA, but only to the extent any of the
foregoing events results in, or is reasonably expected to result in, liability
to Lessee or any Subsidiary of Lessee in excess of $15,000,000.

 

“Eurocurrency Reserve Requirements” shall mean for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal) of reserve requirements in effect on such day
(including without limitation basic, supplemental, marginal and emergency
reserves under any regulations of the Board or other Governmental Authority
having jurisdiction with respect thereto) dealing with reserve requirements
prescribed on eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D) maintained by a member bank of the Federal Reserve
System.

 

“Eurodollar Holder Advance” shall mean a Holder Advance bearing a Holder Yield
based on the Eurodollar Rate.

 

“Eurodollar Loans” shall mean Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.

 

“Eurodollar Rate” means, for any Eurodollar Loan or Eurodollar Holder Advance
comprising part of the same borrowing or advance (including without limitation
conversions, extensions and renewals), for any Interest Period

 

A-12

--------------------------------------------------------------------------------


 

therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Telerate (a/k/a Dow Jones Markets) Page 3750 (or any
successor page) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period. If for
any reason such rate is not available, the term “Eurodollar Rate” shall mean,
for any Eurodollar Loan or Eurodollar Holder Advance for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Reuters Screen LIBO Page as the London interbank
offered rate for deposits in Dollars at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period; except that if more than one rate is
specified on Reuters Screen LIBO Page, the applicable rate shall be the
arithmetic mean of all such rates (rounded upwards, if necessary, to the nearest
1/100 of 1%).  As used herein, “Reuters Screen LIBO Page” means the display
designated as page “LIBO” on the Reuters Monitor Money Rates Service (or such
other page as may replace the LIBO page on that service for the purpose of
displaying London interbank offered rates of major banks) (“RMMRS”).  In the
event the RMMRS is not then quoting such offered rates, “Eurodollar Rate” shall
mean for the Interest Period for each Eurodollar Loan or Eurodollar Holder
Advance comprising part of the same borrowing or advance (including without
limitation conversions, extensions and renewals), the average (rounded upward to
the nearest one sixteenth (1/16) of one percent (1%)) per annum rate of interest
determined by the office of the Agent (each such determination to be conclusive
and binding) as of two (2) Business Days prior to the first day of such Interest
Period, as the effective rate at which deposits in immediately available funds
in U.S. dollars are being, have been, or would be offered or quoted by Bank of
America, N.A. to major banks in the applicable interbank market for Eurodollar
deposits at any time during the Business Day which is the second Business Day
immediately preceding the first day of such Interest Period, for a term
comparable to such Interest Period and in the amount of the requested Eurodollar
Loan and/or Eurodollar Holder Advance.  If no such offers or quotes are
generally available for such amount, then the Agent shall be entitled to
determine the Eurodollar Rate by estimating in its reasonable judgment the per
annum rate (as described above) that would be applicable if such quote or offers
were generally available.

 

“Event of Default” shall mean a Lease Event of Default, an Agency Agreement
Event of Default or a Credit Agreement Event of Default.

 

“Excepted Payments” shall mean and include:

 

(a)           all indemnity payments (including without limitation indemnity
payments made pursuant to Section 11 of the Participation Agreement), whether
made by adjustment to Basic Rent or otherwise, to which the Owner Trustee, any
Holder or any of their respective Affiliates, agents, officers, directors or
employees is entitled;

 

(b)           any amounts (other than Basic Rent or Termination Value) payable
under any Operative Agreement to reimburse the Owner Trustee, any Holder or any
of their respective Affiliates (including without limitation the reasonable
expenses of the Owner Trustee, the Trust Company and the Holders incurred in
connection with any such payment) for performing or complying with any of the
obligations of the Lessee under and as permitted by any Operative Agreement;

 

(c)           any amount payable to a Holder by any transferee of such interest
of a Holder as the purchase price of such Holder’s interest in the Trust Estate
(or a portion thereof);

 

(d)           any insurance proceeds (or payments with respect to risks
self-insured or policy deductibles) under liability policies other than such
proceeds or payments payable to the Agent or any Lender;

 

(e)           any insurance proceeds under policies maintained by the Owner
Trustee or any Holder;

 

(f)            Transaction Expenses or other amounts, fees, disbursements or
expenses paid or payable to or for the benefit of the Owner Trustee;

 

(g)           any payments in respect of interest to the extent attributable to
payments referred to in clauses (a) through (f) above; and

 

A-13

--------------------------------------------------------------------------------


 

(h)           any rights of either the Owner Trustee or the Trust Company to
demand, collect, sue for or otherwise receive and enforce payment of any of the
foregoing amounts, provided that such rights shall not include the right to
terminate the Lease.

 

“Excess Proceeds” shall mean the excess, if any, of the aggregate of all awards,
compensation or insurance proceeds payable in connection with a Casualty or
Condemnation over the Termination Value paid by the Lessee pursuant to the Lease
with respect to such Casualty or Condemnation.

 

“Excluded Taxes” shall have the meaning given to such term in Section 11.2(b) of
the Participation Agreement.

 

“Exculpated Persons” shall mean the Trust Company (except with respect to the
representations and warranties and the other obligations of the Trust Company
pursuant to the Operative Agreements expressly undertaken in its individual
capacity, including without limitation the representations and warranties of the
Trust Company pursuant to Section 6.1 of the Participation Agreement, the
obligations of the Trust Company pursuant to Section 8.2 of the Participation
Agreement and the obligations of the Trust Company pursuant to the Trust
Agreement), the Holders (except with respect to the obligations of the Holders
pursuant to the Participation Agreement and the Trust Agreement expressly
undertaken in their respective individual capacities), and the officers,
directors and shareholders of, and partners in, such Persons.

 

“Exempt Payments” shall have the meaning given to such term in Section 11.2(e)
of the Participation Agreement.

 

“Expiration Date” shall mean either (a) the Basic Term Expiration Date or
(b) the last Business Day of the applicable Renewal Term; except that in no
event shall the Expiration Date be later than the anniversary of the Initial
Closing Date occurring in the year 2004, unless such later date has been
expressly agreed to in writing by each of the Lessee, the Agent, the Lenders and
the Holders.

 

“Fair Market Sales Value” shall mean, with respect to any Property, the amount,
which in any event, shall not be less than zero Dollars ($0), that would be paid
in an arm’s-length transaction between an informed and willing purchaser and an
informed and willing seller, neither of whom is under any compulsion to purchase
or sell, respectively, such Property.  Fair Market Sales Value of any Property
shall be determined based on the assumption that, except for purposes of
Section 17 of the Lease, such Property is in the condition and state of repair
required under Section 10.1 of the Lease and the Lessee is in compliance with
the other requirements of the Operative Agreements.

 

“Federal Funds Effective Rate” shall have the meaning given to such term in the
definition of “ABR”.

 

“Financing Parties” shall mean the Lessor, the Owner Trustee, in its trust
capacity, the Agent, the Holders and the Lenders.

 

“Fixtures” shall mean all fixtures, as such term is defined in the UCC, relating
to the Improvements, and all components thereof, located in or on the
Improvements, together with all replacements, modifications, alterations and
additions thereto.

 

“Force Majeure Event” shall mean any event beyond the control of the
Construction Agent, including without limitation strikes or lockouts (but only
when the Construction Agent is legally prevented from securing replacement labor
or materials as a result thereof), adverse soil conditions, acts of God, adverse
weather conditions, inability to obtain labor or materials after all possible
efforts have been expended by the Construction Agent, governmental activities,
civil commotion and enemy action; but excluding any event, cause or condition
that results from the Construction Agent’s financial condition.

 

“Form 1001” shall have the meaning given to such term in Section 11.2(e) of the
Participation Agreement.

 

A-14

--------------------------------------------------------------------------------


 

“Form 4224” shall have the meaning given to such term in Section 11.2(e) of the
Participation Agreement.

 

“Funded Debt” shall mean, with respect to any Person, without duplication, (a)
all obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations of such Person issued
or assumed as the deferred purchase price of property or services purchased by
such Person (other than trade debt incurred in the ordinary course of business
and due within six months of the incurrence thereof), (e) the principal portion
of all obligations of such Person under Capitalized Leases, (f) all Support
Obligations of such Person with respect to Funded Debt of another Person, (g)
the maximum available amount of all standby letters of credit or acceptances or
bank guarantees issued or created for the account of such Person (excluding all
performance standby letters of credit and performance bank guarantees), (h) all
Funded Debt of another Person secured by a Lien on any property of such Person,
whether or not such Funded Debt has been assumed, provided that for purposes
hereof the amount of such Funded Debt shall be limited to the greater of (i) the
amount of such Funded Debt as to which there is recourse to such Person and (ii)
the fair market value of the property which is subject to such Lien, (i) the
outstanding attributed principal amount under any securitization transaction,
(j) the outstanding Attributed Principal Amount under any Securitization
Transaction, and (k) the principal balance outstanding under any synthetic
lease, tax retention operating lease, off-balance sheet loan or similar
off-balance sheet financing product to which such Person is a party, where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.  The Funded Debt of
any Person shall include the Funded Debt of any partnership or joint venture in
which such Person is a general partner or joint venturer, but only to the extent
to which there is recourse to such Person for the payment of such Funded Debt.

 

“Future Amounts” shall have the meaning given to such term in Section 2.1 of the
Agency Agreement.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the accounting principles board of the American
Institute of Certified Public Accountants, and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, that are applicable to the circumstances as of the date of
determination.

 

“Governmental Action” shall mean all permits, authorizations, registrations,
consents, approvals, waivers, exceptions, variances, orders, judgments, written
interpretations, decrees, licenses, exemptions, publications, filings, notices
to and declarations of or with, or required by, any Governmental Authority, or
required by any Legal Requirement, and shall include, without limitation, all
environmental and operating permits and licenses that are required for the full
use, occupancy, zoning and operating of the Property.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Hard Costs” shall mean all costs and expenses payable for Land, supplies,
materials, labor and profit with respect to the Improvements under any
Construction Contract.

 

“Hazardous Substance” shall mean any of the following:  (a) any petroleum or
petroleum product, explosives, radioactive materials, asbestos, formaldehyde,
polychlorinated biphenyls, lead and radon gas; (b) any substance, material,
product, derivative, compound or mixture, mineral, chemical, waste, gas, medical
waste, or pollutant, in each case whether naturally occurring, man-made or the
by-product of any process, that is toxic, harmful or hazardous to the
environment or human health or safety as determined in accordance with any
Environmental Law; or (c) any substance, material, product, derivative, compound
or mixture, mineral, chemical, waste, gas, medical waste or pollutant that would
support the assertion of any claim under any Environmental Law, whether or not
defined as hazardous as such under any Environmental Law.

 

“Holder Advance” shall mean any advance made by any Holder to the Owner Trustee
pursuant to the terms of the Trust Agreement or the Participation Agreement.

 

A-15

--------------------------------------------------------------------------------


 

“Holder Amount” shall mean as of any date, the aggregate amount of Holder
Advances made by each Holder to the Trust Estate pursuant to Section 2 of the
Participation Agreement and Section 3.1 of the Trust Agreement less any payments
of any Holder Advances received by the Holders pursuant to Section 3.4 of the
Trust Agreement.

 

“Holder Commitments” shall mean $6,930,000, as such amount may be increased or
reduced from time to time in accordance with the provisions of the Operative
Agreements; except that if there is more than one (1) Holder, the Holder
Commitment of each Holder shall be as set forth in Schedule I to the Trust
Agreement as such Schedule I may be amended and replaced from time to time.

 

“Holder Construction Property Cost” shall mean, with respect to each
Construction Period Property, at any date of determination, an amount equal to
the outstanding Holder Advances made with respect thereto under the Trust
Agreement.

 

“Holder Overdue Rate” shall mean the lesser of (a) the then current rate of
Holder Yield respecting the particular amount in question plus two percent (2%)
and (b) the highest rate permitted by applicable law.

 

“Holder Property Cost” shall mean with respect to a Property an amount (and/or
various items and occurrences giving rise to such amounts including without
limitation the Hard Costs and the Soft Costs) equal to the outstanding Holder
Advances with respect thereto minus the aggregate principal amount of
prepayments or repayments of the Holder Advances allocated to reduce the Holder
Property Cost of such Property pursuant to Section 3.4(c) of the Trust
Agreement.

 

“Holder Unused Fee” shall have the meaning given to such term in Section 7.4 of
the Participation Agreement.

 

“Holder Yield” shall mean, with respect to Holder Advances from time to time,
either (i) the Eurodollar Rate plus the Applicable Percentage or (ii) the ABR
plus 0.75% (75 basis points) per annum as elected by the Owner Trustee from time
to time with respect to such Holder Advances in accordance with the terms of the
Trust Agreement; except that (a) upon delivery of the notice described in
Section 3.7(c) of the Trust Agreement, the outstanding Holder Advances of each
Holder shall automatically bear a yield at the ABR plus 0.75% (75 basis points)
per annum applicable from time to time from and after the dates and during the
periods specified in Section 3.7(c) of the Trust Agreement, and (b) upon the
delivery by a Holder of the notice described in Section 11.3(f) of the
Participation Agreement, the Holder Advances of such Holder shall automatically
bear a yield at the ABR plus 0.75% (75 basis points) per annum applicable from
time to time after the dates and during the periods specified in Section 11.3(f)
of the Participation Agreement.

 

“Holders” shall mean the banks and financial institutions which may be from time
to time holders of Certificates in connection with the TSG Trust 1999-1.

 

“Impositions” shall mean any and all liabilities, losses, expenses, costs,
charges and Liens of any kind whatsoever for fees, taxes, levies, imposts,
duties, charges, assessments or withholdings (“Taxes”) including but not limited
to (a) real and personal property taxes, including without limitation personal
property taxes on any property covered by the Lease that is classified by
Governmental Authorities as personal property, and real estate or ad valorem
taxes in the nature of property taxes; (b) sales taxes, use taxes and other
similar taxes (including rent taxes and intangibles taxes); (c) excise taxes;
(d) real estate transfer taxes, conveyance taxes, stamp taxes and documentary
recording taxes and fees; (e) taxes that are or are in the nature of franchise,
income, value added, privilege and doing business taxes, license and
registration fees; (f) assessments on any Property, including without limitation
all assessments for public Improvements or benefits, whether or not such
improvements are commenced or completed within the Term; and (g) taxes, Liens,
assessments or charges asserted, imposed or assessed by the PBGC or any
governmental authority succeeding to or performing functions similar to, the
PBGC; and in each case all interest, additions to tax and penalties thereon,
which at any time prior to, during or with respect to the Term or in respect of
any period for which the Lessee shall be obligated to pay Supplemental Rent, may
be levied, assessed or imposed by any Governmental Authority upon or with
respect to (q) any Property or any part thereof or interest therein; (r) the

 

A-16

--------------------------------------------------------------------------------


 

leasing, financing, refinancing, demolition, construction, substitution,
subleasing, assignment, control, condition, occupancy, servicing, maintenance,
repair, ownership, possession, activity conducted on, delivery, insuring, use,
operation, improvement, sale, transfer of title, return or other disposition of
such Property or any part thereof or interest therein; (s) the Notes, other
indebtedness with respect to any Property, or the Certificates, or any part
thereof or interest therein; (t) the rentals, receipts or earnings arising from
any Property or any part thereof or interest therein; (u) the Operative
Agreements, the performance thereof, or any payment made or accrued pursuant
thereto; (v) the income or other proceeds received with respect to any Property
or any part thereof or interest therein upon the sale or disposition thereof;
(w) any contract (including the Agency Agreement) relating to the construction,
acquisition or delivery of the Improvements or any part thereof or interest
therein; (x) the issuance of the Notes or the Certificates; (y) the Owner
Trustee, the Trust or the Trust Estate; or (z) otherwise in connection with the
transactions contemplated by the Operative Agreements.

 

“Improvements” shall mean, with respect to the construction, renovations and/or
Modifications on any Land, all buildings, structures, Fixtures, and other
improvements of every kind existing at any time and from time to time on or
under the Land purchased or otherwise acquired using the proceeds of the Loans
or the Holder Advances, together with any and all appurtenances to such
buildings, structures or improvements, including without limitation sidewalks,
pedestrian or utility tunnels, utility pipes, conduits and lines, parking areas
and roadways, and including without limitation all Modifications and other
additions to or changes in the Improvements at any time, including without
limitation (a) any Improvements existing as of the Property Closing Date as such
Improvements may be referenced on the applicable Requisition and (b) any
Improvements made subsequent to such Property Closing Date.

 

“Indebtedness” of a Person shall mean, without duplication, such Person’s:

 

(a)           obligations for borrowed money;

 

(b)           obligations representing the deferred purchase price of Property
(whether real, personal, tangible, intangible or mixed) or services (other than
accounts payable arising in the ordinary course of such Person’s business
payable on terms customary in the trade);

 

(c)           obligations, whether or not assumed, secured by liens or payable
out of the proceeds or production from property now or hereafter owned or
acquired by such Person;

 

(d)           obligations which are evidenced by notes, acceptances or other
instruments;

 

(e)           Capitalized Lease obligations and the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product to which
such Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP;

 

(f)            net liabilities under interest rate swap, exchange or cap
agreements;

 

(g)           the outstanding Attributed Principal Amount under any
Securitization Transactions; and

 

(h)           contingent obligations in connection with any of the foregoing.

 

“Indemnified Liabilities” shall mean any and all liabilities, losses, costs or
expenses (including Attorney Costs) that any Indemnified Person suffers or
incurs as a result of the assertion of any claim, demand, action or cause of
action referenced in Sections 11.1 and/or 11.2 of the Participation Agreement,
including those liabilities caused by an Indemnified Person’s own negligence
(excluding any loss caused by the gross negligence or willful misconduct of such
Indemnified Person and also excluding any loss asserted against one Indemnified
Person by another Indemnified Person).

 

“Indemnified Person” shall mean the Lessor, the Owner Trustee, in its individual
and its trust capacity, the Trust, the Trust Company, the Agent, the Arranger,
the Holders, the Lenders and their respective successors, assigns, directors,
shareholders, partners, officers, employees, agents and Affiliates.

 

A-17

--------------------------------------------------------------------------------


 

“Indemnity Provider” shall mean, respecting each Property, the Lessee.

 

“Initial Closing Date” shall mean September 14, 1999.

 

“Initial Construction Advance” shall mean the initial Advance to pay for:  (a)
Property Costs for construction of any Improvements; and (b) the Property Costs
of restoring or repairing any Property which is required to be restored or
repaired in accordance with Section 15.1(e) of the Lease.

 

“Instruments” shall have the meaning given to such term in Section 1(a) of the
Security Agreement.

 

“Insurance Requirements” shall mean all terms and conditions of any insurance
policy either required by the Lease to be maintained by the Lessee or required
by the Agency Agreement to be maintained by the Construction Agent, and all
requirements of the issuer of any such policy and, regarding self insurance, any
other requirements of the Lessee.

 

“Interest Period” shall mean during the Commitment Period and thereafter as to
any Eurodollar Loan or Eurodollar Holder Advance (i) with respect to the initial
Interest Period, the period beginning on the date of the first Eurodollar Loan
and Eurodollar Holder Advance and ending one (1) month, two (2) months, three
(3) months, six (6) months or twelve (12) months thereafter (with respect solely
to the twelve (12) month alternative, only to the extent available to all
Lenders and all Holders), as selected by the Lessee in its applicable notice
given with respect thereto and (ii) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan or Eurodollar Holder Advance and ending one (1) month, two (2) months,
three (3) months, six (6) months or twelve (12) months thereafter (with respect
solely to the twelve (12) month alternative, only to the extent available to all
Lenders and all Holders), as selected by the Lessee by irrevocable notice to the
Agent in each case not less than three (3) Business Days prior to the last day
of the then current Interest Period with respect thereto; except that all of the
foregoing provisions relating to Interest Periods are subject to the following: 
(A) if any Interest Period would end on a day which is not a Business Day, such
Interest Period shall be extended to the next succeeding Business Day (except
that where the next succeeding Business Day falls in the next succeeding
calendar month, then on the next preceding Business Day), (B) no Interest Period
shall extend beyond the Expiration Date, (C) where an Interest Period begins on
a day for which there is no numerically corresponding day in the calendar month
in which the Interest Period is to end, such Interest Period shall end on the
last Business Day of such calendar month, (D) the aggregate amount of Eurodollar
Loans and Eurodollar Holder Advances for any particular Interest Period shall be
in the amount of $2,000,000 or more and (E) there shall not be more than eight
(8) Interest Periods outstanding at any one (1) time.

 

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, together with the rules and regulations promulgated thereunder.

 

“Investments”, in any Person, shall mean any loan or advance to such Person, any
purchase or other acquisition of any capital stock, warrants, rights, options,
obligations or other securities of, or equity interest in, such Person, any
capital contribution to such Person or any other investment in such Person,
including, without limitation, any guaranty obligation incurred for the benefit
of such Person.

 

“Land” shall mean a parcel of real property described on (a) the Requisition
issued by the Construction Agent on the Property Closing Date relating to such
parcel and (b) the schedules to each applicable Lease Supplement executed and
delivered in accordance with the requirements of Section 2.4 of the Lease.

 

“Law” shall mean any statute, law, ordinance, regulation, rule, directive,
order, writ, injunction or decree of any Governmental Authority.

 

“Lease” or “Lease Agreement” shall mean the Lease Agreement dated on or about
the Initial Closing Date, between the Lessor and the Lessee, together with any
Lease Supplements thereto.

 

A-18

--------------------------------------------------------------------------------


 

“Lease Default” shall mean any event or condition which is not cured pursuant to
the Operative Agreements which, with the lapse of time or the giving of notice,
or both, would constitute a Lease Event of Default.

 

“Lease Event of Default” shall have the meaning given to such term in Section
17.1 of the Lease.

 

“Lease Supplement” shall mean each Lease Supplement substantially in the form of
Exhibit A to the Lease, together with all attachments and schedules thereto.

 

“Legal Requirements” shall mean all foreign, federal, state, county, municipal
and other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions affecting the Owner Trustee, any Holder, the
Lessor, the Lessee, the Agent, any Lender or any Property, Land, Improvement,
Equipment or the taxation, demolition, construction, use or alteration of such
Improvements, whether now or hereafter enacted and in force, including without
limitation any that require repairs, modifications or alterations in or to any
Property or in any way limit the use and enjoyment thereof (including without
limitation all building, planning, zoning and fire codes and the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et. seq., and any other similar
federal, state or local laws or ordinances and the regulations promulgated
thereunder) and any that may relate to environmental requirements (including
without limitation all Environmental Laws), and all permits, certificates of
occupancy, licenses, authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments which are either of record or known to the Lessee affecting any
Property or the Appurtenant Rights.

 

“Lender Commitments” shall mean $203,070,000, as such amount may be increased or
reduced from time to time in accordance with the provisions of the Operative
Agreements; except that, if there shall be more than one (1) Lender, the Lender
Commitment of each Lender shall be as set forth in Schedule 2.1 to the Credit
Agreement as such Schedule 2.1 may be amended and replaced from time to time.

 

“Lender Financing Statements” shall mean UCC financing statements and fixture
filings appropriately completed and executed for filing in the applicable
jurisdiction in order to procure a security interest in favor of the Agent in
the Collateral subject to the Security Documents.

 

“Lender Unused Fee” shall have the meaning given to such term in Section 7.4 of
the Participation Agreement.

 

“Lenders” shall mean Bank of America and the other banks and financial
institutions which may be from time to time party to the Participation Agreement
and the Credit Agreement.

 

“Lessee” shall have the meaning set forth in the Lease.

 

“Lessor” shall mean the Owner Trustee, not in its individual capacity, but as
the Lessor under the Lease.

 

“Lessor Basic Rent” shall mean the scheduled Holder Yield due on the Holder
Advances on any Scheduled Interest Payment Date pursuant to the Trust Agreement
(but not including interest on (a) any such scheduled Holder Yield due on the
Holder Advances prior to the Rent Commencement Date with respect to the Property
to which such Holder Advances relate or (b) overdue amounts under the Trust
Agreement or otherwise).

 

“Lessor Financing Statements” shall mean UCC financing statements and fixture
filings appropriately completed and executed for filing in the applicable
jurisdictions in order to protect the Lessor’s interest under the Lease to the
extent the Lease is deemed by a court of competent jurisdiction to be a security
agreement or a mortgage.

 

“Lessor Lien” shall mean any Lien, true lease or sublease or disposition of
title arising as a result of (a) any claim against the Lessor or the Trust
Company not resulting from the transactions contemplated by the Operative
Agreements, (b) any act or omission of the Lessor or the Trust Company which is
not required by the Operative Agreements or is in violation of any of the terms
of the Operative Agreements, (c) any claim against the Lessor or the Trust
Company with respect to Taxes or Transaction Expenses against which the Lessee
is not required to

 

A-19

--------------------------------------------------------------------------------


 

indemnify the Lessor or the Trust Company pursuant to Section 11 of the
Participation Agreement or (d) any claim against the Lessor arising out of any
transfer by the Lessor of all or any portion of the interest of the Lessor in
the Properties, the Trust Estate or the Operative Agreements other than the
transfer of title to or possession of any Properties by the Lessor pursuant to
and in accordance with the Lease, the Credit Agreement, the Security Agreement
or the Participation Agreement or pursuant to the exercise of the remedies set
forth in Article XVII of the Lease.

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien,
option or charge of any kind.

 

“Limited Recourse Amount” shall mean with respect to all the Properties on an
aggregate basis, an amount equal to the sum of the Termination Values with
respect to all the Properties on an aggregate basis on each Payment Date, less
the Maximum Residual Guarantee Amount as of such date with respect to all the
Properties on an aggregate basis.

 

“Loan Basic Rent” shall mean the scheduled interest due on the Loans on any
Scheduled Interest Payment Date pursuant to the Credit Agreement (but not
including interest on (a) any such Loan due prior to the Rent Commencement Date
with respect to the Property to which such Loan relates or (b) any overdue
amounts under Section 2.8(b) of the Credit Agreement or otherwise).

 

“Loan Property Cost” shall mean, with respect to each Property at any date of
determination, an amount (and for the various items and occurrences giving rise
to such amounts including without limitation the Hard Costs and the Soft Costs)
equal to the remainder of (a) the aggregate principal amount all Loans
(including without limitation all Acquisition Loans and Construction Loans) made
on or prior to such date with respect to such Property minus (b) the aggregate
amount of prepayments or repayments as the case may be of the Loans allocated to
reduce the Loan Property Cost of such Property pursuant to Section 2.6(c) of the
Credit Agreement.

 

“Loans” shall mean the loans extended pursuant to the Credit Agreement and shall
include both the Tranche A Loans and the Tranche B Loans.

 

“Majority Holders” shall mean at any time, Holders (a) whose Holder Advances
outstanding represent more than fifty percent (50%) of the aggregate Holder
Advances outstanding or (b) to the extent there are no Holder Advances
outstanding, whose Holder Commitments represent more than fifty percent (50%) of
the aggregate Holder Commitments.

 

“Majority Lenders” shall mean at any time, Lenders (a) whose Loans outstanding
represent more than fifty percent (50%) of the aggregate Loans outstanding or
(b) to the extent there are no Loans outstanding, whose Lender Commitments
represent more than fifty percent (50%) of the aggregate of the Lender
Commitments.

 

“Majority Secured Parties” shall mean at any time, Lenders and Holders (a) whose
Loans and Holder Advances outstanding represent more than fifty percent (50%) of
the aggregate Advances outstanding or (b) to the extent there are no Advances
outstanding, whose Lender Commitments and Holder Commitments represent more than
fifty percent (50%) of the sum of the aggregate Holder Commitments plus the
aggregate Lender Commitments.

 

“Marketing Period” shall mean, if the Lessee has given a Sale Notice in
accordance with Section 20.1 of the Lease, the period commencing on the date
such Sale Notice is given and ending on the Expiration Date.

 

“Material Adverse Effect” shall mean a material adverse effect upon (a) the
financial condition, operations or properties of the Parent and its Consolidated
Subsidiaries, taken as a whole, or (b) the ability of the Lessee to perform in
any material respect under the Operative Agreements or (c) the value, utility or
useful life of any Property, or (d) the validity or enforceability against
Lessee of any of the Operative Agreements to which Lessee is a party, or (e) the
priority or perfection of any Financing Party’s interest in any Property.

 

“Maximum Amount” shall mean (a) one hundred percent (100%) of the cost of the
Land for all, but not less than all, the Properties (collectively, the “Land
Cost”), plus (b) the product of eighty-nine and nine tenths percent (89.9%)
multiplied by the following: (the aggregate Termination Value for all, but not
less than all, the Properties,

 

A-20

--------------------------------------------------------------------------------


 

minus the Land Cost, minus all structuring fees payable in connection with the
transactions evidenced by the Operative Agreements to Banc of America Securities
LLC, Bank of America, N.A. and/or any Affiliates of either of the foregoing,
minus accrued, unpaid Holder Yield respecting any and all Construction Period
Properties) minus (c) the accreted value (calculated at a rate of five and nine
hundred five thousandths percent (5.905%) per annum) of any payments previously
made by the Construction Agent or the Lessee regarding any and all Construction
Period Properties and not reimbursed minus (d) the product of ten and one-tenth
percent (10.1%) multiplied by the aggregate Future Amounts deposited into escrow
with the Agent pursuant to Section 2.1 of the Agency Agreement.

 

“Maximum Residual Guarantee Amount” shall mean an amount equal to the product of
the aggregate Property Cost for all of Properties times eighty-four percent
(84%).

 

“Modifications” shall have the meaning given to such term in Section 11.1(a) of
the Lease.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., and any successor thereto.

 

“Mortgage Instrument” shall mean any mortgage, deed of trust or any other
instrument executed by the Owner Trustee and the Lessee in favor of the Agent
(for the benefit of the Lenders and the Holders) and evidencing a Lien on the
Property, in form and substance reasonably acceptable to the Agent.

 

“Multiemployer Plan” shall mean any plan described in Section 4001(a)(3) of
ERISA to which contributions are or have been made or required by the Lessee or
any of its Subsidiaries or ERISA Affiliates.

 

“Multiple Employer Plan” shall mean a plan to which the Lessee or any ERISA
Affiliate and at least one (1) other employer other than an ERISA Affiliate is
making or accruing an obligation to make, or has made or accrued an obligation
to make, contributions.

 

“Non-Integral Equipment” shall mean Equipment which (a) is personal property
that is readily removable without causing material damage to the applicable
Property and (b) is not integral or necessary, respecting the applicable
Property, for compliance with Section 8.3 of the Lease or otherwise to the
structure thereof, the mechanical operation thereof, the electrical systems
thereof or otherwise with respect to any aspect of the physical plant thereof.

 

“Notes” shall mean those notes issued to the Lenders pursuant to the Credit
Agreement and shall include both the Tranche A Notes and the Tranche B Notes.

 

“Obligations” shall have the meaning given to such term in Section 1(a) of the
Security Agreement.

 

“Officer’s Certificate” with respect to any Person shall mean a certificate
executed on behalf of such Person by a Responsible Officer who has made or
caused to be made such examination or investigation as is necessary to enable
such Responsible Officer to express an informed opinion with respect to the
subject matter of such Officer’s Certificate.

 

“Operative Agreements” shall mean the following: the Participation Agreement,
the Agency Agreement, the Trust Agreement, the Certificates, the Credit
Agreement, the Notes, the Lease, the Lease Supplements (and memoranda of the
Lease and each Lease Supplement in a form reasonably acceptable to the Agent),
the Security Agreement, the Mortgage Instruments, the other Security Documents,
the Deeds and the Bills of Sale and any and all other agreements, documents and
instruments executed in connection with any of the foregoing.

 

“Original Executed Counterpart” shall have the meaning given to such term in
Section 5 of Exhibit A to the Lease.

 

“Out Parcel” shall have the meaning given to such term in Section 22.6 of the
Lease.

 

“Out Parcel Allocable Amount” shall mean with respect to any Out Parcel sold in
accordance with Section 22.6 of the Lease, an amount equal to the product of (a)
the Out Parcel Percentage multiplied by (b) the gross sales

 

A-21

--------------------------------------------------------------------------------


 

proceeds of such Out Parcel; except that in no event shall the Out Parcel
Allocable Amount be less than the product of (x) the Out Parcel Percentage
multiplied by (y) the amount of the Acquisition Advance for the Property from
which such Out Parcel is being sold.

 

“Out Parcel Percentage” shall mean with respect to any Out Parcel sold in
accordance with Section 22.6 of the Lease, a fraction, the numerator of which is
the acreage of such Out Parcel and the denominator of which is the acreage of
the Property (including the acreage of such Out Parcel) from which such Out
Parcel is being sold.

 

“Overdue Interest” shall mean any interest payable pursuant to Section 2.8(b) of
the Credit Agreement.

 

“Overdue Rate” shall mean (a) with respect to the Loan Basic Rent, and any other
amount owed under or with respect to the Credit Agreement or the Security
Documents, the rate specified in Section 2.8(b) of the Credit Agreement, (b)
with respect to the Lessor Basic Rent, the Holder Yield and any other amount
owed under or with respect to the Trust Agreement, the Holder Overdue Rate, and
(c) with respect to any other amount, the amount referred to in clause (y) of
Section 2.8(b) of the Credit Agreement.

 

“Owner Trustee,” “Borrower” or “Lessor” shall mean First Security Bank, National
Association, not individually, except as expressly stated in the various
Operative Agreements, but solely as the Owner Trustee under the TSG Trust
1999-1, and any successor, replacement and/or additional Owner Trustee expressly
permitted under the Operative Agreements.

 

“Parent” shall mean Sabre Holdings Corporation, a Delaware corporation.

 

“Participant” shall have the meaning given to such term in Section 9.7 of the
Credit Agreement.

 

“Participation Agreement” shall mean the Participation Agreement dated on or
about the Initial Closing Date, among the Lessee, the Owner Trustee, not in its
individual capacity except as expressly stated therein, the Holders, the Lenders
and the Agent.

 

“Payment Date” shall mean any Scheduled Interest Payment Date and any date on
which interest or Holder Yield in connection with a prepayment of principal on
the Loans or of the Holder Advances is due under the Credit Agreement or the
Trust Agreement.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation created by
Section 4002(a) of ERISA or any successor thereto.

 

“Pension Plan” shall mean a “pension plan”, as such term is defined in section
3(2) of ERISA, which is subject to title IV of ERISA (other than a Multiemployer
Plan), and to which the Lessee or any ERISA Affiliate may have any liability,
including without limitation any liability by reason of having been a
substantial employer within the meaning of section 4063 of ERISA at any time
during the preceding five (5) years, or by reason of being deemed to be a
contributing sponsor under section 4069 of ERISA.

 

“Permitted Facility” shall mean the Constructed Property and the Undeveloped
Property.

 

“Permitted Liens” shall mean:

 

(a)           the respective rights and interests of the parties under the
Operative Agreements as provided in the Operative Agreements, including Liens
that are expressly set forth as title exceptions on the title commitment issued
under Section 5.3(g) of the Participation Agreement with respect to the
applicable Property, to the extent such title commitment has been approved by
the Agent in its reasonable discretion;

 

(b)           the rights of any sublessee or assignee under a sublease or an
assignment expressly permitted by the terms of the Lease for no longer than the
duration of the Lease;

 

A-22

--------------------------------------------------------------------------------


 

(c)           Liens for Taxes that either are not yet due or are being contested
in accordance with the provisions of Section 13.1 of the Lease;

 

(d)           Liens arising by operation of law, materialmen’s, mechanics’,
workmen’s, repairmen’s, employees’, carriers’, warehousemen’s and other like
Liens relating to the construction of the Improvements or in connection with any
Modifications or arising in the ordinary course of business for amounts that
either are not more than sixty (60) days past due or are being diligently
contested in good faith by appropriate proceedings, so long as such proceedings
satisfy the conditions for the continuation of proceedings to contest Taxes set
forth in Section 13.1 of the Lease;

 

(e)           Liens of any of the types referred to in clause (d) above that
have been bonded for not less than the full amount in dispute (or as to which
other security arrangements satisfactory to the Lessor and the Agent have been
made), which bonding (or arrangements) shall comply with applicable Legal
Requirements, and shall have effectively stayed any execution or enforcement of
such Liens;

 

(f)            Liens arising out of judgments or awards with respect to which
appeals or other proceedings for review are being prosecuted in good faith and
for the payment of which adequate reserves have been provided as required by
GAAP or other appropriate provisions have been made, so long as such proceedings
have the effect of staying the execution of such judgments or awards and satisfy
conditions equivalent to those for the continuation of proceedings to contest
Taxes set forth in Section 13.1 of the Lease; and

 

(g)           Liens arising under Section 8.5 of the Participation Agreement and
zoning restrictions; and

 

(h)           Liens in favor of municipalities to the extent agreed to by the
Lessor.

 

“Permitted Securitization Transaction” shall mean any Securitization
Transaction; provided that such Securitization Transaction is either (i)
nonrecourse to the Lessee and its Subsidiaries and is on market terms and
conditions or (ii) (A) the Agent shall be reasonably satisfied with the
structure and documentation for any such transaction and that the terms of such
transaction entered into after the Initial Closing Date, including the discount
applicable to the receivables which are the subject of such financing and any
termination events, shall be (in the good faith understanding of the Agent)
consistent with those prevailing in the market at the time of commitment thereto
for similar transactions involving a receivables originator/servicer of similar
credit quality and a receivables pool or other similar characteristics and
(B) the documentation for such transaction shall not be amended or modified in a
way which is materially detrimental to the Secured Parties without the prior
written approval of the Agent.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization, governmental authority or any other entity.

 

“Plan” shall mean any employee benefit plan (as defined in Section 3(3) of
ERISA) which is covered by ERISA and with respect to which Lessee, any
Subsidiary of Lessee or any ERISA Affiliate is (or, if such plan were terminated
at such time, would under Section 4069 of ERISA be deemed to be) an “employer”
within the meaning of Section 3(5) of ERISA.

 

“Plans and Specifications” shall mean, with respect to Improvements, the plans
and specifications for such Improvements to be constructed or already existing,
as such Plans and Specifications may be amended, modified or supplemented from
time to time in accordance with the terms of the Operative Agreements.

 

“Prime Lending Rate” shall have the meaning given to such term in the definition
of ”ABR”.

 

“Property” shall mean, with respect to each Permitted Facility that is (or is to
be) acquired, constructed and/or renovated pursuant to the terms of the
Operative Agreements, the Land and each item of Equipment and the various
Improvements, in each case located on such Land, including without limitation
each Construction Period Property, and each Property for which the Basic Term
has commenced.

 

A-23

--------------------------------------------------------------------------------


 

“Property Acquisition Cost” shall mean the cost to the Lessor to purchase a
Property on a Property Closing Date.

 

“Property Closing Date” shall mean the date on which the Lessor purchases a
Property or, with respect to the first Advance, the date on which the Lessor
seeks reimbursement for Property previously purchased by the Lessor.

 

“Property Cost” shall mean with respect to a Property the aggregate amount (and
for the various items and occurrences giving rise to such amounts including
without limitation the Hard Costs and the Soft Costs) of the Loan Property Cost
plus the Holder Property Cost for such Property (as such amounts shall be
increased equally among all Properties respecting the Holder Advances and the
Loans extended from time to time to pay for the Transaction Expenses, fees,
expenses and other disbursements referenced in Sections 7.1(a), 7.1(b) and 7.2
of the Participation Agreement and indemnity payments pursuant to Section 11.8
of the Participation Agreement).

 

“Purchase Option” shall have the meaning given to such term in Section 20.1 of
the Lease.

 

“Rating Agencies” shall mean Moody’s and S&P or, in each case, any successor
nationally recognized statistical rating organization.

 

“Register” shall have the meaning given to such term in Section 9.9 of the
Credit Agreement.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System (or any successor), as the same may be modified and supplemented
and in effect from time to time.

 

“Release” shall mean any release, pumping, pouring, emptying, injecting,
escaping, leaching, dumping, seepage, spill, leak, flow, discharge, disposal or
emission of a Hazardous Substance.

 

“Renewal Term” shall have the meaning given to such term in Section 2.2 of the
Lease.

 

“Rent” shall mean, collectively, the Basic Rent and the Supplemental Rent, in
each case payable under the Lease.

 

“Rent Commencement Date” shall mean, regarding each Property, the Completion
Date.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.

 

“Requested Funds” shall mean any funds requested by the Lessee or the
Construction Agent, as applicable, in accordance with Section 5 of the
Participation Agreement.

 

“Requisition” shall have the meaning given to such term in Section 4.2 of the
Participation Agreement.

 

“Responsible Officer” shall mean the Chairman or Vice Chairman of the Board of
Directors, the Chairman or Vice Chairman of the Executive Committee of the Board
of Directors, the President, any Senior Vice President or Executive Vice
President, any Vice President, the Corporate Secretary, any Assistant Corporate
Secretary, the Treasurer, or any Assistant Treasurer, or the Director of
Corporate Finance and Banking, except that when used with respect to the Trust
Company or the Owner Trustee, “Responsible Officer” shall also include the
Cashier, any Assistant Cashier, any Trust Officer or Assistant Trust Officer,
the Controller and any Assistant Controller or any other officer of the Trust
Company or the Owner Trustee customarily performing functions similar to those
performed by any of the above designated officers and also means, with respect
to a particular corporate trust matter, any other officer to whom such matter is
referred because of his knowledge of and familiarity with the particular
subject.

 

A-24

--------------------------------------------------------------------------------


 

“S&P” shall mean Standard and Poor’s Rating Group, a division of The McGraw Hill
Companies, Inc. and any successor thereto.

 

“Sabre” shall mean Sabre Inc., a Delaware corporation, and its successors and
permitted assigns.

 

“Sale Date” shall have the meaning given to such term in Section 22.1(a) of the
Lease.

 

“Sale Notice” shall mean a notice given to the Lessor in connection with the
election by the Lessee of its Sale Option.

 

“Sale Option” shall have the meaning given to such term in Section 20.1 of the
Lease.

 

“Sale Proceeds Shortfall” shall mean the amount by which the proceeds of a sale
described in Section 22.1 of the Lease are less than the Limited Recourse Amount
with respect to the Properties if it has been determined that the Fair Market
Sales Value of the Properties at the expiration of the term of the Lease has
been impaired by greater than ordinary wear and tear during the Term of the
Lease.

 

“Scheduled Interest Payment Date” shall mean (a) as to any Eurodollar Loan or
Eurodollar Holder Advance, the last day of the Interest Period applicable to
such Eurodollar Loan or Eurodollar Holder Advance (or respecting any Eurodollar
Loan or Eurodollar Holder Advance having an Interest Period of six (6) months or
twelve (12) months, the three (3) month anniversary of such Interest Period),
(b) as to any ABR Loan or any ABR Holder Advance, the fifth Business Day after
the end of each calendar quarter and (c) as to all Loans and Holder Advances,
the date of any voluntary or involuntary payment, prepayment, return or
redemption, and the Expiration Date, as the case may be.

 

“Secured Parties” shall have the meaning given to such term in the Security
Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, together
with the rules and regulations promulgated thereunder.

 

“Securitization Receivables” shall have the meaning assigned to such term in the
definition of “Securitization Transaction”.

 

“Securitization Subsidiary” shall have the meaning assigned to such term in the
definition of “Securitization Transaction”.

 

“Securitization Transaction” shall mean any financing transaction or series of
financing transactions that have been or may be entered into by Lessee or any of
its Consolidated Subsidiaries pursuant to which such entity may sell, convey or
otherwise transfer to a Subsidiary or an Affiliate of Lessee (a “Securitization
Subsidiary”), or any other Person, or may grant a security interest in, any
accounts receivable, notes receivable, rights to future lease payments or
residuals or other similar rights to payment (the “Securitization Receivables”)
(whether such Securitization Receivables are then existing or arising in the
future) of such entity, and any assets related thereto, including without
limitation, all security interests in merchandise or services financed thereby,
the proceeds of such Securitization Receivables, and other assets which are
customarily sold or in respect of which security interests are customarily
granted in connection with securitization transactions involving such assets.

 

“Security Agreement” shall mean the Security Agreement dated on or about the
Initial Closing Date between the Lessor and the Agent, for the benefit of the
Secured Parties, and accepted and agreed to by the Lessee.

 

“Security Documents” shall mean the collective reference to the Security
Agreement, the Mortgage Instruments, to the extent the Lease is construed as a
security instrument by a court of competent jurisdiction, the Lease, the UCC
Financing Statements and all other security documents hereafter delivered to the
Agent granting a lien on any asset or assets of any Person to secure the
obligations and liabilities of the Lessor under the Credit Agreement and/or
under any of the other Credit Documents or to secure any guarantee of any such
obligations and liabilities.

 

A-25

--------------------------------------------------------------------------------


 

“Single Employer Plan” shall mean any Plan which is covered by Title IV of
ERISA, but which is not a Multiemployer Plan or a Multiple Employer Plan.

 

“Soft Costs” shall mean all costs which are ordinarily and reasonably incurred
in relation to the acquisition, development, design, installation, construction,
improvement and testing of the Properties other than Hard Costs, including
without limitation structuring fees, syndication fees, administrative fees,
Attorney Costs, other professional fees, upfront fees, brokers’ fees,
Transaction Expenses, fees and expenses related to appraisals, title
examinations, title insurance, document recordation, surveys, environmental site
assessments, geotechnical soil investigations and similar costs and professional
fees customarily associated with a real estate closing, the Lender Unused Fee,
the Holder Unused Fee, fees and expenses of the Owner Trustee payable or
reimbursable under the Operative Agreements, costs and expenses incurred
pursuant to Sections 7.3(a) and 7.3(b) of the Participation Agreement and other
similar costs of a nature ordinarily and reasonably incurred in connection with
construction of any Property.

 

“Spin-Off Transaction” shall mean the spin-off of the Parent from AMR
Corporation.

 

“Subject Properties” shall mean have the meaning given to such term in Section
6.2(y)(i) of the Participation Agreement.

 

“Subsidiary” shall mean, as to any Person, (a) any corporation more than fifty
percent (50%) of whose Capital Stock of any class or classes having by the terms
thereof ordinary voting power to elect a majority of the directors of such
corporation (irrespective of whether or not at the time, any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, and (b) any partnership, association, limited
liability company, joint venture or other entity in which such Person directly
or indirectly through Subsidiaries has more than fifty percent (50%) equity
interest at any time.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in any Operative Agreement shall refer to a
Subsidiary or Subsidiaries of the Lessee or the Parent, as the context of usage
in the particular provision requires.

 

“Supplemental Amounts” shall have the meaning given to such term in Section 9.18
of the Credit Agreement.

 

“Supplemental Rent” shall mean all amounts, liabilities and obligations (other
than Basic Rent) which the Lessee assumes or agrees to pay to the Lessor, the
Trust Company, the Holders, the Agent, the Lenders or any other Person under the
Lease or under any of the other Operative Agreements including without
limitation payments of the Termination Value and the Maximum Residual Guarantee
Amount and all indemnification amounts, liabilities and obligations.

 

“Support Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Funded Debt of any other Person in any
manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (i) to purchase any such Funded Debt or
any property constituting security therefor, (ii) to advance or provide funds or
other support for the payment or purchase of any such Funded Debt or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Funded Debt of such other Person, (iii) to lease or purchase property,
securities or services primarily for the purpose of assuring the holder of such
Funded Debt, or (iv) to otherwise assure or hold harmless the holder of such
Funded Debt against loss in respect thereof.  The amount of any Support
Obligation hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount (or maximum
principal amount, if larger) of the Funded Debt in respect of which such Support
Obligation is made.

 

“Taxes” shall have the meaning given to such term in the definition of
“Impositions”.

 

“Term” shall mean the Basic Term and each Renewal Term, if any.

 

A-26

--------------------------------------------------------------------------------


 

“Termination Date” shall have the meaning given to such term in Section 16.2(a)
of the Lease.

 

“Termination Notice” shall have the meaning specified in Section 16.1 of the
Lease.

 

“Termination Value” shall mean the sum of (a) either (i) with respect to all
Properties, an amount equal to the aggregate outstanding Property Cost for all
the Properties, in each case as of the last occurring Payment Date, or (ii) with
respect to a particular Property, an amount equal to the Property Cost allocable
to such Property, plus (b) respecting the amounts described in each of the
foregoing subclause (i) or (ii), as applicable, any and all accrued but unpaid
interest on the Loans and any and all undistributed Holder Yield on the Holder
Advances related to the applicable Property Cost, plus (c) to the extent the
same is not duplicative of the amounts payable under clause (b) above, all other
Rent and other amounts then due and payable or accrued under the Agency
Agreement, Lease and/or under any other Operative Agreement (including without
limitation amounts under Sections 11.1 and 11.2 of the Participation Agreement
and all costs and expenses referred to in clause FIRST of Section 22.2 of the
Lease).

 

“Tranche A Commitments” shall mean the obligation of the Tranche A Lenders to
make the Tranche A Loans to the Lessor in an aggregate principal amount at any
one (1) time outstanding not to exceed the aggregate of the amounts set forth
opposite each Tranche A Lender’s name on Schedule 2.1 to the Credit Agreement,
as such amount may be increased or reduced from time to time in accordance with
the provisions of the Operative Agreements; except that no Tranche A Lender
shall be obligated to make Tranche A Loans in excess of such Tranche A Lender’s
share of the Tranche A Commitments as set forth adjacent to such Tranche A
Lender’s name on Schedule 2.1 to Credit Agreement.

 

“Tranche A Lenders” shall mean the several banks and other financial
institutions from time to time party to the Credit Agreement that commit to make
the Tranche A Loans.

 

“Tranche A Loans” shall mean the Loans made pursuant to the Tranche A
Commitment.

 

“Tranche A Note” shall have the meaning given to such term in Section 2.2 of the
Credit Agreement.

 

“Tranche B Commitments” shall mean the obligation of the Tranche B Lenders to
make the Tranche B Loans to the Lessor in an aggregate principal amount at any
one (1) time outstanding not to exceed the aggregate of the amounts set forth
opposite each Tranche B Lender’s name on Schedule 2.1 to the Credit Agreement,
as such amount may be increased or reduced from time to time in accordance with
the provisions of the Operative Agreements; except that no Tranche B Lender
shall be obligated to make Tranche B Loans in excess of such Tranche B Lender’s
share of the Tranche B Commitments as set forth adjacent to such Tranche B
Lender’s name on Schedule 2.1 to Credit Agreement.

 

“Tranche B Lenders” shall mean the several banks and other financial
institutions from time to time party to the Credit Agreement that commit to make
the Tranche B Loans.

 

“Tranche B Loan” shall mean the Loans made pursuant to the Tranche B Commitment.

 

“Tranche B Note” shall have the meaning given to such term in Section 2.2 of the
Credit Agreement.

 

“Transaction Expenses” shall mean all Soft Costs and all other costs and
expenses incurred in connection with the preparation, execution and delivery of
the Operative Agreements and the transactions contemplated by the Operative
Agreements including without limitation all costs and expenses described in
Section 7.1 and 7.2 of the Participation Agreement and the following:

 

(a)           Attorney Costs for the Lessee, the Construction Agent, the Owner
Trustee and the Agent in negotiating the terms of the Operative Agreements and
the other transaction documents, preparing for the closings under, and rendering
opinions in connection with, such transactions and in rendering other services
customary for counsel representing parties to transactions of the types involved
in the transactions contemplated by the Operative Agreements;

 

A-27

--------------------------------------------------------------------------------


 

(b)           the reasonable fees, out-of-pocket expenses and disbursements of
accountants for the Lessee or the Construction Agent in connection with the
transaction contemplated by the Operative Agreements;

 

(c)           any and all other reasonable fees, charges or other amounts
payable to the Lenders, the Agent, the Holders, the Owner Trustee or any broker
which arises under any of the Operative Agreements;

 

(d)           any other reasonable fees, out-of-pocket expenses, disbursement or
cost of any party to the Operative Agreements; and

 

(e)           any and all Taxes and fees incurred in recording or filing any
Operative Agreement or any other transaction document, any deed, declaration,
mortgage, security agreement, notice or financing statement with any public
office, registry or governmental agency in connection with the transactions
contemplated by the Operative Agreement.

 

“Trust” shall mean the TSG Trust 1999-1.

 

“Trust Agreement” shall mean the Trust Agreement dated on or about the Initial
Closing Date between the Holders and the Owner Trustee.

 

“Trust Company” shall mean First Security Bank, National Association, in its
individual capacity, and any successor owner trustee under the Trust Agreement
in its individual capacity.

 

“Trust Estate” shall have the meaning given to such term in Section 2.2 of the
Trust Agreement.

 

“TSG Trust 1999-1” shall mean the grantor trust created pursuant to the terms
and conditions of the Trust Agreement.

 

“Type” shall mean, as to any Loan, whether it is an ABR Loan or a Eurodollar
Loan.

 

“UCC Financing Statements” shall mean collectively the Lender Financing
Statements and the Lessor Financing Statements.

 

“Unanimous Vote Matters” shall have the meaning given to such term in Section
12.4 of the Participation Agreement.

 

“Undeveloped Property” shall have the meaning given to such term in Section
5.3(t) of the Participation Agreement.

 

“Unfunded Amount” shall have the meaning given to such term in Section 3.2 of
the Agency Agreement.

 

“Unfunded Liability” shall mean, with respect to any Plan, at any time, the
amount (if any) by which (a) the present value of all benefits under such Plan
exceeds (b) the fair market value of all Plan assets allocable to such benefits,
all determined as of the then most recent valuation date for such Plan, but only
to the extent that such excess represents a potential liability of the Company
or any member of the Controlled Group to the PBGC or such Plan under Title IV of
ERISA.

 

“Uniform Commercial Code” and “UCC” shall mean the Uniform Commercial Code as in
effect in any applicable jurisdiction.

 

“Unused Fee” shall mean, collectively, the Holder Unused Fee and the Lender
Unused Fee.

 

“Unused Fee Payment Date” shall mean the fifth Business Day following the end of
each calendar quarter and the fifth Business Day after the Commitment Period, or
such earlier date as the Commitments shall terminate as provided in the Credit
Agreement or the Holder Commitment shall terminate as provided in the Trust
Agreement.

 

A-28

--------------------------------------------------------------------------------


 

“U.S. Person” shall have the meaning given to such term in Section 11.2(e) of
the Participation Agreement.

 

“U.S. Taxes” shall have the meaning given to such term in Section 11.2(e) of the
Participation Agreement.

 

“Withholdings” shall have the meaning given to such term in Section 11.2(e) of
the Participation Agreement.

 

“Work” shall mean the furnishing of labor, materials, components, furniture,
furnishings, fixtures, appliances, machinery, equipment, tools, power, water,
fuel, lubricants, supplies, goods and/or services with respect to any Property.

 

“Year 2000 Compliant” shall have the meaning given to such term in Section
6.2(v) of the Participation Agreement.

 

“Year 2000 Problem” shall mean the risk that computer applications used by the
Lessee, any of its Subsidiaries or any supplier, vendor or customer of the
Lessee or any of its Subsidiaries may be unable to recognize and perform
properly date-sensitive functions involving certain dates prior to and any date
after December 31, 1999.

 

A-29

--------------------------------------------------------------------------------
